Exhibit 10.25

 

 

COFACE COVERED EXPORT CREDIT AGREEMENT

between

HUGHES NETWORK SYSTEMS, LLC

as Borrower

THE COMPANIES LISTED IN SCHEDULE 1

as Original Guarantors

BNP PARIBAS and SOCIÉTÉ GÉNÉRALE

as Original Lenders

BNP PARIBAS and SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

BNP PARIBAS

as Facility Agent and Documentation Agent

BNP PARIBAS

as Security Agent

and

SOCIÉTÉ GÉNÉRALE

as Structuring Bank

 

 

LOGO [g156704g72z36.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.    Definitions and Interpretation      2    2.   
Finance Parties’ Rights and Obligations      52    3.    Availability and
Purpose of the Facility      52    4.    Conditions Precedent      54    5.   
Disbursement under this Agreement – Borrower’s Irrevocable Payment Instructions
     63    6.    Repayment and Prepayment of Principal      66    7.    Interest
and Interest on Late Payments      73    8.    Fees      75    9.    COFACE
Premia      76    10.    Tax Gross-up and Indemnities      77    11.   
Increased Costs      79    12.    Other Indemnities      80    13.    Mitigation
by the Lenders      81    14.    Costs and Expenses      82    15.    Guarantee
and Indemnity      83    16.    Representations and Warranties      87    17.   
Affirmative Covenants      100    18.    Additional Covenants      117    19.   
Financial Covenants      141    20.    Negative covenants      142    21.   
Events of Default      143    22.    Role of the Agents and the Mandated Lead
Arrangers      147    23.    Conduct of Business by the Finance Parties      155
   24.    Sharing Among the Finance Parties      155    25.    Payment Mechanics
     157    26.    Set Off      161   

 

-i-



--------------------------------------------------------------------------------

27.   Changes to the Obligors      161    28.   Change to the Lenders      162
   29.   Notices      166    30.   Calculations and Certificates      169    31.
  Waiver of Claims and Defences      170    32.   Partial invalidity      170   
33.   Remedies and Waivers      170    34.   Amendments and Waivers      170   
35.   Counterparts      171    36.   Governing Law      171    37.  
Jurisdiction and Enforcement      172    38.   Miscellaneous      172    39.  
Effectiveness      177    SCHEDULE 1   The Original Guarantors      182   
SCHEDULE 2   Conditions of Payment and Documents to be Supplied      183   
SCHEDULE 3   Form of Launch Supplier’s Certificate      184    SCHEDULE 4   Form
of Disbursement Request      185    SCHEDULE 5   Form of Accession Letter     
187    SCHEDULE 6   Form of Joint Interest Mandate      188    SCHEDULE 7   Form
of Promissory Note      191    SCHEDULE 8   Mandatory Cost Formula      192   
SCHEDULE 9   Disclosures      195    SCHEDULE 10   Form of Transfer Certificate
     200    SCHEDULE 11   Form of Assignment Agreement      202    SCHEDULE 12  
LMA Form of Confidentiality Undertaking      205    SCHEDULE 13   Form of Launch
Insurance Delegation      210    SCHEDULE 14   Form of Launch Supplier
Delegation      215    SCHEDULE 15   Form of Letter of Undertaking      216   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULE 16

   Form of Security Agreement      220   

SCHEDULE 17

   Form of Intercreditor consent      221   

 

-iii-



--------------------------------------------------------------------------------

THIS AGREEMENT is dated October 29, 2010 and made between:

 

(1) HUGHES NETWORK SYSTEMS, LLC., a limited liability company duly organised and
validly existing under the laws of the State of Delaware, with its principal
office located at 11717 Exploration Lane, Germantown, Maryland (the “Borrower”);

 

(2) THE COMPANIES listed in SCHEDULE 1 (The Original Guarantors), each acting in
its capacity as a guarantor (the “Original Guarantors”);

 

(3) BNP PARIBAS, a French “société anonyme” whose registered office is at 16,
boulevard des Italiens, 75009 Paris, France, and SOCIÉTÉ GÉNÉRALE, a French
“société anonyme” whose registered office is at 29 Boulevard Haussmann, 75009
Paris, France, each acting in its capacity as a lender (the “Original Lenders”);

 

(4) BNP PARIBAS, a French “société anonyme” whose registered office is at 16,
boulevard des Italiens, 75009 Paris, France, and SOCIÉTÉ GÉNÉRALE, a French
“société anonyme” whose registered office is at 29 Boulevard Haussmann, 75009
Paris, France, each acting in its capacity as a mandated lead arranger (the
“Mandated Lead Arrangers”);

 

(5) BNP PARIBAS, a French “société anonyme” whose registered office is at 16,
boulevard des Italiens, 75009 Paris, France, acting in its capacity as facility
agent on behalf of the Lenders (the “Facility Agent”);

 

(6) BNP PARIBAS, a French “société anonyme” whose registered office is at 16,
boulevard des Italiens, 75009 Paris, France, acting in its capacity as security
agent on behalf of the Lenders (the “Security Agent”);

 

(7) BNP PARIBAS, a French “société anonyme” whose registered office is at 16,
boulevard des Italiens, 75009 Paris, France, acting in its capacity as
documentation agent on behalf of the Lenders (the “Documentation Agent”); and

 

(8) SOCIÉTÉ GÉNÉRALE, a French “société anonyme” whose registered office is at
29 Boulevard Haussmann, 75009 Paris, France, acting in its capacity as
structuring bank (the “Structuring Bank”).

WHEREAS:

 

(A) On 30 April 2010, the Borrower and the Launch Supplier (as hereinafter
defined) entered into a launch services agreement (as amended from time to time,
the “Launch Contract”) for the launching into geostationary transfer orbit of
the Spaceway 4 Satellite (as hereinafter defined) by an Ariane launch vehicle
from Europe’s Spaceport in Kourou, French Guiana, which is expected to take
place prior to 31 May 2012.

 

- 1 -



--------------------------------------------------------------------------------

(B) The total price for the provision of launch services under the Launch
Contract is to be determined in accordance with the provisions of the Launch
Contract. The Launch Contract includes an option for Launch Risk Guarantee (as
hereinafter defined).

 

(C) The Lenders are willing to make available to the Borrower a French buyer
credit pursuant to the terms and subject to the conditions set forth in this
Agreement in a total maximum amount of USD 115,000,000 in order to finance up to
85% (eighty five per cent) of the Eligible Portion of the Launch Contract and
100% of the related COFACE Premia (each as hereinafter defined).

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement (and unless indicated to the contrary, any document or any
notice or certificate delivered pursuant hereto), the following terms shall have
the following meanings:

“Acceptable Exclusions” means:

 

  (a) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

 

  (i) any government or sovereign power (de jure or de facto);

 

  (ii) any authority maintaining or using a military, naval or air force;

 

  (iii) a military, naval or air force; or

 

  (iv) any agent of any such government, power, authority or force;

 

  (b) any anti-satellite device, or device employing atomic or nuclear fission
or fusion, or device employing laser or directed energy beams;

 

  (c) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against an occurrence, whether
there be declaration of war or not;

 

  (d) confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government or governmental authority or agent (whether secret or otherwise or
whether civil, military or de facto) or public or local authority or agency;

 

- 2 -



--------------------------------------------------------------------------------

  (e) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

 

  (f) electromagnetic or radio frequency interference, except for physical
damage to the Satellite directly resulting from such interference;

 

  (g) wilful or intentional acts of the directors or officers of the named
insured, acting within the scope of their duties, designed to cause loss or
failure of a Satellite;

 

  (h) an act of one of more individuals, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss, damage or
failure resulting therefrom is accidental or intentional;

 

  (i) any unlawful seizure or wrongful exercise of control of a Satellite made
by any individual or individuals acting for political or terrorist purposes;

 

  (j) loss of revenue, incidental damages or consequential loss;

 

  (k) extra expenses, other than the expenses insured under such policy;

 

  (l) third party liability;

 

  (m) loss of a redundant component(s) that does not cause a failure; and

 

  (n) such other similar exclusions or modifications to the foregoing exclusions
as may be customary for policies of such type as of the date of issuance or
renewal of such coverage.

“Accession Letter” means a document substantially in the form set out in
SCHEDULE 5 (Form of Accession Letter).

“Acquired Indebtedness” means, with respect to any specified person:

 

  (a) Indebtedness of any other person existing at the time such other person is
merged or consolidated with or into or becomes a Restricted Subsidiary of such
specified person, and

 

  (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified person, in each case, other than Indebtedness Incurred as
consideration in, in contemplation of, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was otherwise acquired by such person, or such asset
was acquired by such person, as applicable.

“Additional Guarantor” means a company which becomes an additional guarantor in
accordance with Clause 27.2 (Additional Guarantors).

 

- 3 -



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, with respect to any person for any period, the
Consolidated Net Income of such person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:

 

  (a) Consolidated Taxes; plus

 

  (b) Consolidated Interest Expense; plus

 

  (c) Consolidated Non-cash Charges; plus

 

  (d) the amount of any restructuring charges or expenses (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs or excess pension charges); plus

 

  (e) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Permitted Holders (or any accruals relating to such
fees and related expenses) during such period; provided that such amount shall
not exceed in any four quarter period USD 1.0 million;

less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items which represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period and any items
for which cash was received in any prior period).

“Affiliate” means, in relation to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such person, whether
through the ownership of voting securities, by agreement or otherwise.

“Agent” means the Facility Agent or the Security Agent.

“Agreement” means this COFACE covered export credit agreement and all schedules
hereto, as the same may be amended, modified or supplemented from time to time.

“Alpine” means Alpine Capital Corporation and any successor.

“Apollo” means Apollo Global Management, LLC or any of its Affiliates (but not
including, however, any of their respective portfolio companies), and any
successor to such entities agreed by the Lenders in accordance with the
provisions of this Agreement.

“Asset Sale” means:

 

  (a)

the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a

 

- 4 -



--------------------------------------------------------------------------------

 

Sale/Leaseback Transaction) of the Borrower or any Restricted Subsidiary of the
Borrower (each referred to in this definition as a “disposition”); or

 

  (b) the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals) of any
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary of the Borrower) (whether in a single transaction or a series of
related transactions),

in each case other than:

 

  (i) a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out property or equipment in the ordinary course of
business;

 

  (ii) the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to the provisions in Clause 18.8 (Merger,
Amalgamation, Consolidation or Sale of All or Substantially All Assets) or any
disposition that constitutes a Change of Control;

 

  (iii) for purposes of Clause 18.4 (Asset Sales) only, any Restricted Payment
or Permitted Investment (other than a Permitted Investment to the extent such
transaction results in the receipt of cash or Cash Equivalents or Investment
Grade Securities by the Borrower or its Restricted Subsidiaries) that is
permitted to be made, and is made, under Clause 18.2 (Limitation on Restricted
Payments);

 

  (iv) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate Fair Market Value of less than USD 7.5 million;

 

  (v) any disposition of property or assets or the issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to a Restricted Subsidiary of the
Borrower;

 

  (vi) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Board of Directors
of the Borrower, which in the event of an exchange of assets with a Fair Market
Value in excess of (1) USD 10.0 million shall be evidenced by an Officers’
Certificate, and (2) USD 25.0 million shall be set forth in a resolution
approved in good faith by at least a majority of the Board of Directors of the
Borrower;

 

  (vii) any foreclosures on assets or property of the Borrower or its
Subsidiaries;

 

- 5 -



--------------------------------------------------------------------------------

  (viii) any sale of equipment or other assets in the ordinary course of
business;

 

  (ix) any grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property;

 

  (x) any sale of assets pursuant to the Equipment Financing Agreements;

 

  (xi) any disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to paragraphs (i) or (j) of the
definition of Permitted Investments or paragraph 18.2(b)(i) of the second
paragraph of Clause 18.2 (Limitation on Restricted Payments);

 

  (xii) any swap of owned or leased satellite transponder capacity for other
satellite transponder capacity of comparable or greater value or usefulness to
the business of the Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by senior management or the Board of Directors of the
Borrower, which in the event of a swap with a Fair Market Value in excess of
(1) USD 10.0 million shall be evidenced by an Officers’ Certificate and
(2) USD 25.0 million shall be set forth in a resolution approved in good faith
by at least a majority of the Board of Directors of the Borrower; and

 

  (xiii) any swap of assets in exchange for services in the ordinary course of
business of comparable or greater value or usefulness to the business of the
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by senior management or the Board of Directors of the Borrower, which in the
event of a swap with a Fair Market Value in excess of (1) USD 10.0 million shall
be evidenced by an Officers’ Certificate and (2) USD 25.0 million shall be set
forth in a resolution approved in good faith by at least a majority of the Board
of Directors of the Borrower.

“Asset Sale Offer” has the meaning given to it in Clause 18.4(c).

“Assignment Agreement” means an agreement substantially in the form set out in
SCHEDULE 11 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

“Authorisation” means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Governmental Authority whether in the United States or
abroad, whether given by express action or deemed given by failure to act within
any specified time period, and all corporate, shareholders’, limited liability
company, members’ and creditors’ approvals and consents.

“Availability Period” means the period from the Closing Date until the date
falling five (5) months after the Starting Date for Repayment.

 

- 6 -



--------------------------------------------------------------------------------

“Bankruptcy Law” means any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, including, without limitation Title
11, U.S. Code or any similar U.S. federal or state law for the relief of
debtors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means as to any person, the board of directors or managers
or similar governing body, as applicable, of such person (or, if such person is
a partnership, the board of directors or managers or similar governing body of
the general partner of such person) or any duly authorized committee thereof.

“Borrower Transaction Documents” means the Debt Documents and, in each case, any
other document entered into in connection therewith.

“Business Day” means any day except Saturday, Sunday and any day which shall be
in London (England), New York (USA), or Paris (France), a legal holiday or a day
on which banking institutions are authorized or required by law or other
government action to close in any such city or on which dealings in Dollar
deposits are not carried out in the London interbank market.

“Capital Stock” means:

 

  (a) in the case of a corporation or a company, corporate stock or shares;

 

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

  (d) any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor described in the definition of
“Contribution Indebtedness.”

“Cash Equivalents” means:

 

  (a)

Dollars, pounds sterling, euros, national currency of any participating member
state in the European Union or, in the case of any Foreign Subsidiary that is a
Restricted

 

- 7 -



--------------------------------------------------------------------------------

 

Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

 

  (b) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof, in each case with maturities not
exceeding two years from the date of acquisition;

 

  (c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of USD 250 million, or the foreign currency equivalent thereof, and
whose long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency);

 

  (d) repurchase obligations for underlying securities of the types described in
paragraphs (b) and (c) above entered into with any financial institution meeting
the qualifications specified in paragraph (c) above;

 

  (e) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

 

  (f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

 

  (g) Indebtedness issued by persons (other than the Permitted Holders or any of
their Affiliates) with a rating of “A” or higher from S&P or “A 2” or higher
from Moody’s (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition; and

 

  (h) investment funds investing at least 95% of their assets in securities of
the types described in paragraphs (a) through (g) above.

“Change of Control” means:

 

  (a) the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all the assets of the Borrower and its Subsidiaries,
taken as a whole, to a person other than any of the Permitted Holders; or

 

- 8 -



--------------------------------------------------------------------------------

  (b) the acquisition by any person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a series of related transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of more than 50% of the total voting power of the Voting Stock or of
the Voting Stock of the Borrower or any Parent of the Borrower; or

 

  (c) the first day on which the Board of Directors of the Parent shall cease to
consist of a majority of directors who are Continuing Directors; or

 

  (d) Apollo ceasing to control HCI;

 

  (e) HCI ceasing to own, directly or indirectly, legally and beneficially, at
least 50% of the Voting Stock or at least 50% of the total voting power of the
Borrower or ceasing to control the Borrower; or

 

  (f) any person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than
Apollo, acquires or has in a single transaction or in a series of related
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) or by contract or
otherwise, the control of the Borrower or of HCI, as the case may be, directly
or indirectly;

provided that, notwithstanding the foregoing, a Specified Merger/Transfer
Transaction shall not constitute a Change of Control, and where, for the purpose
of this definition, “control” of a Person means the direct or indirect ownership
of the majority of the Voting Stock of such Person or the majority of the voting
power of the Voting Stock of such Person or the right or ability to direct the
management of such Person or to determine the composition of a majority of the
board of directors (or like board) of such Person (if such entity has a board of
directors or like board).

“CIRR” means the Commercial Interest Reference Rate in USD approved by the
Commission des Garanties, which amounts to 3.43% per annum for the Facility.

“Closing Date” means the date on which the conditions precedent set forth in
Clause 4.1 (Conditions Precedent to the First Disbursement) have been satisfied
or waived.

“Code” means the United States Internal Revenue Code of 1986, as amended or
modified from time to time, and the rulings issued and regulations promulgated
thereunder.

 

- 9 -



--------------------------------------------------------------------------------

“COFACE” means Compagnie Française d’Assurance pour le Commerce Extérieur, a
société anonyme whose registered office is located at 12 Cours Michelet, La
Défense, 92800 Puteaux, registered with the Commerce and Companies Registry
(Registre du commerce et des sociétés) of Nanterre under number 552 069 791.

“COFACE Facility Obligations” means and include all of the following:

 

  (a) all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of the Borrower at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding), fees, costs and indemnities) of the Borrower to any
Finance Party, whether now existing or hereafter incurred under, arising out of,
or in connection with, the Finance Documents to which the Borrower is a party,
and the performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in such Finance Documents;

 

  (b) any and all sums advanced by any Finance Party in order to preserve the
security interest granted under the Security Documents;

 

  (c) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of the Borrower referred to in
paragraph (a) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on any security interest,
granted under the Security Documents, or of any exercise by any Finance Party of
its rights, together with reasonable attorneys’ fees and court costs;

 

  (d) all amounts paid by any Finance Party (or Affiliate of a Finance Party) as
to which such Finance Party (or Affiliate of a Finance Party) has the right to
reimbursement under the Finance Documents; and

 

  (e) all amounts owing to any agent pursuant to any of the Finance Documents in
its capacity as such,

it being acknowledged and agreed that the “COFACE Facility Obligations” shall
include extensions of credit of the types described above by any Finance Party,
whether outstanding on the date of this Agreement or extended from time to time
after the date of this Agreement.

“COFACE Policy” means the export credit insurance policy delivered by COFACE in
favour of the Lenders for risks specified therein in respect of the Facility, to
be in form and substance satisfactory to the Facility Agent and the Original
Lenders. For the avoidance of doubt, the General Conditions form an integral
part of the COFACE Policy.

 

- 10 -



--------------------------------------------------------------------------------

“COFACE Premia” means the premia due to COFACE in respect of the COFACE Policy
which are to be reimbursed by the Borrower to the Lenders, through the Facility
Agent, in accordance with Clause 9 (COFACE Premia) including, without
limitation, the amount payable in connection with the issuance of the COFACE
Policy and the amount payable in relation to the deferred payment of the premia,
which the Borrower has elected to pay on or prior to each Disbursement rather
than upfront before the first Disbursement.

“COFACE Premia Letter” means the letter dated on or about the date of this
Agreement between the Mandated Lead Arrangers, the Original Lenders, the
Facility Agent, the Security Agent and the Documentation Agent and the Borrower
setting out, inter alia, the estimated amount of the COFACE Premia.

“Collateral” means each asset that, in accordance with the terms of any Security
Document, is intended to be subject to any Lien in favour of the Security Agent
and/or the Intercreditor Agent.

“Collateral Agreement” means the first Lien Guarantee and Collateral Agreement
dated 22 April 2005 among the Borrower, JP Morgan as Administrative Agent and
certain subsidiaries of the Delegator as specified therein, as supplemented by
supplement n° 1 dated 13 April 2006 thereto.

“Common Collateral” means (i) all payment intangibles, whether now owned or in
the future acquired by the Borrower and whether now existing or in the future
coming into existence, comprising amounts payable, or which may become payable,
to the Borrower, under the Launch Contract, (ii) if the Borrower elects to be
provided with such Launch Risk Guarantee pursuant to the Launch Contract, the
Launch Risk Guarantee, all payment intangibles, whether now owned or in the
future acquired by the Borrower and whether now existing or in the future coming
into existence, comprising amounts payable, or which may become payable, to the
Borrower, under the Launch Risk Guarantee, and all other rights of the Borrower
under or in respect of the Launch Risk Guarantee, (iii) all policies and
contracts of insurance which constitute the Launch Insurance in respect of the
Spaceway 4 Satellite described in clause 17.2.3(c) (and any replacements of such
Launch Insurance), all the benefits thereof, whether heretofore, now or
hereafter effected, all renewals of or replacements for the Launch Insurance,
all claims, returns of premium and other payment intangibles due and to become
due under or in respect of the Launch Insurance and all other rights of the
Borrower under or in respect of the Launch Insurance in respect of the Spaceway
4 Satellite described in clause 17.2.3(c) (and any replacements of such Launch
Insurance), and (iv) all proceeds of the foregoing.

“Common Finance Parties” means collectively (i) the COFACE Finance Parties under
this Agreement and (ii) the Revolving Credit Agreement Secured Parties under the
Senior Credit Agreement.

“Communications Licenses” means, collectively, all FCC Licenses and all Foreign
Licenses.

 

- 11 -



--------------------------------------------------------------------------------

“Confidential Information” means all information relating to any Obligor, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility from
either:

 

  (a) any member of the Group or any of its advisers; or

 

  (b) another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

  (i) is or becomes public information other than as a direct or indirect result
of any breach by that Finance Party of Clause 38.2 (Confidentiality); or

 

  (ii) is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or

 

  (iii) is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (i) or (ii) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in SCHEDULE 12 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the Facility Agent.

“Consent Agreement” means any consent or agreement required pursuant to the UCC
or the terms of the Launch Contract and/or of the Launch Insurance, if any, to
be executed and delivered by the Launch Supplier and/or any insurers and/or
reinsurers in connection with the granting of Security under the Security
Documents.

“Consolidated Interest Expense” means, with respect to any person for any
period:

 

  (a) the sum, without duplication, of:

 

  (i)

consolidated interest expense of such person and its Restricted Subsidiaries for
such period, to the extent such expense was deducted in computing Consolidated
Net Income (including amortization of original issue discount, the interest
component of Capitalized Lease Obligations, and net payments and receipts (if
any) pursuant to interest rate Hedging Obligations and excluding amortization of
deferred financing fees,

 

- 12 -



--------------------------------------------------------------------------------

 

expensing of any bridge or other financing fees and any interest under Satellite
Purchase Agreements); and

 

  (ii) consolidated capitalized interest of such person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

  (b) interest income for such period;

provided that for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under Statement of Financial Accounting Standards
No. 133 and related interpretations as a result of the terms of the Indebtedness
to which such Consolidated Interest Expense relates.

“Consolidated Net Income” means, without duplication, with respect to any person
for any period, the aggregate of the Net Income of such person and its
Restricted Subsidiaries for such period, on a consolidated basis; provided that:

 

  (a) any net after-tax extraordinary or nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto), or income or expense or charge
(including, without limitation, any severance, relocation or other restructuring
costs and transition expenses Incurred as a direct result of the transition of
the Borrower to an independent operating company in connection with the
Transactions) and fees, expenses or charges related to any offering of equity
interests of such person, Investment, acquisition or Indebtedness permitted to
be Incurred by the Agreement (in each case, whether or not successful),
including any such fees, expenses or charges related to the Transactions, in
each case, shall be excluded;

 

  (b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated after June 30, 2010 shall be excluded;

 

  (c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

 

  (d) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations shall be
excluded;

 

  (e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

 

  (f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness shall
be excluded;

 

  (g)

the Net Income for such period of any person that is not a Subsidiary of such
person, or is an Unrestricted Subsidiary, or that is accounted for by the equity

 

- 13 -



--------------------------------------------------------------------------------

 

method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a Restricted Subsidiary
thereof in respect of such period;

 

  (h) solely for the purpose of determining the amount of Cumulative Credit, the
Net Income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary or its equity holders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived (provided that this paragraph (h) shall not apply with respect to the Net
Income of Hughes Escorts Communications Limited); provided that the Consolidated
Net Income of such person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such person or a Restricted Subsidiary of
such person (subject to the provisions of this paragraph (h)), to the extent not
already included therein;

 

  (i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

 

  (j) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
person or any of its Restricted Subsidiaries shall be excluded;

 

  (k) any one-time non-cash compensation charges shall be excluded; and

 

  (l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded.

Notwithstanding the foregoing, for the purpose of Clause 18.2 (Limitation on
Restricted Payments) only, there shall be excluded from the calculation of
Consolidated Net Income any dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary of the Borrower in respect of or that originally
constituted Restricted Investments to the extent such dividends, repayments or
transfers increase the amount of Restricted Payments permitted under such
covenant pursuant to paragraphs (e) or (f) of the definition of “Cumulative
Credit.”

 

- 14 -



--------------------------------------------------------------------------------

For purposes of calculating the amount of Restricted Payments permitted pursuant
to paragraph (c) of Clause 18.2 (Limitation on Restricted Payments), the amount
of Consolidated Net Income shall be reduced, without duplication, by amounts
dividended to Parent for taxes pursuant to paragraph (b)(xii) of the second
paragraph of Clause 18.2 (Limitation on Restricted Payments) (such calculation
to be made on a quarterly basis).

“Consolidated Non-cash Charges” means, with respect to any person for any
period, the aggregate depreciation, amortization, impairment, non-cash
compensation, non-cash rent and other non-cash expenses of such person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP, but excluding (i) any such charge which
consists of or requires an accrual of, or cash reserve for, anticipated cash
charges for any future period and (ii) the non-cash impact of recording the
change in fair value of any embedded derivatives under Statement of Financial
Accounting Standards No. 133 and related interpretations as a result of the
terms of any agreement or instrument to which such Consolidated Non-cash Charges
relate.

“Consolidated Taxes” means, with respect to any person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such person or
any parent of such person in respect of such period in accordance with paragraph
(b)(xi) of Clause 18.2 (Limitation on Restricted Payments), which shall be
included as though such amounts had been paid as income taxes directly by such
person.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries (including, for the
avoidance of doubt, Subordinated Indebtedness of such person) and (2) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Disqualified Stock and Preferred Stock of Restricted Subsidiaries, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP. For purposes hereof, the “maximum fixed repurchase price”
of any Disqualified Stock or Preferred Stock that does not have a fixed price
shall be calculated in accordance with the terms of such Disqualified Stock or
Preferred Stock as if such Disqualified Stock or Preferred Stock were purchased
on any date on which Consolidated Total Indebtedness shall be required to be
determined pursuant to the Agreement, and if such price is based upon, or
measured by, the Fair Market Value of such Disqualified Stock or Preferred
Stock, such Fair Market Value shall be determined reasonably and in good faith
by senior management or the Board of Directors of the Borrower.

“Contingent Obligations” means, with respect to any person, any obligation of
such person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any

 

- 15 -



--------------------------------------------------------------------------------

manner, whether directly or indirectly, including, without limitation, any
obligation of such person, whether or not contingent:

 

  (a) to purchase any such primary obligation or any property constituting
direct or indirect security therefor; or

 

  (b) to advance or supply funds:

 

  (i) (a) for the purchase or payment of any such primary obligation; or

 

  (ii) (b) to maintain working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor; or

 

  (iii) (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

“Continuing Directors” means, as of any date of determination, members of the
Board of Directors of the Borrower who:

 

  (a) were members of the Board of Directors of the Borrower or the Parent on
the Signing Date; or

 

  (b) were either (i) nominated for election by the Board of Directors of the
Borrower or the Parent, a majority of whom were directors on the Signing Date or
whose election or nomination for election was previously approved by a majority
of directors nominated for election pursuant to this clause (i) or who were
designated or appointed pursuant to clause (ii) below, or (ii) designated or
appointed by a Permitted Holder.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions and amounts applied to
make a Restricted Payment in accordance with paragraph 18.2(b) of the second
paragraph of Clause 18.2 (Limitation on Restricted Payments)) made to the
capital of the Borrower or such Guarantor after the Closing Date; provided that
(1) if the aggregate principal amount of such Contribution Indebtedness is
greater than the aggregate amount of such cash contributions to the capital of
the Borrower or such Guarantor, as applicable, the amount in excess shall be
Indebtedness (other than Secured Indebtedness) that ranks subordinate to the
COFACE Facility Obligations with a Stated Maturity at least 91 days later than
the Stated Maturity of the Facility, and (2) such Contribution Indebtedness
(a) is Incurred within 210 days after the making of such cash contributions and
(b) is so designated as Contribution Indebtedness pursuant to an Officers’
Certificate on the date of Incurrence thereof.

 

- 16 -



--------------------------------------------------------------------------------

“Corrupt Practices Laws” means:

 

  (a) the Foreign Corrupt Practices Act of 1977 (Pub. L. No. 95-213, §§101-104);
and

 

  (b) any applicable law relating to bribery, kick-backs or similar business
practices.

“Cumulative Credit” means the sum of (without duplication):

 

  (a) USD 674,352,000; plus

 

  (b) cumulative Adjusted EBITDA of the Borrower for the period (taken as one
accounting period) from and after July 1, 2010 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such Adjusted
EBITDA for such period is a negative, minus the amount by which cumulative
Adjusted EBITDA is less than zero), plus

 

  (c) 100% of the aggregate net proceeds, including cash and the Fair Market
Value (as determined in accordance with the next succeeding sentence) of
property other than cash, received by the Borrower after June 30, 2010 from the
issue or sale of Equity Interests of the Borrower or any Parent of the Borrower
(excluding (without duplication) (i) Excluded Contributions, Refunding Capital
Stock, Designated Preferred Stock, Disqualified Stock and the Cash Contribution
Amount and (ii) any net cash proceeds of Equity Offerings to the extent used to
redeem Senior Notes in compliance with Section 3.07(a) of the Senior Note
Indenture) including Equity Interests (other than Refunding Capital Stock,
Disqualified Stock or Designated Preferred Stock) issued upon conversion of
Indebtedness or upon exercise of warrants or options (other than an issuance or
sale to a Restricted Subsidiary of the Borrower or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries), plus

 

  (d) 100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value (as determined in accordance
with the next succeeding sentence) of property other than cash after June 30,
2010 (other than (i) Excluded Contributions, Refunding Capital Stock, Designated
Preferred Stock, Disqualified Stock, the Cash Contribution Amount and
contributions by a Restricted Subsidiary and (ii) any net cash proceeds of
Equity Offerings to the extent used to redeem Senior Notes in compliance with
Section 3.07(a) of the Senior Note Indenture), plus

 

  (e) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in accordance with
the next succeeding sentence) of property other than cash received by the
Borrower or any Restricted Subsidiary after June 30, 2010 from:

 

- 17 -



--------------------------------------------------------------------------------

  (i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower or to an employee stock ownership plan or trust
established by the Borrower or any of its Subsidiaries) of Restricted
Investments made by the Borrower and its Restricted Subsidiaries and from
repurchases and redemptions of such Restricted Investments from the Borrower and
its Restricted Subsidiaries by any person (other than the Borrower or any of its
Restricted Subsidiaries or to an employee stock ownership plan or trust
established by the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to paragraph 18.2(b)(i) of the second paragraph of the covenant in Clause 18.2
(Limitation on Restricted Payments)),

 

  (ii) the sale (other than to the Borrower or a Restricted Subsidiary of the
Borrower or to an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) of the Capital Stock of an Unrestricted
Subsidiary (other than an Unrestricted Subsidiary to the extent the investments
in such Unrestricted Subsidiary was made by the Borrower or a Restricted
Subsidiary pursuant to paragraph 18.2(b)(i) of the second paragraph of Clause
18.2 (Limitation on Restricted Payments) or to the extent such Investment
constituted a Permitted Investment) or

 

  (iii) a distribution, dividend or other payment from an Unrestricted
Subsidiary, plus

 

  (f) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower after
June 30, 2010, the Fair Market Value (as determined in accordance with the next
succeeding sentence) of the Investments of the Borrower in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary was
made pursuant to paragraph 18.2(b)(i) of the second paragraph of the covenant in
Clause 18.2 (Limitation on Restricted Payments) or constituted a Permitted
Investment).

The Fair Market Value of property other than cash covered by paragraphs (b),
(c), (d) and (e) above shall be determined in good faith by the Board of
Directors of the Borrower and:

 

  (i) in the event of property with a Fair Market Value in excess of USD 10.0
million, shall be set forth in an Officers’ Certificate or

 

- 18 -



--------------------------------------------------------------------------------

  (ii) in the event of property with a Fair Market Value in excess of USD 25.0
million, shall be set forth in a resolution approved by at least a majority of
the Board of Directors of the Borrower.

“Cumulative Interest Expense” means, in respect of any Restricted Payment, the
sum of:

 

  (a) USD 223,221,000; plus

 

  (b) the aggregate amount of Consolidated Interest Expense of the Borrower and
the Restricted Subsidiaries for the period from and after July 1, 2010 to the
end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available and immediately preceding the proposed
Restricted Payment.

“Debt Documents” means, collectively, the Senior Note Indenture and the Senior
Notes, the Senior Credit Agreement, the Term Loan and a note indenture dated as
of May 27, 2009 made by the Borrower and HNS Finance Corp., as issuers, in
favour of the trustee thereunder, and the USD 150,000,000 9 1/2% senior notes
due 2014 issued pursuant thereto.

“Debt to Adjusted EBITDA Ratio” means, with respect to any person for any
period, the ratio of (i) Consolidated Total Indebtedness as of the date of
calculation (the “Calculation Date”) to (ii) Adjusted EBITDA of such person for
the four consecutive fiscal quarters immediately preceding such Calculation Date
for which internal financial statements are available. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs or redeems any
Indebtedness (other than in the case of revolving credit borrowings, in which
case interest expense shall be computed based upon the average daily balance of
such Indebtedness during the applicable period) or issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Debt to Adjusted EBITDA Ratio is being calculated but prior
to the Calculation Date, then the Debt to Adjusted EBITDA Ratio shall be
calculated giving pro forma effect to such Incurrence or redemption of
Indebtedness, or such issuance or redemption of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers or consolidations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers or consolidations (and the change in any
associated Consolidated Total Indebtedness obligations and the change in
Adjusted EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any person
(that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger or consolidation that
would have required adjustment pursuant to this

 

- 19 -



--------------------------------------------------------------------------------

definition, then the Debt to Adjusted EBITDA Ratio shall be calculated giving
pro forma effect thereto for such period as if such Investment, acquisition,
disposition, merger or consolidation had occurred at the beginning of the
applicable four-quarter period. For purposes of this definition, whenever pro
forma effect is to be given to an Investment, acquisition, disposition, merger
or consolidation (including the Transactions) and the amount of income or
earnings relating thereto, the pro forma calculations shall be determined in
good faith by a responsible financial or accounting Officer of the Borrower and
shall comply with the requirements of Rule 11-02 of Regulation S-X promulgated
by the Commission, except that such pro forma calculations may include operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect that have been realized or for which substantially all
the steps necessary for realization have been taken or are reasonably expected
to be taken within six months following any such transaction, including, but not
limited to, the execution or termination of any contracts, the reduction of
costs related to administrative functions or the termination of any personnel,
as applicable; provided that, in either case, such adjustments are set forth in
an Officers’ Certificate signed by the Borrower’s chief financial officer and
another Officer which states (i) the amount of such adjustment or adjustments,
(ii) that such adjustment or adjustments are based on the reasonable good faith
beliefs of the Officers executing such Officers’ Certificate at the time of such
execution and (iii) that any related incurrence of Indebtedness is permitted
pursuant to the Agreement. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if the related hedge has a remaining
term in excess of twelve months). Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Debt to Adjusted EBITDA Maintenance Ratio” means, with respect to any person
for any period, the ratio of (i) Consolidated Total Indebtedness, minus any
Indebtedness Incurred by the Borrower or its Restricted Subsidiaries pursuant to
paragraph (b)(xviii) of Clause 18.1 (Limitation on Incurrence of Indebtedness
and Issuance of Disqualified Stock and Preferred Stock), in each case as of the
date of calculation (the “Calculation Date”) to (ii) Adjusted EBITDA of such
person for the four consecutive fiscal quarters immediately preceding such
Calculation Date for which internal financial statements are available.

“Default” means any event or circumstance which would become an Event of Default
with the expiry of the grace period, the provision of notice, the making of any
determination, or

 

- 20 -



--------------------------------------------------------------------------------

any combination of the foregoing, in each case, as provided in Clause 21.1
(Events of Default).

“Delegations” means collectively the Launch Insurance Delegation and the Launch
Supplier Delegation, and “Delegation” means either of them.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
of the Borrower (other than Disqualified Stock), that is issued for cash (other
than to the Borrower or any of its Subsidiaries or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officers’ Certificate,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in the definition of “Cumulative Credit.”

“Disbursement” means a disbursement of funds made by the Lenders in USD under
the Facility.

“Disbursement Request” means a notice substantially in the form set out in
SCHEDULE 4 (Form of Disbursement Request).

“Disqualified Stock” means, with respect to any person, any Capital Stock of
such person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable, putable or exchangeable), or upon
the happening of any event:

 

  (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise,

 

  (b) is convertible or exchangeable for Indebtedness or Disqualified Stock of
such person, or

 

  (c) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Final Maturity Date; provided, however,
that only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock; provided, further, however, that (x) if such Capital Stock is issued to
any employee or to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (y) such Capital Stock shall

 

- 21 -



--------------------------------------------------------------------------------

not constitute Disqualified Stock if such Capital Stock matures or is
mandatorily redeemable or is redeemable at the option of the holders thereof as
a result of a change of control or asset sale so long as the relevant asset sale
or change of control provisions, taken as a whole, are no more favourable in any
material respect to holders of such Capital Stock than the asset sale and change
of control provisions applicable to the Senior Notes and any purchase
requirement triggered thereby may not become operative until compliance with the
asset sale and change of control provisions applicable to the Senior Notes
(including the purchase of any Senior Notes tendered pursuant thereto);
provided, further, that any class of Capital Stock of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” and “USD” shall each mean freely transferable, lawful money of the
United States of America.

“Domestic Subsidiary” means any Subsidiary organised under the laws of any state
of the United States or the District of Colombia.

“Down Payment” means an advance payment of five per cent (5%) of the Eligible
Portion of the Contract Price for the Launch Contract.

“Earth Station” means any earth station of the Borrower or any of its
Subsidiaries that is the subject of a license granted by the FCC.

“Eligible Portion” means the portion of the Launch Contract Price attributable
to goods and services of French origin and of other origins, which are eligible
for financing, it being specified that the eligible portion of the Launch
Contract Price attributable to goods and services of other origins shall not
exceed the limits agreed by the French Authorities.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the environment or Hazardous
Materials).

“Equipment Financing Agreements” means (A)(1) the Master Purchase Agreement
dated April 27, 1998, between the Borrower and Alpine, (2) the Master Equipment
Lease dated April 21, 1998, between the Borrower and Alpine and (3) the
Assignment Agreement dated April 27, 1998, between the Borrower and Alpine,
(B) the equipment financing arrangements pursuant to the Master Performance and
Counter-Indemnity between the Borrower and certain of its Subsidiaries and
Barclays Technology Finance Limited, Barclays Technology Finance GmbH, Alpine
Capital (Europe) Limited and Alpine Capital (Europe) Limited GmbH and related
agreements, (C) the Master Purchase Agreement dated as of September 23, 2005
between the Borrower and Alpine, (D) any and all assignment agreements entered
into by the Borrower and its Restricted Subsidiaries in the ordinary

 

- 22 -



--------------------------------------------------------------------------------

course of business as contemplated by paragraphs (A)(1) through (3), (B) and
(C) of this definition, in each case, as the same may be refinanced, amended,
modified, restated, renewed, supplemented or replaced, and (E) any agreements
between the Borrower or any of its Restricted Subsidiaries and any third-party
relating generally to the subject matter of the agreements set forth in
paragraph (A), (B), (C) or (D) of this definition; provided that any agreements
specified in paragraphs (D) or (E) of this definition are entered into on terms
consistent with then prevailing market conditions.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale after June 30, 2010 of
Capital Stock or Preferred Stock of any person (other than Disqualified Stock),
other than:

 

  (a) public offerings with respect to the Capital Stock of such person
registered on Form S-4 or Form S-8;

 

  (b) any such public or private sale that constitutes an Excluded Contribution;
and

 

  (c) an issuance to any Subsidiary.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan or Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived or any failure to satisfy the applicable minimum funding standards under
Section 412(a) of the Code or Section 302(a) of ERISA, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Sections 302(c) or 303
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or Multiemployer Plan, the failure to make by its due date a
required instalment under Section 412(m) of the Code with respect to any Plan or
the failure to make any required contribution to a Multiemployer Plan; (d) the
incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt

 

- 23 -



--------------------------------------------------------------------------------

by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning ascribed to it in Clause 21.1 (Events of
Default).

“Event of Loss” means any event that results in the Borrower or its Restricted
Subsidiaries receiving proceeds from any insurance covering any Satellite, or in
the event that the Borrower or any of its Restricted Subsidiaries receives
proceeds from any insurance maintained for it by any Satellite Manufacturer or
any launch provider covering any of such Satellites.

“Event of Loss Proceeds” means, with respect to any proceeds from any Event of
Loss, all Satellite insurance proceeds received by the Borrower or any of the
Restricted Subsidiaries in connection with such Event of Loss, after:

 

  (a) provision for all income or other taxes measured by or resulting from such
Event of Loss,

 

  (b) payment of all reasonable legal, accounting and other reasonable fees and
expenses related to such Event of Loss,

 

  (c) payment of amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the Satellite that is the subject of such Event of Loss,

 

  (d) provision for payments to persons who own an interest in the Satellite
(including any transponder thereon) in accordance with the terms of the
agreement(s) governing the ownership of such interest by such person (other than
provision for payments to insurance carriers required to be made based on
projected future revenues expected to be generated from such Satellite in the
good faith determination of the Borrower as evidenced by an Officers’
Certificate), and

 

  (e) deduction of appropriate amounts to be provided by the Borrower or such
Restricted Subsidiary as a reserve, in accordance with GAAP, against any
liabilities associated with the Satellite that was the subject of the Event of
Loss.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the United States Securities and Exchange Commission
promulgated thereunder.

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower from:

 

  (a) contributions to its common Capital Stock, and

 

- 24 -



--------------------------------------------------------------------------------

  (b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries or any
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an Officer of the Borrower, which are excluded from the
calculation set forth in the definition of the term “Cumulative Credit.”

“Facility” means the loan facility made available to the Borrower under this
Agreement.

“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction between a willing seller and
a willing and able buyer, neither of whom is under undue pressure or compulsion
to complete the transaction.

“FCC” means the United States Federal Communications Commission or any
Governmental Authority substituted therefor.

“FCC Licenses” means all authorizations, licenses and permits, including
experimental authorizations, issued by the FCC or any Governmental Authority
substituted therefor to the Borrower or any of its Subsidiaries, under which the
Borrower or any of its Subsidiaries is authorized to launch and operate any of
its Satellites or to operate any of its Earth Stations (other than
authorizations, orders, licenses or permits that are no longer in effect).

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between:

 

  (a) the Mandated Lead Arrangers and the Borrower; or

 

  (b) the Facility Agent, the Security Agent and/or the Documentation Agent and
the Borrower; or

 

  (c) the Structuring Bank and the Borrower,

in each case, setting out any of the fees referred to in Clause 8 (Fees).

“Final Maturity Date” means the date falling 102 months after the Starting Date
for Repayment.

“Finance Documents” means collectively:

 

  (a) this Agreement;

 

  (b) the Security Documents;

 

  (c) any Subordination Agreement;

 

- 25 -



--------------------------------------------------------------------------------

  (d) the Intercreditor Agreement;

 

  (e) the Intercreditor Consent;

 

  (f) the Disbursement Requests;

 

  (g) the Fee Letters;

 

  (h) the COFACE Premia Letter; and

 

  (i) any other document designated as such by the Facility Agent and the
Borrower.

“Finance Party” means each Lender, each Mandated Lead Arranger, the Facility
Agent, the Documentation Agent, the Structuring Bank, the Security Agent and the
Intercreditor Agent.

“First Interest Payment Date” means the date falling six months after the date
of the first Disbursement.

“First Repayment Date” means the date falling six months after the Starting Date
for Repayment.

“Flow Through Entity” means an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Licenses” means all authorizations, orders, licenses, permits,
approvals, consents, and rights issued to the Borrower or any of its
Subsidiaries by any foreign Governmental Authority pursuant to any statute,
rule, regulation or policy regarding the operation of channels of radio
communications and/or the provisions of communications or telecommunications
services (other than authorizations, orders, licenses or permits that are no
longer in effect).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“French Authorities” means any authority in or of France involved in the
provision, regulation or management of the terms, conditions and insurance of
export credits including, among others, such entities to whom authority in
respect of the extension or administration of export financing matters have been
delegated, such as COFACE and Natixis Institutionnel.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, subject to the
provisions of Clause 1.8 (Accounting Principles); provided that any reference to
the application of GAAP to a Foreign Subsidiary (and not as a consolidated
Subsidiary of the Borrower) shall mean generally accepted accounting principles
in effect from time to time in the jurisdiction of organization of such Foreign
Subsidiary.

 

- 26 -



--------------------------------------------------------------------------------

“Governmental Authority” means any government, governmental department,
commission, board, ministry, bureau, agency, regulatory authority,
instrumentality, judicial or administrative body, domestic or foreign, federal,
state or local having jurisdiction over the matter or matters in question.

“Group” means the Parent, the Borrower and its Subsidiaries from time to time.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 15.10 (Consolidation,
etc.).

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances, petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability or designated or classified as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“HCI” means Hughes Communications, Inc., a corporation duly organised and
validly existing under the laws of the State of Delaware, with its principal
office located at 11717 Exploration Lane, Germantown, Maryland.

“Hedging Obligations” means, with respect to any person, the obligations of such
person under:

 

  (a) currency exchange or interest rate swap agreements, cap agreements and
collar agreements; and

 

  (b) other agreements or arrangements designed to manage exposure or protect
such person against fluctuations in currency exchange or interest rates.

“In-Orbit Delivery” means the date on which in-orbit testing has been completed
and handover occurs pursuant to the terms of the Satellite Contract.

“In Orbit Insurance” means the insurance described in Clause 17.2.4 (In Orbit
Insurance).

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any person:

 

- 27 -



--------------------------------------------------------------------------------

  (a) the principal and premium (if any) of any indebtedness of such person,
whether or not contingent, (a) in respect of borrowed money (including
obligations in connection with Equipment Financing Agreements), (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a current account payable,
trade payable or similar obligation Incurred, (d) in respect of Capitalized
Lease Obligations, or (e) representing any Hedging Obligations, if and to the
extent that any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such person prepared in accordance with GAAP;

 

  (b) to the extent not otherwise included, any obligation of such person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business);

 

  (c) to the extent not otherwise included, Indebtedness of another person
secured by a Lien on any asset owned by such person (whether or not such
Indebtedness is assumed by such person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination and (b) the amount of such Indebtedness of such
other person; and

 

  (d) all other items which in accordance with GAAP would be included as
financial indebtedness on the balance sheet of such person as of the date at
which such indebtedness is to be determined;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations to make payments to one or more insurers
under satellite insurance policies in respect of premiums or the requirement to
remit to such insurer(s) a portion of the future revenue generated by a
satellite which has been declared a constructive total loss, in each case in
accordance with the terms of the insurance policies relating thereto; (5) any
obligations to make progress or incentive payments or risk money payments under
any satellite manufacturing contract or to make payments under satellite launch
contracts in respect of launch services provided thereunder, in each case, to
the extent not overdue by more than 90 days; or (6) the financing of insurance
premiums with the carrier of such insurance or take or pay obligations contained
in supply agreements, in each case entered into in the ordinary course of
business.

 

- 28 -



--------------------------------------------------------------------------------

Notwithstanding anything in the Agreement, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under the Agreement but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under the
Agreement.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant to persons engaged in a Similar Business, in each
case of nationally recognized standing that is, in the good faith determination
of the Board of Directors of the Borrower, qualified to perform the task for
which it has been engaged.

“Insurance Advisor” means Jardine Lloyd Thompson Limited or such other insurance
advisor selected by the Facility Agent.

“Insurance Proceeds” means all amounts payable to the Borrower or the Security
Agent or the Intercreditor Agent in respect of any insurance required to be
maintained (or caused to be maintained) by the Borrower pursuant to this
Agreement, regardless of whether such payments are received from any insurer or
otherwise.

“Insurances” means any and all contracts or policies of insurance now or
hereafter required to be taken out pursuant to Clause 17.2 (Insurance).

“Intercreditor Agent” means BNP PARIBAS, a French “société anonyme” whose
registered office is at 16, boulevard des Italiens, 75009 Paris, France, acting
in its capacity as intercreditor agent under the Intercreditor Agreement.

“Intercreditor Agreement” means the intercreditor agreement to be in form and
substance fully satisfactory to the Lenders, the Intercreditor Agent, the
Security Agent, the Revolving Credit Agreement Administrative Agent and the
Obligors to be entered into among the Revolving Credit Agreement Administrative
Agent and BNP Paribas as Security Agent and as Intercreditor Agent.

“Intercreditor Consent” means the agreement, to be in the form attached hereto
as SCHEDULE17 hereto under which each Obligor shall have (i) acknowledged that
it has received a copy of the Intercreditor Agreement (ii) that it has reviewed
the Intercreditor Agreement and (iii) has consented to each of the terms,
provisions and agreements set forth therein.

“Interest Coverage Ratio” means the ratio of (i) Adjusted EBITDA, to
(ii) Consolidated Interest Expense, in each case for the period of the last four
consecutive fiscal quarters of the Borrower then most recently ended on the date
of calculation.

“Interest Payment Date” means:

 

- 29 -



--------------------------------------------------------------------------------

  (a) the First Interest Payment Date and, prior to the Starting Date for
Repayment, each date falling six months after the previous Interest Payment
Date;

 

  (b) the Starting Date for Repayment; and

 

  (c) each Repayment Date,

provided that any Interest Payment Date which would otherwise fall on a day
which is not a Business Day shall be postponed to the next following Business
Day.

“Interest Period” means each of the periods between two consecutive Interest
Payment Dates (each of such periods, save for the first, will start on the day
immediately following the preceding Interest Payment Date and will end on the
next following Interest Payment Date), provided that the first Interest Period
with respect to each Disbursement of the Facility will start on the date of such
Disbursement and end on the next Interest Payment Date.

“Investment Grade Securities” means:

 

  (a) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

 

  (b) securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating by any other
Rating Agency, but excluding any debt securities or loans or advances between
and among the Borrower and its Subsidiaries,

 

  (c) investments in any fund that invests exclusively in investments of the
type described in paragraphs (a) and (b) which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and

 

  (d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any person, all investments by such person
in other persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and the covenant in
Clause 18.2 (Limitation on Restricted Payments):

 

- 30 -



--------------------------------------------------------------------------------

  (a) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

 

  (i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

 

  (ii) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

 

  (b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by senior management or the Board of Directors of the
Borrower.

“Joint Interest Mandate” means the mandate letter in the form set out in
SCHEDULE 6 (Form of Joint Interest Mandate).

“Joint Venture” means any person, other than an individual or a Subsidiary of
the Borrower, (i) in which the Borrower or a Restricted Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) and (ii) which is engaged in a Similar Business.

“Launch” means the order of ignition of solid propellant booster(s) if such
event follows ignition of the Vulcain engine of the Launch Vehicle (as defined
in the Launch Contract) that has been integrated with the Spaceway 4 Satellite.

“Launch Contract” has the meaning given to it in the Preamble to this Agreement.

“Launch Contract Price” means the remuneration of the Launch Supplier under the
Launch Contract for launch services performed thereunder as referred to it in
article 8 of the Launch Contract.

“Launch Date” means the date of the Launch.

“Launch Event of Loss” means any event of loss or other event giving rise to a
payment from the insurers pursuant to the Launch Insurance in relation to
Spaceway 4 and/or from the Launch Supplier under the Launch Risk Guarantee.

“Launch Insurance” means the insurance described in Clause 17.2.3 (Launch
Insurance).

“Launch Insurance Delegation” means a French law delegation (délégation
imparfaite) with respect to the Launch Insurance to be entered into for the
Spaceway 4 Satellite (which Launch Insurance, for the avoidance of doubt, is to
be as further described in Clause 17.2.3

 

- 31 -



--------------------------------------------------------------------------------

(Launch Insurance) for the Spaceway 4 Satellite) between the Borrower as
delegator, the Intercreditor Agent and the Security Agent as delegatees, (i) in
the form attached hereto at SCHEDULE 13 (Form of Launch Insurance Delegation) or
(ii) any other form agreed with the Facility Agent, such agreement not to be
unreasonably withheld or delayed.

“Launch Risk Guarantee” means the guarantee that the Borrower may require the
Launch Supplier to provide under article 4.3 of the Launch Contract.

“Launch Risk Guarantee Claim” means any claim of the Borrower under the Launch
Risk Guarantee.

“Launch Supplier” means ARIANESPACE, a French company having its registered
office at boulevard de l’Europe, B.P.177, 91006 Evry-Courcouronnes, France.

“Launch Supplier Delegation” means a French law delegation in respect of the
Launch Contract, to be entered into between the Borrower as delegator, the
Launch Supplier as delegated and the Intercreditor Agent and the Security Agent
as delegatees, in the form attached hereto at SCHEDULE 14 (Form of Launch
Supplier Delegation).

“Launch Supplier’s Certificate” means a certificate of the Launch Supplier in
the form attached hereto at SCHEDULE 3 (Form of Launch Supplier’s Certificate),
signed on its behalf by an authorised signatory whose name appears on the
incumbency certificate delivered to the Facility Agent in accordance with
paragraph (k)(iv) of Clause 4.1 (Conditions Precedent to the First
Disbursement).

“law” means, with respect to any person, (i) any treaty, intergovernmental
arrangement, multinational, national, federal, state, provincial or local law,
statute, statute, law, regulation, ordinance, rule, judgment or arbitration
award,, order, decree, permit, concession, grant, franchise, license, agreement
or other governmental restriction or any interpretation or administration of any
of the foregoing by any Governmental Authority applicable to such person and
(ii) any directive, guideline, policy, requirement or any similar form of
decision of or determination by any Governmental Authority which is binding on
such person, in each case, whether now or hereafter in effect (including,
without limitation, in each case, if applicable, corrupt practices law and any
law relating to the environment, human health or safety).

“Lenders” means

 

  (a) any Original Lender party to this agreement (and their successors and
assigns); and

 

  (b) any entity which has become a Lender in accordance with Clause 28 (Change
to the Lenders),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

“Lending Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

“Letter of Undertaking” means an undertaking from the Borrower’s insurance
broker in the form attached hereto at SCHEDULE 15 (Form of Letter of
Undertaking).

“LIBOR” means, in relation to any amount to be advanced to, or owing by, the
Borrower under the Finance Documents on which interest for a given period is to
accrue:

 

  (a) the applicable Screen Rate; or

 

  (b) if no Screen Rate is available for Dollars and for the relevant period,
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the London interbank market,

as of 11:00 a.m. (London time) on the Quotation Day for the offering of deposits
in Dollars and for a period comparable to the applicable Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any other agreement to give a security interest and any filing of or
agreement to give any financing statement under the Uniform Commercial Code or
equivalent statutes of any jurisdiction); provided that in no event shall an
agreement to sell or an operating lease be deemed to constitute a Lien.

“Loss Proceeds” means, with respect to any Launch Event of Loss, any Insurance
Proceeds, condemnation awards or other compensation, awards, damages and other
payments or relief with respect to such Launch Event of Loss (including inter
alia any amount payable by the Launch Supplier under the Launch Risk Guarantee)
to the Borrower or any member of its Group in relation to the Spaceway 4
Satellite.

“Margin” means one and one half per cent (1.50%) per annum.

“Margin Stock” has the meaning given to such term in Regulation U or Regulation
X.

“Market Replacement Rate” has the meaning given to it in paragraph (c) of
Clause 6.9 (Costs Incurred by and Indemnity to the Lenders and/or the French
Authorities).

“Material Adverse Effect” means the existence of any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on:

 

- 33 -



--------------------------------------------------------------------------------

  (a) the business, property, operations or condition (financial or otherwise)
of the Borrower or of the Borrower and its Subsidiaries, taken as a whole; or

 

  (b) the validity or enforceability of any of the Transaction Documents or the
rights and remedies of a Finance Party under the Finance Documents; or

 

  (c) the ability of any party to a Finance Document (other than a Finance
Party) to perform its material obligations under the Finance Documents to which
it is a party.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any Subsidiary or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions, or
has within any of the preceding six plan years made or accrued an obligation to
make contributions.

“Net Available Amount” means, with respect to any Launch Event of Loss or any
Launch Risk Guarantee Claim, the aggregate amount of Loss Proceeds (in the case
of a Launch Event of Loss) or gross proceeds (in the case of a Launch Risk
Guarantee Claim) received by the Borrower or the Security Agent or the
Intercreditor Agent in respect of such Launch Event of Loss or Launch Risk
Guarantee Claim, as the case may be, net of reasonable expenses incurred in
connection with the collection thereof.

“Net Debt to Adjusted EBITDA Ratio” means, with respect to any period, the ratio
of:

 

  (a) Consolidated Total Indebtedness of the Borrower, minus

 

  (i) any Indebtedness Incurred by the Borrower or its Restricted Subsidiaries
pursuant to paragraph pursuant to paragraph (b)(xviii) of Clause 18.1
(Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock); and

 

  (ii) the aggregate value (in USD) of Cash Equivalents held by the Borrower and
its Restricted Subsidiaries, in each case as of the date of calculation (the
“Calculation Date”) ; to

 

  (b) Adjusted EBITDA of the Borrower for the four consecutive fiscal quarters
immediately preceding such Calculation Date for which internal financial
statements are available.

“Net Income” means, with respect to any person, the net income (loss) of such
person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

- 34 -



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale, including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale,
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness (other than pursuant to the second or third paragraphs of Clause
18.4(b)) required to be paid as a result of such transaction (including to
obtain any consent therefor), any deduction of appropriate amounts to be
provided by the Borrower as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and any
distributions and the payments required to be made to minority interest holders
in Subsidiaries or Joint Ventures as a result of such Asset Sale.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness.

“Obligor” means the Borrower or a Guarantor.

“Offer Amount” has the meaning given to it in Clause 18.4(c).

“Offer Period” has the meaning given to it in Clause 18.4(c).

“Officer” means with respect to any Person, such Person’s Chairman of the Board,
Chief Executive Officer, Chief Financial Officer, President, any Vice President,
the Treasurer or the Secretary.

“Officers’ Certificate” means, with respect to any person, a certificate signed
by two Officers of such person, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer, that meets the requirements set forth in the Agreement.

“Parent” means, in relation to any specified person, any other person who
directly or indirectly controls such specified person. For purposes of this
definition, “control”, as used with respect to any person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such person, whether through the ownership of voting
securities, by agreement or otherwise.

“Pari Passu Indebtedness” means:

 

- 35 -



--------------------------------------------------------------------------------

  (a) with respect to the Borrower, the COFACE Facility Obligations and any
Indebtedness which ranks pari passu in right of payment with the COFACE Facility
Obligations; and

 

  (b) with respect to any Guarantor, its guarantee of the COFACE Facility
Obligations and any Indebtedness which ranks pari passu in right of payment with
such Guarantor’s guarantee.

“Party” or “party” means a party to this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Holders” means HCI and its Affiliates.

“Permitted Investments” means:

 

  (a) any Investment in the Borrower or any Restricted Subsidiary;

 

  (b) any Investment in Cash Equivalents or Investment Grade Securities;

 

  (c) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a person if as a result of such Investment (a) such person becomes a
Restricted Subsidiary of the Borrower, or (b) such person, in one transaction or
a series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower;

 

  (d) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Clause 18.4 (Asset Sales) or any other disposition of assets not
constituting an Asset Sale;

 

  (e) any Investment existing on June 30, 2010 and any Investments made pursuant
to binding commitments in effect on June 30, 2010;

 

  (f) advances to employees not in excess of USD 5.0 million outstanding at any
one time in the aggregate; provided that advances that are forgiven shall
continue to be deemed outstanding;

 

  (g) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

 

- 36 -



--------------------------------------------------------------------------------

  (h) Hedging Obligations permitted under paragraph (b)(ix) of Clause 18.1
(Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock);

 

  (i) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this paragraph (i) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this paragraph (i) to the extent the proceeds of such sale received by the
Borrower and its Restricted Subsidiaries consists of cash and Cash Equivalents),
not to exceed USD 20.0 million, at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this paragraph (i) is made in any person that is not a
Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such person becomes a Restricted Subsidiary of the Borrower after
such date, such Investment shall thereafter be deemed to have been made pursuant
to paragraph (a) above and shall cease to have been made pursuant to this
paragraph (i) for so long as such person continues to be a Restricted
Subsidiary;

 

  (j) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this paragraph (j) that are at that time
outstanding (after giving effect to the sale of Investments made pursuant to
this paragraph (10) to the extent the proceeds of such sale received by the
Borrower and its Restricted Subsidiaries consists of cash and Cash Equivalents),
not to exceed the greater of (x) USD 40.0 million and (y) 7.0% of Total Assets
of the Borrower at the time of such Investment (with the Fair Market Value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

  (k) loans and advances to officers, directors and employees for
business-related travel expenses, moving and relocation expenses and other
similar expenses, in each case Incurred in the ordinary course of business;

 

  (l) Investments the payment for which consists of Equity Interests of the
Borrower or any Parent of the Borrower (other than Disqualified Stock);
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under the calculation set forth in the
definition of the term “Cumulative Credit”;

 

  (m) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of paragraph (b) of the
covenant in Clause 18.5 (Transactions with Affiliates) (except transactions
described in sub-paragraphs (ii), (vi), (vii), (viii), (ix), (xiii) and (xiv) of
such paragraph);

 

- 37 -



--------------------------------------------------------------------------------

  (n) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

 

  (o) guarantees not prohibited by or required pursuant to, as the case may be,
the covenants in Clauses 17.8 (Additional Guarantors) and 18.1 (Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock);

 

  (p) any Investments by Subsidiaries that are not Restricted Subsidiaries in
other Subsidiaries that are not Restricted Subsidiaries of the Borrower;

 

  (q) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

 

  (r) additional Investments in Joint Ventures of the Borrower or any of its
Restricted Subsidiaries existing on June 30, 2010 in an aggregate amount not to
exceed USD 15.0 million outstanding at any one time;

 

  (s) Investments of a Restricted Subsidiary of the Borrower acquired after
June 30, 2010 or of an entity merged into, amalgamated with, or consolidated
with a Restricted Subsidiary of the Borrower in a transaction that is not
prohibited by the covenant in Clause 18.8 (Merger, Amalgamation, Consolidation
or Sale of All or Substantially All Assets) after June 30, 2010 to the extent
that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation; and

 

  (t) any Investment in the Senior Notes.

“Permitted Liens” means, with respect to any person:

 

  (a) pledges or deposits by such person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such person is a party, or deposits to secure
public or statutory obligations of such person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 

  (b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such person with respect to which such person shall then be proceeding
with an appeal or other proceedings for review;

 

- 38 -



--------------------------------------------------------------------------------

  (c) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for non-payment or which are being contested in
good faith by appropriate proceedings;

 

  (d) Liens in favour of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued at the
request of and for the account of such person in the ordinary course of its
business;

 

  (e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such person;

 

  (f) existing Liens as listed and described in Part 4 (Existing Liens) of
SCHEDULE 9 (Disclosures);

 

  (g) Liens on assets, property or shares of stock of a person at the time such
person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
of the Borrower and that such Liens are discharged in full within 6 months of
the date on which such person becomes a Subsidiary;

 

  (h) Liens on assets or property at the time the Borrower or a Restricted
Subsidiary of the Borrower acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Restricted Subsidiary of the Borrower; provided, however, that
such Liens are not created or Incurred in connection with, or in contemplation
of, such acquisition; provided, further, however, that the Liens may not extend
to any other assets or property owned by the Borrower or any Restricted
Subsidiary of the Borrower and that such Liens are discharged in full within 6
months of the acquisition;

 

  (i) Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary of the
Borrower permitted to be Incurred in accordance with the covenant in Clause 18.1
(Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock);

 

  (j) Liens securing Hedging Obligations permitted to be Incurred under
paragraph (b)(ix) of the covenant in Clause 18.1 (Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock);

 

- 39 -



--------------------------------------------------------------------------------

  (k) Liens on specific items of inventory or other goods and proceeds of any
person securing such person’s obligations in respect of bankers’ acceptances
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

  (l) leases and subleases of real property granted to others in the ordinary
course of business that do not (i) materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries or
(ii) secure any Indebtedness;

 

  (m) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

 

  (n) Liens in favour of the Borrower or any Guarantor;

 

  (o) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s customer at the site at which
such equipment is located;

 

  (p) Liens or deposits made in the ordinary course of business in connection
with insurance maintained by the Borrower and its Subsidiaries;

 

  (q) Liens on the Equity Interests of Unrestricted Subsidiaries;

 

  (r) grants of software and other licenses in the ordinary course of business;

 

  (s) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing paragraphs (f) and (i); provided, however, that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under paragraphs (i) at the time
the original Lien became a Permitted Lien under the Agreement, and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement;

 

  (t) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed USD 5.0 million at any one time
outstanding;

 

  (u) Liens incurred pursuant to the Equipment Financing Agreements;

 

  (v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business; and

 

- 40 -



--------------------------------------------------------------------------------

  (w) Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which the Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Presumed Tax Rate” means the highest effective marginal statutory combined U.S.
federal, state and local income tax rate prescribed for an individual residing
in New York City (taking into account (i) the deductibility of state and local
income taxes for U.S. federal income tax purposes, assuming the limitation of
Section 68(a)(2) of the Code applies and taking into account any impact of
Section 68(f) of the Code, and (ii) the character (long-term or short-term
capital gain, dividend income or other ordinary income) of the applicable
income).

“Process Agent” means Law Debenture Corporate Services.

“Promissory Note” has the meaning given to it in Clause 3.6(a).

“Property All Risks Insurance” has the meaning given to it in Clause 17.2.2.

“Protected Party” means a Finance Party or a member of the same consolidated or
combined tax group as a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) or an increased cost under a Finance Document.

“Purchase Date” has the meaning given to it in Clause 18.4(c).

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under the Finance Documents:

 

  (a) the date 2 (two) Business Days prior to the start of each Interest Period;
or

 

  (b) the day on which quotations would ordinarily be given by prime banks in
the London interbank market for deposits in Dollars for delivery on the first
day of that period, provided that, if, for any such period, quotations would
ordinarily be given on more than one date, the Quotation Date for that period
shall be the last of those dates.

“Recovering Finance Party” has the meaning given to it in Clause 24.1 (Payments
to Finance Parties).

 

- 41 -



--------------------------------------------------------------------------------

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Reference Bank” means the principal London offices of BNP Paribas and Société
Générale or such other banks as may be appointed as such by the Facility Agent
after consultation with the Borrower.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Repayment Date” means the First Repayment Date and each date falling six months
after the previous Repayment Date, provided that any Repayment Date which would
otherwise fall on a day which is not a Business Day shall be postponed to the
next following Business Day.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the thirty (30)-day notice period referred to in Section 4043(c) of ERISA has
been waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Restricted Subsidiary” means, with respect to any person, any Subsidiary of
such person other than an Unrestricted Subsidiary of such person. Unless
otherwise indicated in this Agreement, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Borrower.

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Senior Notes for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
Parent of the Borrower as a replacement agency for Moody’s or S&P, as the case
may be.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning given to it in Clause 18.2(a).

“Restricted Subsidiary” means, with respect to any person, any Subsidiary of
such person other than an Unrestricted Subsidiary of such person. Unless
otherwise indicated, all

 

- 42 -



--------------------------------------------------------------------------------

references in Clause 18 (Additional Covenants) to Restricted Subsidiaries shall
mean Restricted Subsidiaries of the Borrower.

“Revolving Credit Agreement Administrative Agent” means, the then acting
administrative agent for the Secured Lenders under the Revolving Credit
Agreement Loan Documents and any successor thereto exercising substantially the
same rights and powers.

“Revolving Credit Agreement Loan Documents” means the “Loan Documents,” as
defined in the Senior Credit Agreement.

“Revolving Credit Agreement Loan Parties” means “Loan Parties,” as defined in
the Senior Credit Agreement.

“Revolving Credit Agreement Obligations” means all Obligations of the Revolving
Credit Agreement Loan Parties under the Senior Credit Agreement Loan Documents
and includes, without limitation, accrued interest, fees, costs and other
charges incurred under the Revolving Credit Agreement and the other Revolving
Credit Agreement Loan Documents, whether incurred before or after commencement
of an Insolvency or Liquidation Proceeding, and whether or not allowable in an
Insolvency or Liquidation Proceeding.

“Revolving Credit Agreement Secured Parties” means the “Secured Parties,” as
defined in the Senior Credit Agreement.

“Risk Mitigation Fee” means zero point twenty per cent (0.20%) per annum.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a person and the
Borrower or such Restricted Subsidiary leases it from such person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Satellite” means any satellite owned by the Borrower or any of its Restricted
Subsidiaries and any satellite purchased by the Borrower or any of its
Restricted Subsidiaries pursuant to the terms of a Satellite Purchase Agreement,
whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service).

“Satellite Contract” means the contract dated June 8, 2009 between the Borrower
and Space Systems/Loral, Inc. for the construction and In Orbit Delivery of the
Spaceway 4 Satellite.

“Satellite Manufacturer” means, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

 

 

- 43 -



--------------------------------------------------------------------------------

“Satellite Purchase Agreement” means, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

“Satellite Purchaser” means the Borrower or any Restricted Subsidiary that is a
party to a Satellite Purchase Agreement.

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
Dollars for the relevant period displayed on the appropriate page of the Reuters
screen. If the agreed page is replaced or service ceases to be available, the
Facility Agent may specify another page or service displaying the appropriate
rate after consultation with the Borrower and the Lenders.

“SEC” means the Securities and Exchange Commission.

“Second Amended and Restated Limited Liability Company Agreement” means the
Second Amended and Restated Limited Liability Company Agreement of the Borrower
dated as of February 28, 2006.

“Secured Assets” means all of the Borrower’s right, title and interest in and to
(i) all Payment Intangibles (as defined in the UCC), whether now owned or in the
future acquired by the Borrower and whether now existing or in the future coming
into existence, comprising amounts payable, or which may become payable, to the
Borrower, under the Launch Contract, (ii) if the Borrower elects to be provided
with such Launch Risk Guarantee pursuant to the Launch Contract, the Launch Risk
Guarantee, all Payment Intangibles, whether now owned or in the future acquired
by the Borrower and whether now existing or in the future coming into existence,
comprising amounts payable, or which may become payable, to the Borrower, under
the Launch Risk Guarantee, and all other rights of the Borrower under or in
respect of the Launch Risk Guarantee, (iii) all policies and contracts of
insurance which constitute the Launch Insurance for the Spaceway 4 Satellite
(which Launch Insurance, for the avoidance of doubt, is to be as further
described in Clause 17.2.3 (Launch Insurance) for the Spaceway 4 Satellite), all
the benefits thereof, whether heretofore, now or hereafter effected, all
renewals of or replacements for such Launch Insurance, all claims, returns of
premium and other Payment Intangibles due and to become due under or in respect
of such Launch Insurance and all other rights of the Borrower under or in
respect of such Launch Insurance, to the extent of claims payable in a maximum
amount equal to the COFACE Facility Obligations then owing by the Borrower and
(iv) all Proceeds (as defined in the UCC) of the foregoing.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Security” means the Liens created by or pursuant to the Security Documents to
secure all amounts owing by the Borrower to the Finance Parties under the
Finance Documents.

“Security Agreement” means a New York law security agreement between the
Borrower and the Security Agent, in the form attached hereto at

 

- 44 -



--------------------------------------------------------------------------------

SCHEDULE 16 (Form of Security Agreement), regarding, inter alia, the grant of a
first priority security interest over the Secured Assets.

“Security Documents” means collectively

 

  (a) the Security Agreement;

 

  (b) each of the Delegations;

 

  (c) this Agreement in relation to the guarantees of the Guarantors and each
Accession Letter;

 

  (d) the Promissory Notes;

 

  (e) the Joint Interest Mandate;

 

  (f) each Consent Agreement; and

 

  (g) any other documents entered into by the Borrower and the Finance Parties
(or the Security Agent on their behalf) or the Intercreditor Agent and
designated as a Security Document by the Borrower and the Facility Agent.

“Senior Credit Agreement” means (i) the Amended and Restated Credit Agreement
dated as of March 16, 2010, among the Borrower, the lenders party thereto, JP
Morgan Chase Bank N.A., as administrative agent, Barclays Capital, as
syndication agent, JP Morgan Securities Inc., as sole lead bookrunner, and JP
Morgan Securities Inc. and Barclays Capital, as joint lead arrangers and
(ii) whether or not the credit agreement referred to in paragraph (i) remains
outstanding, if designated by the Borrower to be included in the definition of
“Senior Credit Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different Borrower or
issuers.

“Senior Note Indenture” means the Indenture dated as of April 13, 2006, made by
the Borrower and HNS Finance Corp., in favour of the trustee thereunder,
pursuant to which the Senior Notes were issued.

“Senior Notes” means the USD 450,000,000 in aggregate principal amount of
unsecured senior notes due 2014 issued by the Borrower and HNS Finance Corp.,
pursuant to the Senior Note Indenture.

“Signing Date” means the date of signing of this Agreement by all Parties
thereto.

 

- 45 -



--------------------------------------------------------------------------------

“Similar Business” means any business or activity of the Borrower or any of its
Subsidiaries currently conducted or proposed as of June 30, 2010, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

“Spaceway 3 Satellite” means the Borrower’s Ka-band geo-stationary Satellite
that was launch in 2007 known as “Spaceway 3”.

“Spaceway 4 Satellite” means the Satellite to be manufactured and delivered to
the Borrower pursuant to the Satellite Contract.

“Specified Merger/Transfer Transaction” has the meaning given to it in Clause
18.8(b).

“Starting Date for Repayment” means the earlier of (a) the date of In-Orbit
Delivery and (b) 1 December 2012.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the COFACE Facility Obligations and with respect to which no payments
of principal or interest or any other amount whatsoever can be made until all
amounts under the COFACE Facility Obligations are paid in full, and which is
otherwise fully subordinated in right of payment, collateral and liquidation to
the prior indefeasible payment in full of the COFACE Facility Obligations and
all amounts due under the Finance Documents to the Finance Parties pursuant to a
Subordination Agreement and for which each of the conditions set forth in the
paragraph (c) of this definition are fulfilled and (b) with respect to any
Guarantor, any Indebtedness of such Guarantor which is by its terms subordinated
in right of payment to its guarantee of the COFACE Facility Obligations, and
which is otherwise fully subordinated in right of payment, collateral and
liquidation to the prior indefeasible payment in full of the COFACE Facility
Obligations and all amounts due under the Finance Documents to the Finance
Parties pursuant to a Subordination Agreement and for which each of the
conditions set forth in the paragraph (c) of this definition are fulfilled and
(c) that any such Subordination Agreement is executed and delivered and the
Facility Agent has been provided with a legal opinion issued by legal counsel
acceptable to it, satisfactory to the Facility Agent.

“Subordination Agreement” means a subordination agreement in form and substance
satisfactory to the Facility Agent, the terms of which are consistent with the
requirements of this Agreement with respect to subordination.

 

- 46 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such person or
one or more of the other Subsidiaries of such person or a combination thereof,
(2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such person or one or more
of the other Subsidiaries of that person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such person or any Wholly Owned Restricted Subsidiary of such
person is a controlling general partner or otherwise controls such entity and
(3) any person that is consolidated in the consolidated financial statements of
the specified person in accordance with GAAP.

“Tax” means any present or future tax, fee, levy, impost, duty or other charge
or withholding of whatsoever nature, whether imposed by withholding, deduction
or otherwise and all liabilities with respect thereto.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 10.1 (Tax Gross-up) or a payment under Clause 10.2
(Tax Indemnity).

“Term Loan” means the USD 115,000,000 credit agreement dated as of February 23,
2007, between, inter alios, the Borrower and HNS Finance Corp., as co-borrowers,
Bear Stearns Corporate Lending Inc., as administrative agent, Bear, Stearns &
Co. Inc., as syndication agent, lead arranger and bookrunning manager.

“Third Party Liability Insurance” means the insurance described in Clause 17.2.5
(Third Party Liability Insurance).

“Total Assets” means, with respect to any person, the total consolidated assets
of such person and its Restricted Subsidiaries, as shown on the most recent
balance sheet.

“Total Loss” means (i) while any of the Launch Insurance or the In Orbit
Insurance that is required to be maintained under Clause 17.2 for the Spaceway 4
Satellite is effective, has the meaning ascribed to that term or a term
substantially similar to that term in such Launch Insurance or In Orbit
Insurance and shall include any actual, constructive, compromised, agreed or
arranged total loss of the Spaceway 4 Satellite and (ii) in any other
circumstances, any physical damage to or loss or other failures of the Spaceway
4 Satellite resulting in the Spaceway 4 Satellite being lost, destroyed, damaged
or rendered

 

- 47 -



--------------------------------------------------------------------------------

permanently unfit for its intended commercial purposes and shall include any
actual, constructive, compromised, agreed or arranged total loss of the Spaceway
4 Satellite where failure of, damage to or loss of the Spaceway 4 Satellite or
of the number of its fully operating transponders or of its commercial capacity
or available transponder life or available Satellite life equals 75% or more of
such transponders, commercial capacity or available Satellite life.

“Transaction Documents” means collectively the Finance Documents and the Launch
Contract.

“Transaction Parties” means collectively the Obligors and the Launch Supplier.

“Transactions” has the meaning given to such term in the Senior Credit Agreement
as in effect on the Closing Date.

“Transfer Certificate” means a certificate substantially in the form set out in
SCHEDULE 10 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Borrower.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unrestricted Subsidiary” means:

 

  (a) any Subsidiary of the Borrower other than an Obligor that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of such person in the manner provided below; and

 

  (b) any Subsidiary (other than an Obligor) of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) other than an Obligor to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on any property of, the Borrower or any other
Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to be so
designated); provided, however, that the Subsidiary to be so designated and its
Subsidiaries do not at the time of designation have and do not thereafter Incur
any Indebtedness pursuant to which the lender has recourse to any of the assets
of the Borrower or any of its Restricted Subsidiaries (other than Equity
Interests of Unrestricted Subsidiaries); provided, further, however, that
either:

 

  (i) the Subsidiary to be so designated has total consolidated assets of
USD 1,000 or less; or

 

  (ii) if such Subsidiary has consolidated assets greater than USD 1,000, then
such designation would be permitted under the covenant in Clause 18.2
(Limitation on Restricted Payments).

 

- 48 -



--------------------------------------------------------------------------------

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

 

  (A) (1) the Borrower could Incur USD 1.00 of additional Indebtedness pursuant
to the Debt to Adjusted EBITDA Ratio test described in the first paragraph in
Clause 18.1 (Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock), or (2) the Debt to Adjusted EBITDA
Ratio for the Borrower and its Restricted Subsidiaries would be less than such
ratio for the Borrower and its Restricted Subsidiaries immediately prior to such
designation, in each case on a pro forma basis taking into account such
designation, and

 

  (B) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Facility Agent by promptly delivering to the Facility Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.

“VAT” means value added tax or any similar tax.

“Voting Stock” of any person as of any date means the Capital Stock of such
person that is at the time entitled to vote in the election of the Board of
Directors of such person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly Owned Subsidiary” of any person means a Subsidiary of such person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals) shall at the time be owned by such person or by one or more
Wholly Owned Subsidiaries of such person and one or more Wholly Owned
Subsidiaries of such person.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

- 49 -



--------------------------------------------------------------------------------

1.2 Interpretation

 

  (a) Any reference in this Agreement to:

 

  (i) an “asset” includes present and future property or asset of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
and any right, revenue or interest therein, of every description;

 

  (ii) a “person” means any individual, corporation, limited liability company,
company, association, partnership, trust, or other incorporated or
unincorporated organisation, government or Governmental Authority and includes a
reference to its permitted successors and assigns;

 

  (iii) an Event of Default is “continuing” if it has not been waived;

 

  (iv) the words “include”, “includes” and “including” are deemed to be followed
by the phrase “without limitation”;

 

  (v) where the terms of any Finance Document require that the approval,
opinion, consent or other input of any secured party be obtained, such
requirement shall be deemed satisfied only where the requisite approval,
opinion, consent or other input is given by or on behalf of the relevant party
in writing; and

 

  (vi) all reference to “month” means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month, except that if the numerically corresponding day is not a Business Day,
that period shall end on the next Business Day.

 

  (b) Any reference to Indebtedness or an obligation that is subordinated means
(a) with respect to the Borrower, any Indebtedness of the Borrower which is by
its terms subordinated in right of payment, collateral and liquidation to the
COFACE Facility Obligations pursuant to a Subordination Agreement and for which
each of the conditions set forth in the paragraph (c) of this definition are
fulfilled and (b) with respect to any Guarantor, any Indebtedness or other
obligation of such Guarantor which is by its terms subordinated in right of
payment, collateral and liquidation to its guarantee of the COFACE Facility
Obligations under the Finance Documents to the Finance Parties pursuant to a
Subordination Agreement and for which each of the conditions set forth in the
paragraph (c) of this definition are fulfilled and (c) that any such
Subordination Agreement is executed and delivered and the Facility Agent has
been provided with a legal opinion issued by legal counsel acceptable to it,
satisfactory to the Facility Agent.

 

1.3 Agreements and Statutes

Any reference in this Agreement to an agreement or document is to be understood
to refer to that agreement or document as amended or supplemented from time to
time and any reference to a law or statute (or section of a law or statute is to
be understood to include any

 

- 50 -



--------------------------------------------------------------------------------

re-enactment, amendment or consolidation of such law or statute (or such section
of such law or statute), provided that no amendment to any agreement or document
referred to in this Agreement (other than any Finance Document) without the
Lenders’ prior written consent after the Signing Date shall have the effect of
permitting any Obligor or any of its Affiliates to take or refrain from taking
any action where it would not have been permitted to do so under the terms of
any Finance Document as at the Signing Date.

 

1.4 Parties

Any reference in this Agreement to a party to this Agreement is to be understood
to also refer to such party’s permitted successors, assigns and transferees.

 

1.5 Headings

The headings of the Clauses, paragraphs, sub-paragraphs and Schedules are for
ease of reference only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

1.6 Days

References to days shall refer to calendar days unless Business Days are
specified.

 

1.7 Time

Any reference in this Agreement to a time of day shall, unless a contrary
indication appears, be a reference to Paris time.

 

1.8 Accounting Principles

Except as otherwise provided in this Agreement, all computations and
determinations as to financial matters, and all financial statements to be
delivered under this Agreement shall be made or prepared in accordance with GAAP
as in effect from time to time; provided that if the Borrower notifies the
Facility Agent that the Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the application thereof on the operation of such provision (or if the
Facility Agent notifies the Borrower that the Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

1.9 UCC Terms

Terms defined in the UCC in effect on the date of this Agreement and not
otherwise defined in this Agreement shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 

1.10 Third Party Rights

 

  (a)

Unless expressly provided to the contrary in a Finance Document a person who is
not a party has no right under the Contracts (Rights of Third Parties) Act 1999
(the

 

- 51 -



--------------------------------------------------------------------------------

 

“Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 

  (b) Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

 

1.11 Defined terms

Defined terms in the singular are to be understood as including the plural and
vice versa, and the masculine, feminine or neuter gender are to be understood as
including all genders.

 

1.12 Conflict

In the event of conflict between the provisions of this Agreement and the
provisions of any other Finance Document, the provisions of this Agreement shall
prevail.

 

2. FINANCE PARTIES’ RIGHTS AND OBLIGATIONS

 

  (a) The obligations of each Finance Party (other than the Lenders) under the
Finance Documents are several. Failure by a Finance Party (other than a Lender)
to perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party
(other than a Lender) is responsible for the obligations of any other Finance
Party (other than a Lender) under the Finance Documents.

 

  (b) The obligations of each Lender under the Finance Documents are joint and
several.

 

  (c) The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

  (d) A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3. AVAILABILITY AND PURPOSE OF THE FACILITY

 

3.1 Availability and Purpose

Subject to the conditions of this Agreement, the Lenders hereby agree to make
available to the Borrower the Facility in one or more Disbursements to be made
before the end of the Availability Period of up to a maximum aggregate principal
amount not exceeding USD 115,000,000 in order to:

 

  (a) finance, or to reimburse to the Borrower to the extent already paid by the
Borrower prior to the date of the first Disbursement, the payment to the Launch
Supplier of a portion (not to exceed 85%) of the Eligible Portion of the Launch
Contract up to the maximum principal amount of the Facility less the maximum
amount set forth in the COFACE Premia Letter, the purpose of which is to finance
the COFACE Premia; and

 

- 52 -



--------------------------------------------------------------------------------

  (b) finance the payment of 100% of the COFACE Premia up to the amount set
forth in the COFACE Premia Letter.

 

3.2 Origin of Goods and Services

Unless otherwise agreed herein, the Facility made available by the Lenders
pursuant to this Agreement may only be used to finance the payment of the
Eligible Portion of the Launch Contract.

 

3.3 Payments not Eligible for Financing

Notwithstanding any provision to the contrary and for the avoidance of doubt,
the Borrower acknowledges and agrees that the Facility may not be used to
reimburse the Borrower for payments made in respect of any goods and services
that are not eligible for financing under this Agreement or to a supplier that
is not the Launch Supplier.

 

3.4 Obligors’ Obligations

The obligations of each Obligor under the Finance Documents are joint and
several.

 

3.5 COFACE Policy

If, in the opinion of the Facility Agent, there are any provisions of this
Agreement that contradict or conflict with any provision of the COFACE Policy,
the Borrower agrees that this Agreement will be amended pursuant to, and subject
to the terms and conditions set forth in, Clause 34.1 (Required Consents), to
the extent the Facility Agent specifies to be necessary to ensure the validity
of, and the compliance by this Agreement with the terms of, the COFACE Policy.

 

3.6 Promissory Notes and Joint Interest Mandate

 

  (a) The Borrower’s obligations to pay the principal of, and interest on, the
Disbursements made by each Lender shall be additionally evidenced by:

 

  (i) 17 French law promissory notes relating to the principal of the Facility;
and

 

  (ii) 17 French law promissory notes evidencing interest on the Facility,

(each such French law promissory note in (i) and (ii) above evidencing the
Borrower’s obligation to repay, at each Repayment Date, the principal and
interest (as applicable), a “Promissory Note” and together, the “Promissory
Notes”), each duly executed and substantially in the form of SCHEDULE 7 (Form of
Promissory Note), and each delivered by each Borrower, together with the Joint
Interest Mandate, in accordance with Clause 4.1 (Conditions Precedent to the
First Disbursement) and Clause 3.6(b).

The Facility Agent shall maintain on behalf of the Borrower a register (the
“Register”) on which it will record the amount of the Disbursements made by each
Lender. Failure to make any such recordation or any error in such recordation
shall not affect the Borrower’s obligations in respect of any Disbursement.

 

  (b) The Borrower undertakes to deliver to the Facility Agent:

 

- 53 -



--------------------------------------------------------------------------------

  (i) 17 Promissory Notes with respect to the principal repayments payable on
each Repayment Date for the Facility; and

 

  (ii) 17 Promissory Notes with respect to the payment of interest payable on
each Repayment Date for the Facility,

each to the order of BNP PARIBAS and issued and duly executed by authorised
signatories of each Borrower. Each Promissory Note will be denominated in
Dollars and will be payable at BNP PARIBAS’ counters in Paris, France.

The maturity dates of the Promissory Notes shall be left in blank and shall be
completed or modified, as necessary, as provided in Clause 3.6(c). The amount of
each Promissory Note will be left in blank and shall be completed or shall be
modified, as necessary, as provided in the Joint Interest Mandate.

Upon payment in full of the sum represented by each Promissory Note (by way of
remittance or otherwise), such Promissory Note shall be returned to the Borrower
or destroyed at the Borrower’ direction.

The Borrower also undertakes to deliver to the Facility Agent a Joint Interest
Mandate duly executed by authorised signatories of such Borrower.

 

  (c) The Facility Agent shall complete and/or modify each Promissory Note in
accordance with the Joint Interest Mandate.

 

  (d) Each Promissory Note and the rights of the holders thereof will be
governed by the laws of France, all obligations resulting from the application
of the laws of France thereto being specifically acknowledged and accepted by
the Borrower.

 

  (e) The holder of the Promissory Note is expressly exempted from the
requirement to protest any Promissory Note.

 

  (f) Each Promissory Note issued pursuant to this Clause shall be dated the
date of the execution thereof and be a negotiable instrument and have the
character attributed to it by French law. Neither the signing by the Borrower
nor the receipt by BNP PARIBAS of such Promissory Notes shall constitute or
imply novation in respect of the obligations of the Borrower under this
Agreement.

 

4. CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to the First Disbursement

The Facility shall not be available, and the first Disbursement to be made
pursuant to this Agreement shall not be made, unless, no less than ten Business
Days prior to the date of the first Disbursement, the Facility Agent has
received all of the documents and other evidence listed below, each in form and
substance satisfactory to the Facility Agent, and each of the other conditions
listed has been fulfilled or waived:

 

  (a) Execution and Delivery of the Finance Documents

 

- 54 -



--------------------------------------------------------------------------------

each of the Finance Documents (excluding the Launch Insurance Delegation, each
Letter of Undertaking and each Consent Agreement) shall have been entered into
by all parties to them and have become (or, as the case may be, remain)
unconditional and fully effective in accordance with their respective terms, and
the Facility Agent shall have received an original copy of each of those
agreements to which it is not a party duly executed by an authorized
representative of all parties thereto;

 

  (b) Execution and Delivery of the Launch Contract

the Launch Contract shall have been entered into by all parties to it, and shall
have become (or, as the case may be, remain) unconditional and fully effective
in accordance with its terms and the Facility Agent shall have received a true
copy of the Launch Contract duly executed by all parties thereto and of each
supplement or amendment thereto certified as being true, complete and correct
copies and in full force and effect and that neither the Borrower nor, to the
best of the Borrower’s knowledge, the Launch Supplier is, or but for the passage
of time or giving of notice or both will be, in breach of any obligation
thereunder;

 

  (c) Authorisations and Permits, Etc.

a certified copy of each of the Authorisations necessary as of the date of the
first Disbursement under this Agreement for the execution, entry into force and
performance of the Launch Contract and the Finance Documents to which the
Borrower is a party as of such date (including in respect of the purchase and
import of goods to be supplied and the services to be rendered to the Borrower
in accordance with the terms of the Launch Contract and the payment in Dollars
in New York), each to be certified as true, complete and accurate by an
Officers’ Certificate of the Borrower and to be in full force and effect;

 

  (d) Payment of Fees, Expenses, Etc.

the Borrower shall have paid all accrued fees and expenses of the Finance
Parties as at the date of the first Disbursement (including the fees and
expenses of counsel to the Finance Parties), including any fees payable under
Clause 8 (Fees) and any fees, costs and expenses payable under Clause 14 (Costs
and Expenses) or under any Fee Letter.

 

  (e) Officers’ Certificates, Etc.

Officers’ Certificates from each Transaction Party dated the date of delivery to
the Facility Agent (and in any event not more than 20 calendar days prior to the
first Disbursement):

 

  (i)

stating that the representations and warranties made by such Transaction Party
in the Finance Documents to which it is a party were true and correct

 

- 55 -



--------------------------------------------------------------------------------

 

on the date such representations and warranties were made and remain true and
correct in all respects since such date, and that, should such representations
and warranties cease to be true and correct in all respects at any time prior to
the date of the first Disbursement, the relevant Transaction Party undertakes to
inform the Facility Agent immediately upon becoming aware thereof; and

 

  (ii) with respect to the Borrower only, certifying that:

 

  (A) no event has occurred and is continuing, or will result from the making of
the first Disbursement, that constitutes a Default; and

 

  (B) all insurance policies required to be maintained by the Borrower as of
such date under Clauses 17.2 (Insurances) and 18 (Additional Covenants) as at
such date (including the In Orbit Insurance in respect of the Spaceway 3
Satellite and Property All Risk Insurance for the Spaceway 4 Satellite and the
Third Party Liability Insurance for the Spaceway 3 Satellite) are in full force
and effect and that all premiums due thereunder have been paid to the extent due
and attaching evidence thereof as per the conditions described in Clause 17.2
(Insurances);

 

  (iii) attaching certified copies of:

 

  (A) the board resolutions or other resolutions or other authorisations or
required corporate or limited liability company approval (or an extract thereof)
of the relevant Transaction Party authorising the execution, delivery and
performance of each Transaction Document to which it is a party and any
instruments or agreements required hereunder or thereunder, as applicable, and
certifying that such board resolutions, etc. remain in full force and effect;

 

  (B)

organizational documents of the relevant Transaction Party, including as
applicable, (1) a true and correct copy of the Certificate of Formation of such
Transaction Party, certified by the office of the Secretary of State of its
place of organization, as of a date not more than 20 calendar days prior to the
date of such Officer’s Certificate, a true and correct copy of the operating
agreement or by-laws of such Transaction Party, and a good standing certificate
issued by the office of the Secretary of State of its place of organization, as
of a date not more than 20 calendar days prior to the date of such Officer’s
Certificate, certifying that such Transaction Party is in good standing in such
state; or (2) certified Articles of Association, certified Certificate of
Incorporation, certified Certificate of Formation, By-laws, Limited Liability
Company or operating agreement, “statuts” or K-Bis, as

 

- 56 -



--------------------------------------------------------------------------------

 

appropriate, of such Transaction Party and solvency certificate from the
relevant public authority, as in effect on the date the resolutions specified in
paragraph (A) above were adopted;

 

  (C) all documents evidencing other necessary corporate or limited liability
company action and corporate or limited liability company authorisations, if
any, of such Transaction Party which are necessary to render the Transaction
Documents to which it is a party legal, valid, binding, enforceable and
admissible in evidence and to enable such Transaction Party to perform its
obligations under the Transaction Documents to which it is a party; and

 

  (iv) certifying:

 

  (A) as to the incumbency of the natural persons authorised to execute and
deliver the Transaction Documents to which it is a party and any instruments or
agreements required hereunder or thereunder and in each case including the names
and true specimen signatures of such persons; and

 

  (B) that the documents referred to in Clause 4.1(e)(iii)(B) above have not
been amended since the date of the resolutions referred to in
Clause 4.1(e)(iii)(A) above.

  (f) Legal Opinions

original counterparts of legal opinions of:

 

  (i) Milbank, Tweed, Hadley & McCloy LLP, New York and Delaware counsel for the
Obligors addressing such matters as the Facility Agent may reasonably request;

 

  (ii) Milbank, Tweed, Hadley & McCloy LLP, English counsel for the Obligors
addressing such matters as the Facility Agent may reasonably request;

 

  (iii) Parr Brown Gee & Loveless, Utah counsel for the Obligors addressing such
matters as the Facility Agent may reasonably request;

 

  (iv) Orrick, Herrington & Sutcliffe LLP, New York and Delaware counsel for the
Lenders addressing such matters as the Facility Agent may reasonably request;

 

  (v) Orrick, Herrington & Sutcliffe (Europe) LLP, English counsel for the
Lenders addressing such matters as the Facility Agent may reasonably request;

 

- 57 -



--------------------------------------------------------------------------------

  (vi) Orrick Rambaud Martel, French counsel for the Lenders addressing such
matters as the Facility Agent may reasonably request;

 

  (vii) Milbank, Tweed, Hadley & McCloy LLP, New York counsel for the Borrower
confirming that the grant of the Security in favour of the Security Agent
(acting on behalf of the Finance Parties) and of the Intercreditor Agent and the
entering into of the other Finance Documents does not conflict with, or
constitute a breach of, the Borrower’s obligations pursuant to any of the Debt
Documents, and

 

  (viii) such other opinion as the Facility Agent may reasonably request.

 

  (g) Financial Statements

for each Obligor and any Parent, a copy, signed by an authorized officer of such
Obligor, of the most recent audited annual financial statements of such Obligor
and the unaudited consolidated quarterly financial statements of such Obligor
for the quarter most recently ended.

 

  (h) Debt Documents

 

  (i) evidence satisfactory to the Facility Agent that:

 

  (A) the Senior Credit Agreement has been amended so as to exclude a cross
default under section 7.01(f)(i) of Senior Credit Agreement that would otherwise
arise as a result of a mandatory prepayment event arising under Clause 6.3.1 or
Clause 6.3.2 or Clause 6.3.4 or Clause 6.3.6 of this Agreement; and

 

  (B) the administrative agent under the Term Loan has confirmed that the terms
of the Intercreditor Agreement are reasonably acceptable to it ;

 

  (C) each of the issuing bank and the lenders under the Senior Credit Agreement
has consented to the terms of the Intercreditor Agreement and authorized the
Administrative Agent to enter into and execute the Intercreditor Agreement and
any amendments, restatements or other modifications thereto from time to time
without any further consent or direction from them and the Administrative Agent
has confirmed that there are no other lenders, issuing bank or finance parties
under the Senior Credit Agreement;

 

  (ii)

the Liens to be created by the Security Documents shall have been duly created
and constitute valid security interests in all of the Collateral and all
applicable taxes, levies, imposts, stamp duties and charges shall have been paid
to the relevant Governmental Authorities in connection with the

 

- 58 -



--------------------------------------------------------------------------------

 

creation, attachment and perfection of such Liens. The Liens created by the
Security Documents shall have attached and shall constitute valid and
enforceable Liens and shall have been perfected and shall be prior to any other
Liens;

 

  (iii) UCC search reports of a recent date before the Closing Date,
satisfactory to it, for each of the jurisdictions in which the UCC-1 financing
statements and filings and other Security Documents are intended to be filed.
The Facility Agent shall have received litigation and docket search reports of a
recent date before the Closing Date, for each of the jurisdictions in which the
Obligors have a main place of business;

 

  (iv) evidence satisfactory to it that (A) all Uniform Commercial Code
financing statements (Form UCC-1) have been filed in the appropriate offices of
all jurisdictions as may be necessary or, in the reasonable opinion of the
Facility Agent, desirable to perfect the Liens of the Security Documents in
favor of the Security Agent and the Intercreditor Agent, and (B) all Uniform
Commercial Code termination statements (Form UCC-3) (if any) necessary to
release all Liens and other rights of any person (other than the Security Agent
and the Intercreditor Agent) in any Collateral have been filed in the
appropriate offices of all jurisdictions as may be necessary, or in the
reasonable opinion of the Facility Agent, desirable to release such Liens;

 

  (i) COFACE Policy

the COFACE Policy shall have been issued in favour of the Original Lenders, in
form and substance satisfactory to the Facility Agent and the Original Lenders,
and executed and delivered to the Facility Agent by COFACE and the credit
insurance cover extended by COFACE will be in full force and effect and the
Facility Agent shall be, in its sole discretion, satisfied that all conditions
of the COFACE Policy (including all conditions of entry into force and
indemnification thereunder) are fully fulfilled and that all requisite approvals
of the French Authorities have been obtained;

 

  (j) Stabilisation

confirmation from the French Authorities of the conditions of the interest
make-up mechanisms (stabilisation du taux d’intérêt) applicable to the Facility
in respect of the Lenders, such conditions to specify, amongst others, that the
contractual rate of interest specified in this Agreement has been retained under
the interest make-up mechanisms applicable to this Agreement;

 

  (k) Launch Contract

an Officer’s Certificate of the Launch Supplier:

 

- 59 -



--------------------------------------------------------------------------------

  (i) certifying that (1) the Launch Contract is in full force and effect and
has not been suspended, interrupted, cancelled or terminated, amended or
modified after the date of its execution (other than pursuant to any amendments,
waivers or other modifications copies of which are attached to such certificate
or other than those that have been fully performed on such date), (2) the
effective date of the Launch Contract has occurred in accordance with its terms,
and (3) no arbitration or other legal proceedings have been initiated between
the Borrower and the Launch Supplier in respect of the Launch Contract;

 

  (ii) confirming that the Down Payment has been fully paid to the Launch
Supplier on its bank account in France by the Borrower together with bank credit
notices of the Launch Supplier evidencing such payment made by the Borrower to
the Launch Supplier under the Launch Contract, or other evidence thereof
satisfactory to the Facility Agent;

 

  (iii) providing written information for the purposes of allowing each Finance
Party to comply with its “know your customer” rules in respect of the Launch
Supplier; and

 

  (iv) certifying the incumbency of the authorized signatories for the Launch
Supplier and in each case including the names and true specimen signatures of
such persons;

 

  (l) Joint Interest Mandate and Promissory Notes

the Joint Interest Mandate and the Promissory Note referred to in paragraph
(b)(i) of Clause 3.6 (Promissory Notes and Joint Interest Mandate), each duly
executed by an authorised officer of the Borrower;

 

  (m) Registration

evidence that any document required to be filed, registered, notarized or
recorded in order to make the Finance Documents enforceable and admissible as
evidence in each of the jurisdictions to which each party thereto has submitted
to jurisdiction and in France and the United States shall have been properly
filed, registered, notarized or recorded in each office in each jurisdiction in
which such filings, registrations, notarizations and recordations are required
to be made, and any other action required to be made shall have been effected,
and acknowledgment copies or other evidence that all necessary filing,
notarization, recording and other fees and all taxes and expenses related to
such filings, notarizations, registrations and recordings have been paid in full
by or on behalf of Borrower;

 

  (n) KYC rules

 

- 60 -



--------------------------------------------------------------------------------

all such documentation and information requested by the Finance Parties that are
necessary for the Finance Parties to identify the Obligors and the Launch
Suppliers in accordance with any applicable “know your customer” rules and the
requirements of the Patriot Act applicable to them;

 

  (o) Process Agent

one or more process agent acceptance letters confirming that each Obligor has
appointed the Process Agent for the purposes of the notification to it of any
deed, act and/or judicial and/or non-judicial documents which could give rise to
any action or proceedings and has paid, or has caused to be paid, all required
fees for the period commencing on the Signing Date and ending on the Final
Maturity Date; and

 

  (p) Group

an updated organizational chart of the Group and a list of all the members of
the Group and direct and indirect equity owners in the Obligors together, as to
each such equity owner with a statement as to the kind of entity that such owner
is (e.g., corporation, limited liability company, partnership).

 

4.2 Conditions Applicable to each Disbursement (including the first
Disbursement)

The obligations of the Lenders to make each Disbursement under this Agreement
(including the first Disbursement) is subject to the fulfillment, in a manner
satisfactory to the Facility Agent, of each of the following conditions in
relation to the relevant Disbursement, unless such conditions are waived by the
Facility Agent:

 

  (a) Payment Documents and evidence of the payment of 15% of each invoice

The Facility Agent has received bank credit notices and a Launch Supplier’s
Certificate evidencing the payment to the Launch Supplier of at least 15% of
each of the invoices or other payment under the Launch Contract to be financed
or refinanced under the relevant Disbursement under this Agreement.

 

  (b) COFACE Cover

The credit insurance cover under the COFACE Policy extended by COFACE in favour
of the Lenders in respect of the Facility is in full force and effect and has
not been suspended or cancelled, and each Lender is, in its sole discretion,
satisfied that all conditions of the COFACE Policy with respect to this
Agreement and of the credit insurance cover with respect to this Agreement are
fully fulfilled and that the credit insurance coverage will apply to such
Disbursement under this Agreement.

 

  (c) Launch Contract

 

  (i)

The Launch Contract is in full force and effect. The Launch Contract has not
been suspended, interrupted, cancelled or terminated, amended or

 

- 61 -



--------------------------------------------------------------------------------

 

modified (otherwise than as authorized under this Agreement). No arbitration or
other legal proceedings have been initiated between the Borrower and the Launch
Supplier in respect of the Launch Contract. Neither the Borrower nor the Launch
Supplier has taken any action to suspend the Launch Contract.

 

  (ii) No bankruptcy, insolvency, solvent or insolvent reorganization,
liquidation, winding up or appointment of a trustee, receiver, regulator,
administrator, ad hoc court agent, conciliator or similar officer shall have
occurred with respect to the Launch Supplier.

 

  (d) Fees and expenses

The Facility Agent has received evidence that the Borrower has paid, or made
arrangements satisfactory to the Facility Agent to pay, when due, all fees,
expenses and charges then payable by it under this Agreement, including all fees
and disbursements of counsel to the Finance Parties in accordance with Clause
14.1 (Transaction expenses).

 

  (e) Transaction Documents

Each of the Transaction Documents entered into as of the date of the relevant
Disbursement shall have been duly authorized, executed and delivered by each
party thereto, and each such Transaction Document is in full force and effect.
The Facility Agent has received a certified copy of each Transaction Document
entered into as of the date of such Disbursement.

 

  (f) Interest and other payments under this Agreement

The Borrower shall have paid, when due, all interest, late interest or any other
payment then payable by it under this Agreement.

 

  (g) COFACE Premia

The Borrower shall have paid, or shall have arranged for payment out of
Disbursements to the extent permitted under this Agreement, all COFACE Premia
due and payable under this Agreement.

 

  (h) No Default or Event of Default

Before and after giving effect to such Disbursement, there shall be no Default
or Event of Default or other event which would result in mandatory prepayment of
the Facility which has not been cured or waived.

 

  (i) Representations and warranties

 

- 62 -



--------------------------------------------------------------------------------

Before and after giving effect of such Disbursement, all representations and
warranties contained in this Agreement shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Disbursement, except where expressed to
be made on a specified date.

 

  (j) Material Adverse Effect

There shall have been no change in the business, condition (financial or
otherwise), operations, assets, liabilities, performance or properties of the
Borrower from the date of its most recent financial statements which could
reasonably be expected to have a Material Adverse Effect, and there shall exist
no other circumstance, event or condition which has had or could reasonably be
expected to have a Material Adverse Effect.

 

  (k) No Notice

There is no outstanding notice from the French Authorities which requires or
requests the Lenders to suspend the provision of further Disbursements.

 

  (l) Disbursement Request

For a Disbursement to be made available for the purpose of Clause 3.1(a), the
Facility Agent shall have received a Disbursement Request of the Borrower and
the other documentation specified in SCHEDULE 2 (Conditions of Payment and
Documents to be Supplied) in relation to the proposed Disbursement, each such
document to be in form and substance satisfactory to the Facility Agent and all
such documents and other documents required under SCHEDULE 2 (Conditions of
Payment and Documents to be Supplied) in relation to the proposed Disbursement
to be duly signed and stamped or sealed, as relevant, by an authorised signatory
of the Borrower and/or the Launch Supplier, as relevant.

 

  (m) Launch Insurance Delegation

For any Disbursement to be made on or after the date falling three months prior
to the scheduled date of the Launch of the Spaceway 4 Satellite (as such date
may be modified from time to time in accordance with the terms of the Launch
Contract), the Facility Agent and the Security Agent shall have received all
documents required to be delivered to them pursuant to Clause 17.

 

5. DISBURSEMENT UNDER THIS AGREEMENT – BORROWER’S IRREVOCABLE PAYMENT
INSTRUCTIONS

 

5.1 Payments

Any and all Disbursements under the Facility:

 

  (a) shall only be made by direct payment from the Facility Agent:

 

- 63 -



--------------------------------------------------------------------------------

  (i) to the Launch Supplier up to the amounts and for the purposes specified in
paragraph (a) of Clause 3.1 (Availability and Purpose); or to the Borrower up to
the amounts and for the purposes specified in paragraph (a) of Clause 3.1
(Availability and Purpose) provided the Borrower has already paid such amounts
to the Launch Supplier prior to the date of the first Disbursement; and

 

  (ii) to the Facility Agent up to the amounts and for the purposes specified in
paragraph (b) of Clause 3.1 (Availability and Purpose),

in each case in accordance with Clause 5.2 (Borrower’s Mandate: Payment
Instructions); and

 

  (b) shall be for the account of the Borrower, each payment being made in the
name of, and on behalf of, the Borrower.

 

5.2 Borrower’s Mandate: Payment Instructions

 

  (a) For purposes of Clause 5.1 (Payments), the Borrower hereby irrevocably
gives a mandate to the Facility Agent to directly apply the amounts specified in
Clause 3.1 (Availability and Purpose) for the purpose specified therein on the
relevant date of Disbursement by direct payment to the Launch Supplier, or, as
the case may be, to the Borrower (provided the Borrower has already paid such
amounts to the Launch Supplier prior to the date of the first Disbursement), or
to the Facility Agent and credit all such payments to Disbursements under the
Facility, upon presentation of the documents and fulfillment of the conditions
set forth in this Agreement.

 

  (b) Such mandate, which is hereby accepted by the Facility Agent and
acknowledged by the Borrower and the Facility Agent to be made in their joint
interest, is hereby declared to be irrevocable.

 

  (c) The Borrower specifically acknowledges that the payment terms set out
herein and in SCHEDULE 2 (Conditions of Payment and Documents to be Supplied)
with respect to payments to the Launch Supplier may only be modified with the
agreement of the Launch Supplier, the Borrower and the Facility Agent.

 

5.3 Payments to the Launch Supplier

Subject to the other terms and conditions in this Agreement, payments to the
Launch Supplier under Clause 5.2 (Borrower’s Mandate: Payment Instructions)
shall be made with respect to the Launch Contract, to the Launch Supplier’s bank
account.

 

5.4 Irrevocable Mandate for the Payment of Premia

 

  (a) The Borrower has agreed to reimburse to the Facility Agent acting on
behalf of the Lenders the entire amount of the COFACE Premia in Dollars as set
forth in Clause 9 (COFACE Premia).

 

  (b)

For the purposes of this Clause 5.4 and pursuant to Clause 9 (COFACE Premia) the
Borrower hereby irrevocably mandates the Facility Agent to disburse on each date

 

- 64 -



--------------------------------------------------------------------------------

 

on which the payment of COFACE Premia must be made as set forth in Clause 9
(COFACE Premia) a Disbursement under the Facility.

 

  (c) The Facility Agent is hereby irrevocably instructed by the Borrower to
make together with any Disbursement made under the Facility a further
Disbursement under the Facility and to apply any such further Disbursement, on
the date of such further Disbursement to the direct reimbursement to the
Facility Agent acting on behalf of the Lenders of the COFACE Premia payable to
COFACE. Such instructions, which are hereby accepted by the Facility Agent and
acknowledged by the Borrower and the Lenders and the Facility Agent to be made
in their joint interest, are irrevocable and may not be revoked or modified
without the express written consent of each of the parties to this Agreement.
The Borrower agree that any such Disbursements made under or pursuant to this
Clause 5.4 on account of the financing of COFACE Premia payable to COFACE shall
be deemed to have been made to or for the account of the Borrower and are
included in the amount of principal of the Facility and the principal amount of
such Disbursements shall be repaid together with all other Disbursements in the
manner specified in Clause 6 (Repayment and Prepayment of Principal). The
Borrower hereby waives all rights of protest it may have to the contrary.

 

  (d) For the avoidance of doubt, no Disbursement Request is required for a
Disbursement made under this Clause 5.4.

 

5.5 Examination of Documents

Verification by the Facility Agent of the documents listed in SCHEDULE 2
(Conditions of Payment and Documents to be Supplied) shall be limited to
ascertaining that they appear regular on their face, in accordance with the
meaning of such terms under the Uniform Customs and Practice for Documentary
Credits (Publication 600) (Current Revision), and that they comply with the
terms and conditions of this Agreement.

 

5.6 Lenders’ participation

 

  (a) If the conditions set out in this Agreement have been met, the Lenders
shall make each Disbursement available by the date for such Disbursement through
their Facility Offices.

 

  (b) The Facility Agent shall notify each Lender of the proposed date for each
Disbursement, the amount of each Disbursement and the amount of its
participation in that Disbursement by 11:00 a.m. no later than the Business Day
which is 3 Business Days prior to the proposed date of Disbursement.

 

5.7 Limits on Disbursement; Automatic Cancellation of Undrawn Amounts

No Disbursement shall be made under this Agreement after the end of the
Availability Period. Any principal amount of the Facility undrawn at the end of
the Availability Period shall be automatically cancelled.

 

- 65 -



--------------------------------------------------------------------------------

5.8 Delay in Disbursements

Neither the Facility Agent nor any Lender shall be responsible for any delay in
the making of any Disbursement resulting from any requirement for the delivery
of further information or documents necessary for the Facility Agent to ensure
that any conditions to the COFACE Policy and/or this Agreement will be
satisfied. The Facility Agent agrees to notify the Borrower as soon as
practicable that further information or documents are necessary.

 

6. REPAYMENT AND PREPAYMENT OF PRINCIPAL

 

6.1 Repayment

 

  (a) The Borrower shall repay (or cause to be repaid) the Facility in 17
consecutive semi-annual instalments of equal amount of principal on each
Repayment Date commencing on the First Repayment Date and ending on the Final
Maturity Date.

 

  (b) Any amount outstanding on the Final Maturity Date shall be repaid in full
on that date.

 

  (c) The amount of each principal instalment for the Facility will be
calculated by the Facility Agent on the day following the end of the
Availability Period on the basis of the then outstanding principal amount of the
Facility under this Agreement. As soon as practicable following such calculation
the Facility Agent shall send to the Borrower a repayment schedule in respect of
the Facility stating the dates and amounts of each instalment of principal for
the Facility and the dates and amounts of each of the instalments of interest
related thereto.

 

6.2 Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in the Facility:

 

  (a) that Lender shall promptly notify the Facility Agent upon becoming aware
of that event;

 

  (b) upon the Facility Agent notifying the Borrower, the Lender shall not
thereafter be obliged to make any Disbursements and the available amount of the
Facility shall be immediately reduced by an amount equal to that Lender’s
portion of the undrawn portion of the Facility; and

 

  (c) the Borrower shall repay that Lender’s participation in the Facility on
the last day of the Interest Period occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).

 

- 66 -



--------------------------------------------------------------------------------

6.3 Mandatory Prepayments

 

6.3.1 Launch Risk Guarantee Claims

Subject to Clause 6.3.4(b) (if applicable), the Borrower will immediately make a
mandatory prepayment of the Facility equal to the lesser of (i) the amount
outstanding under the Facility at such time and (ii) 100% of the Loss Proceeds
of any claim made under the Launch Risk Guarantee.

 

6.3.2 Prepayment from Loss Proceeds

Subject to Clause 6.3.4(b) (if applicable), in the event a Launch Event of Loss
occurs, in relation to the Spaceway 4 Satellite, the Borrower will immediately
make a mandatory prepayment of the Facility equal to the lesser of (i) the
amount outstanding under the Facility at such time (taking into account any
other prepayment already made under Clause 6.3.1) and (ii) 100% of the Loss
Proceeds of any claim made under the Launch Insurance related to the Spaceway 4
Satellite that constitute Secured Assets.

 

6.3.3 Change of Control

 

  (a) If a Change of Control occurs:

 

  (i) the Borrower shall, promptly upon becoming aware of such Change of Control
(and in any event within 30 (thirty) calendar days following such Change of
Control), notify the Facility Agent (a “Change of Control Notice”):

 

  (A) that a Change of Control has occurred;

 

  (B) the circumstances and relevant facts and financial information regarding
such Change of Control; and

 

  (C) the date (which shall be a Business Day no earlier than 30 (thirty)
calendar days nor later than 60 calendar days from the date of such Change of
Control Notice) on which the Borrower proposes to make any prepayment due in
accordance with paragraph (iv) below (the “Prepayment Date”); and

 

  (ii) no Lender shall be obliged to fund a Disbursement;

 

  (iii) the Facility Agent shall, if directed by the Lenders, by not less than 3
(three) Business Days notice to the Borrower, cancel the undrawn portion of the
Facility, whereupon the undrawn portion of the Facility will be cancelled; and

 

  (iv)

except to the extent the Borrower has previously elected to prepay the Facility
in accordance with Clause 6.4 (Voluntary Prepayments), the Lenders may, by
notice to the Facility Agent not later than noon on the Business Day prior to
the Prepayment Date (which notice shall be promptly forwarded to the Borrower),
require the Borrower to repay all or part of its participation in the
outstanding principal amount of the Facility

 

- 67 -



--------------------------------------------------------------------------------

 

on the Prepayment Date, in which case the Borrower shall repay such Lender’s
participation in the outstanding principal amount of the Facility (or, as the
case may be, the relevant part thereof) on the Prepayment Date; provided that
where a Lender elects to require less than all of its participation in the
outstanding principal amount of the Facility to be prepaid, the prepayment to
such Lender shall be in a minimum principal amount of USD 2,000.00 or an
integral multiple thereof.

 

  (b) The Borrower may deliver a Change of Control Notice in advance of a Change
of Control, and conditioned upon the occurrence of such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of
delivery of the Change of Control Notice.

 

6.3.4 Loss of the Spaceway 4 Satellite

 

  (a) If a Total Loss occurs in relation to the Spaceway 4 Satellite at any
time:

 

  (i) the Borrower shall, promptly upon becoming aware of such Total Loss,
notify the Facility Agent:

 

  (A) that a Total Loss has occurred; and

 

  (B) the circumstances and relevant facts regarding such Total Loss.

 

  (ii) As soon as possible thereafter, the Borrower shall, promptly notify the
Facility Agent the date (which shall be a Business Day falling on the earlier of
the second Business Day following the date of receipt of the Launch Insurance
proceeds and 180 calendar days following the date of occurrence of the Total
Loss) on which the Borrower will make the prepayment due in accordance with
paragraph (v) below (the “Prepayment Date”);

 

  (iii) no Lender shall be obliged to fund a Disbursement;

 

  (iv) the Facility Agent shall, by not less than 3 (three) Business Days notice
to the Borrower, cancel the undrawn portion of the Facility, whereupon the
undrawn portion of the Facility will be cancelled; and

 

  (v) except to the extent the Borrower has already elected to prepay the
Facility in full in accordance with Clause 6.4 (Voluntary Prepayments) or has
already repaid the Facility in full in accordance with Clause 6.3.1 (Launch Risk
Guarantee Claims) and/or Clause 6.3.2 (Prepayment from Loss Proceeds), the
Borrower will repay in full the outstanding principal amount of the Facility on
the Prepayment Date.

 

  (b)

If a Launch Event of Loss that has resulted in a Total Loss in relation to the
Spaceway 4 Satellite has occurred, and the Borrower is willing to relaunch a new
Satellite with the Launch Supplier (and not another supplier), it will notify
the

 

- 68 -



--------------------------------------------------------------------------------

 

same to the Facility Agent and, to the extent the Borrower has provided
evidence, satisfactory to the Facility Agent (acting on behalf of the Lenders),
that the Loss Proceeds paid to the Borrower in relation to the Total Loss of the
Spaceway 4 Satellite, together with cash on hand of the Borrower and cash
projected to be available to the Borrower for such purpose (as certified by an
Officer of the Borrower), are of an amount sufficient to finance the acquisition
of a replacement Satellite, its launch and the payment of insurance premium in
relation to the launch insurance for the launch of such Satellite, the Facility
Agent and the Lenders will discuss in good faith with COFACE, the Launch
Supplier and the Borrower with a view to determine whether this Agreement can be
amended to allow for a relaunch of such replacement Satellite. Any such
determination remains in the absolute discretion of the Finance Parties and
subject to the approval of the French Authorities.

 

6.3.5 Asset Sale Offers

The Borrower undertakes to offer to prepay each Lender’s participation in the
outstanding principal amount of the Facility in the manner set out in Clause
18.4 (Asset Sales).

 

6.3.6 Termination of the Launch Contract

The Borrower shall prepay the outstanding principal amount of the Facility
promptly upon termination of the Launch Contract pursuant to articles 18.3, 18.4
or 18.5 thereof.

 

6.4 Voluntary Prepayments

The Borrower shall have the right to prepay the Facility, without premium or
penalty, in whole or in part at any time after the First Repayment Date and from
time to time after such date, subject to the following terms and conditions:

 

  (a) The Borrower shall give the Facility Agent at least 30 (thirty) calendar
days’ prior written notice of its intent to prepay the Facility specifying:

 

  (i) the aggregate principal amount that it intends to prepay; and

 

  (ii) the date on which it is willing to make such prepayment, which shall be
an Interest Payment Date following the First Repayment Date.

 

  (b) Upon the date specified in such notice, the amount to be prepaid, as
specified in such notice, shall become due and payable hereunder, together with
all accrued and unpaid interest on such amounts, all break funding or swap
breakage costs, if any, and all other amounts payable in connection with the
Facility.

 

  (c) Each partial prepayment of the Facility shall be in an aggregate principal
amount of at least USD 5,000,000.00 and, if greater, in an integral multiple
thereof (or, if less, the outstanding principal amount of the Facility).

 

6.5 Payment on Prepayment

In the event that the Facility (or any part thereof) is repaid other than in
accordance with Clause 6.1 (Repayment), whether by voluntary prepayment,
mandatory prepayment or by

 

- 69 -



--------------------------------------------------------------------------------

acceleration, pursuant to any of the provisions of this Agreement (including
without limitation pursuant to Clauses 6.2 (Illegality), 6.3 (Mandatory
Prepayments), 6.4 (Voluntary Prepayments) or 21 (Events of Default)), then the
Borrower shall simultaneously with such prepayment pay accrued, but unpaid,
interest thereon (including interest for late payments) and all other amounts
payable under this Agreement, including but not limited to, all costs, fees,
charges, indemnities and expenses and the indemnities specified in Clause 6.8
(Breakage Costs) and Clause 6.9 (Costs Incurred by and Indemnity to the Lenders
and/or the French Authorities) by the Borrower to the Finance Parties.

 

6.6 Notice of Payment or Prepayment

Any notice of payment or prepayment given by the Borrower pursuant to this
Clause 6 (Repayment and Prepayment of Principal) shall be irrevocable, shall
specify the date upon which such payment or prepayment is to be made and the
amount of such payment or prepayment and shall oblige the Borrower to make such
payment or prepayment on such date.

 

6.7 No other Repayments and no Reborrowing

The Borrower shall not repay all or any part of the Facility except at the times
and in the manner expressly provided for in this Agreement and shall not be
entitled to reborrow any amount repaid.

 

6.8 Breakage Costs

The Borrower shall reimburse to the Facility Agent (on behalf of the Lenders),
upon demand, all costs and expenses incurred by the Lenders in relation to their
funding procedures pursuant to any repayment or prepayment of the Facility (or
any part thereof) other than in accordance with Clause 6.1 (Repayment) of
whatever nature, whether by voluntary prepayment, mandatory prepayment or by
acceleration, pursuant to any of the provisions of this Agreement (including
Clauses 6.2 (Illegality), 6.3 (Mandatory Prepayments), 6.4 (Voluntary
Prepayments) or 21 (Events of Default)), including those losses, costs and
expenses incurred in obtaining, liquidating, employing or reemploying deposits
from third parties in respect of funds borrowed, contracted for or utilized to
fund the amount so repaid or paid, arising directly from such payment by the
Borrower; provided that such demand of the Facility Agent shall be supported by
a statement certifying in reasonable detail the amount of such costs or
expenses, which statement shall constitute evidence thereof and shall be
conclusive and binding save for manifest error proved by the Borrower.

 

6.9 Costs Incurred by and Indemnity to the Lenders and/or the French Authorities

 

  (a) The Borrower acknowledges that:

 

  (i) in order to make the Facility available to the Borrower at the fixed rate,
the Lenders and the French Authorities have entered into an interest make-up
arrangement;

 

  (ii)

in connection with such interest make-up arrangement, it is the policy of the
French Authorities to enter into hedging arrangements or to cause

 

- 70 -



--------------------------------------------------------------------------------

 

hedging arrangements to be entered into with third parties, in order to protect
themselves from adverse movements in interest and exchange rates; and

 

  (iii) it is accordingly reasonable for the Lenders and the French Authorities
to rely upon the continuance of the Facility made available hereunder according
to its original profile when such hedging procedure was implemented, on the
assumption that all amounts of principal and interest payable by the Borrower
under the Facility will be received on their due dates.

 

  (b) Accordingly, the Borrower irrevocably agrees that:

 

  (i) the Borrower shall (to the extent paid or payable by the Facility Agent or
any Lender) reimburse to the Facility Agent, upon demand, all costs, expenses
and indemnities which any Lender may incur under applicable interest make-up
arrangements with the French Authorities in connection with any partial or total
prepayment of the Facility of whatever nature, whether voluntary or mandatory or
by acceleration; pursuant to any of the provisions of this Agreement (including
Clauses 6.2 (Illegality), 6.3 (Mandatory Prepayments), 6.4 (Voluntary
Prepayments) or 21 (Events of Default)); and

 

  (ii) under such arrangements, the amount of any indemnity so payable is to be
determined in agreement with the French Authorities and will be calculated as
specified hereafter.

 

  (c) The amount of the indemnity payable by the Borrower under paragraph (b) of
this Clause 6.9 is to be determined by taking into account the differential
between the contractual interest rate applicable to the Facility and the
prevailing Market Replacement Rate for the amount of each instalment of
principal to be prepaid. It will be calculated as follows:

 

  (i) each of those rate differentials will be applied to the amount of the
corresponding instalment of principal to be prepaid for the period from the date
of such prepayment until the originally scheduled Repayment Date, which would
have applied in the absence of such prepayment;

 

  (ii) the net present value of each corresponding amount resulting from the
above calculation will be determined at the corresponding Market Replacement
Rate, where:

“Market Replacement Rate” means the average of the Quotations made by the
Quoting Banks upon demand by the French Authorities, after disregarding the
highest and lowest of those quotations;

 

- 71 -



--------------------------------------------------------------------------------

“Quotation” means the fixed rate of interest quoted by one of the Quoting Banks
to enter in an interest rate swap with the French Authorities, by which such
Quoting Bank would receive interest payments calculated at a floating rate based
on 6-month USD LIBOR on an amount equal to one specified instalment of principal
and interest under the Facility and maturing on the Repayment Date relating
thereto, and would in exchange pay the quoted fixed interest rate;

“Quoting Banks” means five reference banks in the relevant market, selected in
agreement with the French Authorities; and

“USD LIBOR” means, on any date on which interest shall be calculated, the annual
offered rate for deposits in Dollars for a period equal to or nearest the number
of days of such Disbursement period which appears on the Reuters page LIBOR 01
as of approximately 11:00 a.m., London time, on the date 2 (two) Business Days
prior to the first day of such period;

 

  (iii) in the event the cumulative amount of such present values produces:

 

  (A) a negative number, no indemnity shall be due from the Borrower nor shall
any amount be due to the Borrower; or

 

  (B) a positive number, the Facility Agent will notify the Borrower in writing
the amount of the indemnity due by the Borrower before the date of the
prepayment.

 

  (d) The Borrower acknowledges and agrees that the amounts payable under this
Clause 6.9 are in addition to all amounts payable by it under Clause 6.8
(Breakage Costs) with respect to any prepayment or any other amount payable
under this Agreement.

 

- 72 -



--------------------------------------------------------------------------------

6.10 Voluntary Cancellation

 

  (a) The Borrower may, at any time prior to the date of the request for the
first Disbursement and upon not less than five Business Days’ prior written
notice to the Facility Agent, cancel the whole or part (being an integral
multiple of USD 1,000,000) of the Facility.

 

  (b) The Borrower may, at any time after the date of the request for the first
Disbursement cancel the whole or part (being an integral multiple of
USD 1,000,000) of the Facility with the prior written consent of the Facility
Agent and of the Supplier. If such prior written consents are obtained, the
cancellation will take place upon not less than five Business Days’ prior
written notice to the Facility Agent by the Borrower.

 

  (c) The Borrower acknowledges that, in the event of a cancellation of any
portion of the Facility, the arrangement fee payable pursuant to Clause 8.2
(Arrangement fee) shall be calculated by reference to the amount of the Facility
as at the Signing Date, notwithstanding such cancellation.

 

6.11 Closing Date

If the Closing Date has not occurred on or before December 31, 2010, then all of
the commitments of the Finance Parties shall be immediately and automatically
cancelled and the Borrower shall ensure that all amounts outstanding under the
Finance Documents are immediately paid in full.

 

7. INTEREST AND INTEREST ON LATE PAYMENTS

 

7.1 Interest

 

  (a) The Borrower shall pay interest on the outstanding principal amount of the
Facility at a rate equal to the sum of:

 

  (i) CIRR and the Margin and the Risk Mitigation Fee per annum (the “Interest
Rate”); and

 

  (ii) Mandatory Cost, if any.

 

  (b) Interest shall:

 

  (i) accrue daily and be payable from and including the first day of each
Interest Period related to each Disbursement by reference to each Interest
Period related to each Disbursement of the Facility from the date of the first
Disbursement under this Agreement until repayment of the Facility in full;

 

  (ii) be payable semi-annually in arrears on each Interest Payment Date;

 

  (iii)

be calculated on the basis of amounts of principal outstanding at the beginning
of each Interest Period, together with, from their respective dates, the amount
of principal outstanding of any and all Disbursements of

 

- 73 -



--------------------------------------------------------------------------------

 

the Facility under this Agreement made during such Interest Period, provided
that interest in respect of Disbursements made 5 (five) Business Days or less
before an Interest Payment Date shall be payable on the next following Interest
Payment Date.

 

  (c) Interest shall be calculated on the actual number of days elapsed and on
the basis of a year of 360 days.

 

  (d) The Borrower acknowledges that the obligation to pay interest is absolute
and unconditional. Interest shall be paid by the Borrower to the Facility Agent,
in accordance with this Clause 7.1 and all other applicable provisions of this
Agreement.

 

7.2 Default Interest

 

  (a) If, for any reason, any sums owed by the Borrower under this Agreement,
including in particular but without limitation, those concerning any payment of
principal, interest, fees or other costs or expenses, shall not have been paid
on the due date, the Borrower shall pay to the Facility Agent (on behalf of the
relevant Finance Party), interest on such sum, from and including the due date
up to the date of actual payment at a rate calculated from day to day and to be
determined by the Facility Agent as being (i) the Interest Rate plus (ii) two
per cent (2%) and Mandatory Cost, if any.

 

  (b) Any interest accruing under this Clause 7.2 shall be immediately payable
by the Borrower.

 

  (c) Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

  (d) Default interest shall accrue automatically without need of notification
to the Borrower and is in addition, and without prejudice, to the other rights
of the Finance Parties. Neither a demand by the Facility Agent under this Clause
7.2 nor the payment by the Borrower of default interest shall constitute the
grant of an extension of the due date for the overdue amount or any waiver of
any Finance Party’s rights under the Finance Documents in relation to such
overdue amount.

 

7.3 No Waiver

The provisions of Clause 7.2 (Default Interest) shall in no way constitute a
waiver of any terms of payment and shall in no way prejudice or prevent any
Finance Party from making any further claims or pursuing any rights or remedies
provided by, or arising out of, operation of law.

 

7.4 Interest Statements

A statement of interest related to each Interest Period shall be dispatched by
the Facility Agent promptly to the Borrower no later than 10 (ten) Business Days
prior to the last day of that Interest Period.

 

- 74 -



--------------------------------------------------------------------------------

7.5 Market Disruption

If, at any time before the close of business in London on a Quotation Date, one
or more Lenders together representing at least 40% of the Facility determine
that LIBOR does not accurately reflect their cost of funding their participation
in the Facility and so notify the Facility Agent, the Facility Agent shall
notify the Borrower of such event and, notwithstanding anything to the contrary
in this Agreement, the provisions of Clause 7.6 (Substitute Interest Period and
Interest Rate) shall apply to the Facility.

 

7.6 Substitute Interest Period and Interest Rate

If the provisions of Clause 7.5 (Market Disruption) apply to the Facility, the
rate of interest applicable to each Lender’s share of the Facility during the
relevant Interest Period shall (subject to any agreement reached pursuant to
Clause 7.7 (Alternative Rate)) be the rate per annum which is the higher of:

 

  (a) the sum of the Margin and the Risk Mitigation Fee and Mandatory Cost, if
any and the rate per annum notified by such Lender before the last day of such
Interest Period to be that which expresses as a percentage rate per annum the
cost to such Lender of funding, from whatever sources it may select, its share
of the Facility during that Interest Period; and

 

  (b) the sum of the Interest Rate (as defined above) and Mandatory Cost, if
any.

 

7.7 Alternative Rate

If:

 

  (a) the provisions of Clause 7.5 (Market Disruption) apply to the Facility; or

 

  (b) by reason of circumstances affecting the London interbank market during
any period of 3 (three) consecutive Business Days LIBOR is not available for
Dollars to prime banks in the London interbank market,

then if the Facility Agent or the Borrower so requires, the Facility Agent and
the Borrower shall enter into negotiations with a view to agreeing a substitute
basis (i) for determining the rates of interest from time to time applicable to
the Facility and/or (ii) upon which the Facility may be maintained (whether in
Dollars or some other currency) thereafter and any such substitute basis that is
agreed shall take effect in accordance with its terms and be binding on each
party hereto.

 

8. FEES

 

8.1 Commitment fee

 

  (a) The Borrower shall pay to the Facility Agent (for the account of the
Lenders) a fee computed at the rate of 0.75% per annum on the undrawn portion of
the Facility for the period between the date of this Agreement and the last day
of the Availability Period.

 

  (b)

The accrued commitment fee is payable on the last day of each successive period
of six months which ends during the Availability Period, on the last day of the

 

- 75 -



--------------------------------------------------------------------------------

 

Availability Period and, if cancelled in full, on the cancelled amount of the
undrawn portion of the Facility at the time the cancellation is effective.

 

8.2 Arrangement fee

The Borrower shall pay to the Facility Agent (for the account of each Mandated
Lead Arranger) an arrangement fee in the amount and at the times agreed in the
relevant Fee Letter.

 

8.3 Agency fees

 

  (a) The Borrower shall pay to the Facility Agent (for its own account) an
agency fee in the amount and at the times agreed in the relevant Fee Letter.

 

  (b) The Borrower shall pay to the Security Agent (for its own account) an
agency fee in the amount and at the times agreed in the relevant Fee Letter.

 

  (c) The Borrower shall pay to the Structuring Bank (for its own account) a fee
in the amount and at the times agreed in the Fee Letter entered into between the
Structuring Bank and the Borrower.

 

8.4 Fees non-refundable

Each of the fees set out in this Clause 8 once paid is non-refundable and
non-creditable against other fees payable in connection with the Finance
Documents or otherwise.

 

9. COFACE PREMIA

 

9.1 Payment by the Borrower

 

  (a) The Borrower shall (i) bear the cost of the COFACE Premia due to COFACE
payable in respect of, or in connection with, this Agreement or the COFACE
Policy in connection with this Agreement and (ii) reimburse all such amounts to
the Facility Agent acting on behalf of the Lenders.

 

  (b) The Borrower will pay to the Facility Agent (for the account of each
Lender) on or before the due date for payment to COFACE thereof, as notified to
the Borrower by the Facility Agent, the COFACE Premia which is payable to
COFACE.

 

9.2 Calculation of Premia

 

  (a) The estimated percentage rate of the COFACE Premia, as at the date of this
Agreement, is set out in the COFACE Premia Letter. The Facility Agent will be
notified of the exact percentage rate used for the calculation of the COFACE
Premia to be charged for the COFACE Policy at the time of the issuance of the
COFACE Policy. Upon receipt of the COFACE Policy, the Facility Agent will notify
the Borrower of the exact percentage rate to be used for the calculation of the
COFACE Premia. The Borrower undertakes to pay the amount of all COFACE Premia
calculated by applying the percentage rate used for the calculation of the
COFACE Premia to be charged for the COFACE Policy on each Disbursement Date, it
being agreed that the rate specified will be applied to the amount of any
Disbursement made under Clause 3.1(a).

 

- 76 -



--------------------------------------------------------------------------------

  (b) Notwithstanding the above, a minimum premium of approximately EUR 1,515 or
its equivalent in Dollars as at the date of this Agreement shall be paid to
COFACE upon signature of the COFACE Policy which shall remain the property of
COFACE and is therefore payable in any event.

 

9.3 Borrower’s Payment Obligations Absolute

 

  (a) The Borrower acknowledges that the obligation to pay 100% of the COFACE
Premia as and when it arises is absolute and unconditional.

 

  (b) If any COFACE Premia due and payable are not financed and paid out of a
particular Disbursement or in the event that the undrawn amount under the
Facility is not sufficient to finance one hundred percent (100%) of the COFACE
Premia due under this Agreement, the Borrower shall pay directly to the Facility
Agent, for the account of the Lenders, the amount of any such COFACE Premia not
so financed.

 

  (c) The COFACE Premia will not be reimbursed to the Borrower or give rise to a
credit in any event, including in the event of an acceleration or a prepayment
of the Facility under this Agreement.

 

10. TAX GROSS-UP AND INDEMNITIES

 

10.1 Tax Gross-up

 

  (a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  (b) The Borrower shall, promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

 

  (c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from such Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

 

  (d) If an Obligor is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

 

  (e)

Within 30 (thirty) calendar days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party that the Tax

 

- 77 -



--------------------------------------------------------------------------------

 

Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

10.2 Tax Indemnity

 

  (a) The Borrower shall (within 3 (three) Business Days of demand by the
Facility Agent) pay to a Protected Party an amount equal to the loss, liability
or cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

 

  (b) Paragraph (a) above shall not apply with respect to any Tax assessed on a
Finance Party:

 

  (i) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

 

  (ii) under the law of the jurisdiction in which that Finance Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable including for
these purposes amounts paid to or on behalf of such Finance Parties pursuant to
Clause 10.1 (Tax Gross-up) or this Clause 10.2) by that Finance Party or to the
extent a loss, liability or cost is compensated for by an increased payment
under Clause 10.1 (Tax Gross-up).

 

  (c) A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Facility Agent of the event which
will give, or has given, rise to the claim, following which the Facility Agent
shall notify the Borrower; provided, however, the failure to give such notice
shall not relieve the Borrower of its obligation to indemnify the Protected
Party with respect to such claim.

 

  (d) A Protected Party shall, on receiving a payment from the Borrower under
this Clause 10.2, notify the Facility Agent.

 

10.3 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (b) that Finance Party has obtained, utilised and retained that Tax Credit
with respect to such increased payment,

 

- 78 -



--------------------------------------------------------------------------------

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor provided that,

 

  (i) any Finance Party may determine, in its sole discretion consistent with
the policies of such Finance Party, whether to seek a Tax Credit; and

 

  (ii) if such Tax Credit is subsequently disallowed or reduced, the Obligor
shall indemnify the Finance Party for such amount.

 

10.4 Stamp Taxes

The Borrower shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

10.5 Value Added Tax

 

  (a) All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (b) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 

  (b) Where any Party is required by any of the Finance Documents to reimburse a
Finance Party in respect of any costs or expenses, that Party shall also at the
same time pay and indemnify the Finance Party against all VAT incurred by the
Finance Party in respect of the costs or expenses to the extent that the Finance
Party reasonably determines that neither it nor any other member of the group of
which it is a member for VAT purposes is entitled to credit or repayment from
the relevant tax authority in respect of the VAT.

 

10.6 Tax and other affairs

No provision of this Agreement shall interfere with the rights of any Finance
Party to arrange its tax or any other affairs in whatever manner it thinks fit,
nor oblige any Finance Party to disclose to Borrower or any other person any
information relating to its tax or other affairs or any computations in respect
thereof.

 

11. INCREASED COSTS

 

11.1 Increased costs

 

  (a)

Subject to Clause 11.3 (Exceptions), the Borrower shall, within 3 (three)
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the

 

- 79 -



--------------------------------------------------------------------------------

 

interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.

 

  (b) In this Agreement, “Increased Costs” means:

 

  (i) a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 

  (ii) an additional or increased cost; or

 

  (iii) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

11.2 Increased cost claims

 

  (a) A Finance Party intending to make a claim pursuant to Clause 11.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Borrower.

 

  (b) Each Finance Party shall, as soon as practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Increased
Costs.

 

11.3 Exceptions

Clause 11.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor
and which is compensated by the Obligor in accordance with Clause 10.1 (Tax
Gross-up);

 

  (b) compensated for by Clause 10.2 (Tax Indemnity) (or would have been
compensated for under Clause 10.2 (Tax Indemnity) but was not so compensated
solely because any of the exclusions in paragraph 10.2(b) of Clause 10.2 (Tax
Indemnity) applied);

 

  (c) compensated for by the payment of the Mandatory Cost; or

 

  (d) attributable to the willful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

12. OTHER INDEMNITIES

 

12.1 Currency indemnity

 

  (a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

- 80 -



--------------------------------------------------------------------------------

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within 3 (three) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

  (b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

12.2 Other indemnities

The Borrower shall (or shall procure that an Obligor will), within 3 (three)
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 24 (Sharing Among the Finance Parties);

 

  (c) funding, or making arrangements to fund, its participation in a
Disbursement requested by the Borrower in a Disbursement Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or

 

  (d) the Facility (or any part thereof) not being prepaid in accordance with a
notice of prepayment given by the Borrower.

 

12.3 Indemnity to the Facility Agent

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

13. MITIGATION BY THE LENDERS

 

13.1 Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of

 

- 81 -



--------------------------------------------------------------------------------

 

Clause 6.2 (Illegality), Clause 10 (Tax Gross-up and Indemnities), Clause 11
(Increased costs) or paragraph 3 of SCHEDULE 8 (Mandatory Cost Formula)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

  (b) Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

13.2 Limitation of liability

 

  (a) The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 13.1 (Mitigation).

 

  (b) A Finance Party is not obliged to take any steps under Clause 13.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

14. COSTS AND EXPENSES

 

14.1 Transaction expenses

The Borrower shall promptly on demand pay the Facility Agent and the Mandated
Lead Arrangers the amount of all costs and expenses (including legal fees,
subject to any cap on legal fees agreed between the Borrower and the Mandated
Lead Arrangers, and the fees of the Insurance Advisor) incurred by any of them
in connection with the negotiation, preparation, printing, and execution of:

 

  (a) this Agreement and any other documents referred to in this Agreement;

 

  (b) any other Finance Document executed after the date of this Agreement and
review of the conditions and documents provided pursuant to the provisions of
Clause 17.2.

 

14.2 Amendment costs

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 3 (three) Business Days of demand, reimburse the Facility Agent for the
amount of all costs and expenses (including legal fees and the fees of the
Insurance Advisor) incurred by the Facility Agent in responding to, evaluating,
negotiating or complying with that request or requirement.

 

14.3 Enforcement costs

The Borrower shall, within 3 (three) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 

- 82 -



--------------------------------------------------------------------------------

15. GUARANTEE AND INDEMNITY

 

15.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:

 

  (a) guarantees to each Finance Party punctual performance by the Borrower of
all the Borrower’s obligations under the Finance Documents;

 

  (b) undertakes with each Finance Party that whenever the Borrower does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (c) agrees with each Finance Party that if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of the Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 15 if the amount
claimed had been recoverable on the basis of a guarantee.

 

15.2 Limitation on Guarantor Liability

 

  (a) Each Guarantor and each Finance Party hereby confirms that it is the
intention of all such parties that the guarantee of such Guarantor shall not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the U.S. Uniform Fraudulent Conveyance Act, the U.S. Uniform Fraudulent Transfer
Act or any similar U.S. federal or state law to the extent applicable to any
guarantee.

 

  (b) Accordingly, the Finance Parties and the Guarantors hereby irrevocably
agree that the obligations of each Guarantor will be limited to the maximum
amount that will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of such Guarantor that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under this Clause 15, result
in the obligations of such Guarantor under its Guarantee not constituting a
fraudulent transfer or conveyance.

 

15.3 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

15.4 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in

 

- 83 -



--------------------------------------------------------------------------------

whole or in part on the basis of any payment, security or other disposition
which is avoided or must be restored in insolvency, liquidation, administration
or otherwise, without limitation, then the liability of each Guarantor under
this Clause 15 will continue or be reinstated as if the discharge, release or
arrangement had not occurred.

 

15.5 Waiver of defences

The obligations of each Guarantor under this Clause 15 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 15 (without
limitation and whether or not known to it or any Finance Party) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

 

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

15.6 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 15. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

- 84 -



--------------------------------------------------------------------------------

15.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 15.

 

15.8 Deferral of Guarantors’ rights

 

  (a) Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 15:

 

  (i) to be indemnified by an Obligor;

 

  (ii) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

  (iii) to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;

 

  (iv) to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 15.1 (Guarantee and
indemnity);

 

  (v) to exercise any right of set-off against any Obligor; and/or

 

  (vi) to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

  (b)

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the

 

- 85 -



--------------------------------------------------------------------------------

 

Facility Agent or as the Facility Agent may direct for application in accordance
with Clause 25 (Payment Mechanics).

 

15.9 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

15.10 Consolidation, etc.

 

  (a) Each Guarantor will not, and the Borrower will not permit any Guarantor
to, consolidate, amalgamate or merge with or into or wind up into (whether or
not such Guarantor is the surviving person), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any person unless:

 

  (i) such Guarantor is a surviving person or the person formed by or surviving
any such consolidation, amalgamation or merger (if other than such Guarantor) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
is made is a corporation, partnership or limited liability company organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof (such Guarantor or such person, as the case
may be, being herein called the “Successor Guarantor”);

 

  (ii) the Successor Guarantor (if other than such Guarantor) expressly assumes
all the obligations of such Guarantor under this Agreement and such Guarantor’s
guarantee pursuant to an Accession Letter in form reasonably satisfactory to the
Facility Agent;

 

  (iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Guarantor or any of
its Subsidiaries as a result of such transaction as having been incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction), no
Default or Event of Default shall have occurred and be continuing; and

 

  (iv) the Successor Guarantor (if other than such Guarantor) shall have
delivered or caused to be delivered to the Facility Agent an opinion of counsel,
stating that such consolidation, amalgamation, merger or transfer comply with
this Agreement.

 

  (b)

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the Successor Guarantor, by Accession Letter, executed and
delivered to the Facility Agent and reasonably satisfactory in form to the
Facility Agent and the Borrower, and the due and punctual performance of all of
the covenants and conditions of this Agreement to be performed by the Guarantor,
such Successor Guarantor will succeed to and be substituted for the Guarantor
with

 

- 86 -



--------------------------------------------------------------------------------

 

the same effect as if it had been named herein as a Guarantor. Its obligations
hereunder will in all respects have the same legal rank and benefit under this
Agreement as the obligations of each other Guarantor as though all of such
obligations had been entered into at the date of the execution of this
Agreement.

 

16. REPRESENTATIONS AND WARRANTIES

In order to induce the Finance Parties to enter into this Agreement, each
Obligor makes the representations and warranties set out in this Clause 16 (with
respect to itself only) to each Finance Party on the date of this Agreement. The
representations and warranties contained in this Clause 16 are made as of the
date of this Agreement and shall be deemed to be repeated on the date of each
Disbursement and on each Interest Payment Date with reference to the facts and
circumstances then existing, as made at each such time.

 

16.1 Organization; Powers

It and each of its Subsidiaries (a) is a limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Finance Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

16.2 Authorization

The execution, delivery and performance by it of each of the Finance Documents
to which it is a party (including the grant of the Security), and the borrowings
hereunder:

 

  (a) have been duly authorized by all corporate, stockholder, or limited
liability company action required to be obtained by it;

 

  (b) will not:

 

  (i) violate:

 

  (A) any provision of law (including any Environmental Law), statute, rule or
regulation, or of its certificate of formation, certificate or articles of
incorporation or other constitutive documents or its operating agreement or
by-laws;

 

  (B) any applicable order of any court or any Authorisation; or

 

  (C)

any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which it is a

 

- 87 -



--------------------------------------------------------------------------------

 

party or by which any of them or any of their property is or may be bound
(including any Debt Document, as the provisions thereof may be amended or waived
as contemplated in Clause 4.1 (Conditions Precedent to the First Disbursement));
or

 

  (ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument
(including any Debt Document, as the provisions thereof may be amended or waived
as contemplated in Clause 4.1 (Conditions Precedent to the First Disbursement)),

where any such conflict, violation, breach or default referred to in this
paragraph (b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and

 

  (c) will not result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Guarantors, other than Permitted Liens.

 

16.3 Enforceability

This Agreement has been duly executed and delivered by it and, subject to any
general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4.1(f),
constitutes, and each other Finance Document to which it is a party when
executed and delivered by each party thereto will constitute, its legal, valid
and binding obligation enforceable against it in accordance with its terms.

 

16.4 Governmental Approvals

No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority and no Authorisation is or will be required
in connection with the execution, delivery and performance by it of the Finance
Documents or the Launch Contract, except for (a) such as have been made or
obtained and are in full force and effect and (b) such actions, consents,
approvals, registrations or filings the failure to be obtained or made which
could not reasonably be expected to have a Material Adverse Effect.

 

16.5 Financial Statements

The financial statements submitted to the Facility Agent pursuant to paragraph
(g) of Clause 4.1 (Conditions Precedent to the First Disbursement) have been
prepared in accordance with GAAP and present fairly, in all material respects,
the financial position and results of operations of the relevant Obligor as at
the date thereof. All material liabilities, direct and contingent, of the
relevant Obligor are either disclosed in such balance sheets or have been
disclosed in writing by the Borrower to the Facility Agent prior to the delivery
thereof to the Facility Agent and there are no undisclosed material liabilities,
direct

 

- 88 -



--------------------------------------------------------------------------------

or contingent, of the relevant Obligor which have accrued since the date of such
financial statements or such disclosure.

 

16.6 No Material Adverse Effect

Since the date of the financial statements submitted to the Facility Agent
pursuant to paragraph (g) of Clause 4.1 (Conditions Precedent to the First
Disbursement), there has been no event, development or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect.

 

16.7 Title to Properties; Possession Under Leases

 

  (a) It and each of its Subsidiaries have good and marketable title to or
leasehold interest in all properties that are necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good and marketable title
could not reasonably be expected to have a Material Adverse Effect.

 

  (b) It and each of its Subsidiaries owns or possesses, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary for the present conduct of its business, without any
conflict (of which it has been notified in writing) with the rights of others,
and free from any burdensome restrictions on the present conduct of their
businesses, except where such conflicts and restrictions could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

16.8 Subsidiaries

 

  (a) Part 1 (Subsidiaries) of SCHEDULE 9 (Disclosures) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of the Borrower and, as to each such Subsidiary,
the percentage of each class of Equity Interests owned by the Borrower or by any
such Subsidiary.

 

  (b) As of the Closing Date, no Subsidiary of the Borrower guarantees the
obligations of the borrowers under the Senior Notes or the other Debt Documents
other than the Guarantors.

 

16.9 Litigation; Compliance with Laws

 

  (a)

As of the Closing Date, except as set forth in Part 2 (Litigation; Compliance
with Laws) of SCHEDULE 9 (Disclosures), there are no actions, suits or
proceedings at law or in equity or, to its knowledge, investigations by or on
behalf of any Governmental Authority or other person or in arbitration now
pending, or, to its knowledge, threatened in writing against or affecting it or
any of its Subsidiaries or any business, property or rights of any such person
(i) that involve any Finance Document or (ii) as to which an adverse
determination is reasonably probable and which, if adversely determined,

 

- 89 -



--------------------------------------------------------------------------------

 

could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

  (b) Except as set forth in Part 2 (Litigation; Compliance with Laws) of
SCHEDULE 9 (Disclosures), none of it, its Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any material real property, or is in default with respect
to any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

16.10 Federal Reserve Regulations

 

  (a) None of it and its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

  (b) No part of the proceeds of the Facility will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

16.11 Investment Company Act

None of it and its Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the U.S. Investment Company Act of 1940, as
amended.

 

16.12 Tax Returns

 

  (a) Each of it and its Subsidiaries (i) has timely filed or caused to be
timely filed all U.S. federal, state, local and non-U.S. Tax returns required to
have been filed by it that are material to such companies taken as a whole and
each such Tax return is true and correct in all material respects and (ii) has
timely paid or caused to be timely paid all Taxes shown thereon to be due and
payable by it and all other material Taxes or assessments, except Taxes or
assessments that are being contested in good faith by appropriate proceedings in
accordance with Clause 17.3 (Taxes) and for which it or any of its Subsidiaries
(as the case may be) has set aside on its books adequate reserves in accordance
with GAAP;

 

  (b)

each of it and its Subsidiaries has paid in full or made adequate provision (in
accordance with GAAP) for the payment of all Taxes due with respect to all
periods or portions thereof ending on or before the Closing Date, which Taxes,
if

 

- 90 -



--------------------------------------------------------------------------------

 

not paid or adequately provided for, could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect; and

 

  (c) other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and its Subsidiaries, (i) there are no claims being
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

 

16.13 No Material Misstatements

 

  (a) All written information (other than projections, estimates and information
of a general economic nature) (the “Information”) concerning it, its
Subsidiaries, and any transactions contemplated hereby prepared by or on behalf
of the foregoing or their representatives and made available to any Finance
Party in connection with the execution, delivery and performance of the Finance
Documents by the Borrower and the Guarantors or the other transactions
contemplated hereby, when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders and as of
the Closing Date and did not contain any untrue statement of a material fact as
of any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

 

  (b) Any projections and estimates and information of a general economic nature
prepared by or on behalf of it or any of its representatives and that have been
made available to any Finance Party in connection with the execution, delivery
and performance of the Finance Documents by it or the other transactions
contemplated hereby (i) have been prepared in good faith based upon assumptions
believed by it to be reasonable as of the date thereof, as of the date such
projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

 

16.14 Employee Benefit Plans

 

  (a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:

 

  (i) each of it, its Subsidiaries and its ERISA Affiliates is in compliance
with the applicable provisions of ERISA and the provisions of the Code relating
to Plans and Multiemployer Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law;

 

- 91 -



--------------------------------------------------------------------------------

  (ii) no Reportable Event has occurred during the past five years as to which
the Borrower, any of its Subsidiaries or any ERISA Affiliate was required to
file a report with the PBGC, other than reports that have been filed;

 

  (iii) the present value of all benefit liabilities under each Plan of it, its
Subsidiaries and its ERISA Affiliates or any Multiemployer Plan to which it, any
of its Subsidiaries or any of its ERISA Affiliates is required to contribute
(based on those assumptions used to fund such Plan or Multiemployer Plan), as of
the last annual valuation date applicable thereto for which a valuation is
available, does not exceed the value of the assets of such Plan or Multiemployer
Plan, and the present value of all benefit liabilities of all underfunded Plans
and Multiemployer Plans (based on those assumptions used to fund each such Plan
or Multiemployer Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, does not exceed the value of the assets of
all such underfunded Plans and Multiemployer Plans; and

 

  (iv) no ERISA Event has occurred or is reasonably expected to occur; and none
of it, its Subsidiaries and the ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

 

  (b) Each of it and its Subsidiaries is in compliance (i) with all applicable
provisions of law and all applicable regulations and published interpretations
thereunder with respect to any employee pension benefit plan or other employee
benefit plan governed by the laws of a jurisdiction other than the United States
and (ii) with the terms of any such plan, except, in each case, for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

 

16.15 Environmental Matters

 

  (a) Except as could not reasonably be expected to have a Material Adverse
Effect:

 

  (i) it and each of its Subsidiaries are in compliance with all Environmental
Laws;

 

  (ii) none of it nor any of its Subsidiaries is subject to any claim or any
other liability under any Environmental Law; and

 

  (iii) it and its Subsidiaries are not conducting any investigation, removal,
remedial or other corrective action pursuant to any Environmental Law at any
location.

 

  (b)

None of it nor any of its Subsidiaries has treated, stored, transported,
released or disposed or arranged for disposal or transport for disposal of
Hazardous Materials

 

- 92 -



--------------------------------------------------------------------------------

 

at, on, under or from any currently or formerly owned or leased real property or
facility in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

16.16 Solvency

 

  (a) Immediately after giving effect to the transactions contemplated on the
Closing Date:

 

  (i) the fair value of its assets (both individually and together with its
Subsidiaries on a consolidated basis) exceeds its debts and liabilities, direct,
subordinated, contingent or otherwise, (both individually and together with its
Subsidiaries on a consolidated basis);

 

  (ii) it has not incurred Indebtedness beyond its ability to pay such
Indebtedness as it matures;

 

  (iii) the present fair saleable value of its property (both individually and
with its Subsidiaries on a consolidated basis) was greater than the amount that
will be required to pay its probable liability (both individually and with its
Subsidiaries on a consolidated basis), on its debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

 

  (iv) it (individually) and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured;

 

  (v) it (individually) and its Subsidiaries on a consolidated basis does not,
and will not, have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date;

 

  (b) It does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

  (c) It has not taken action to defraud any Finance Party or any other person.

 

  (d) No legal proceeding has been commenced or, to its knowledge, is threatened
against it or any of its Subsidiaries for its winding up, dissolution or
reorganization or for the appointment of a receiver, administrator, trustee or
similar officer of all or any material portion of its assets.

 

- 93 -



--------------------------------------------------------------------------------

16.17 Labour Matters

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

 

  (a) there are no strikes or other labour disputes pending or threatened
against it or any of its Subsidiaries;

 

  (b) the hours worked and payments made to employees of it and its Subsidiaries
have not been in violation of the U.S. Fair Labor Standards Act or any other
applicable law dealing with such matters;

 

  (c) all payments due from it or any of its Subsidiaries or for which any claim
may be made against it or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on its books or the books of such Subsidiary to the
extent required by GAAP; and

 

  (d) it and its Subsidiaries are in compliance with all applicable laws,
agreements, policies, plans and programs relating to employment and employment
practices.

 

16.18 Communications Licenses, etc.

 

  (a) It and its Subsidiaries have all of the Communications Licenses necessary
for the lawful conduct of their business as currently conducted, except where
the failure to have the same would not reasonably be expected to have a Material
Adverse Effect.

 

  (b) Except as would not reasonably be expected to have a Material Adverse
Effect:

 

  (i) each material Communications License is validly issued and in full force
and effect;

 

  (ii) none of it or its Subsidiaries is a party to or has any knowledge of any
proceeding before any Governmental Authority to revoke, suspend, cancel, refuse
to renew or modify, or impose a forfeiture or other sanction with respect to,
any material Communications License;

 

  (iii) it has no reason to believe that any material Communications License
will not be renewed in the ordinary course of business;

 

  (iv) it and its Subsidiaries are operating the facilities authorized under
material Communications Licenses in accordance with their terms and such
operation is in compliance with the applicable laws and regulations; and

 

  (v) no event has occurred which, after notice or lapse of time or both,
reasonably would be expected to result in revocation, suspension, adverse
modification, non-renewal or termination of, or any order of forfeiture with
respect to, any material Communications License.

 

- 94 -



--------------------------------------------------------------------------------

16.19 Governing Law and Enforcement

 

  (a) The choice of English law as the governing law of the Finance Documents to
which it is a party (except the Security Documents) will be recognised and
enforced in its jurisdiction of organization, subject to any general principles
of law limiting its obligations which are specifically referred to in any legal
opinion delivered pursuant to Clause 4.1(f).

 

  (b) As regards the Borrower only, the choice of French law as the governing
law of the Promissory Notes and Joint Interest Mandate and the Delegations will
be recognised and enforced in its jurisdiction of organization, subject to any
general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 4.1(f).

 

  (c) As regards the Borrower only, the choice of the laws of the state of New
York as the governing law of the Security Agreement will be recognised and
enforced in its jurisdiction of organization, subject to any general principles
of law limiting its obligations which are specifically referred to in any legal
opinion delivered pursuant to Clause 4.1(f).

 

  (d) Any judgment or arbitration award obtained in England or in France in
relation to a Finance Document will be recognised and enforced in its
jurisdiction of organization, subject to any general principles of law limiting
its obligations which are specifically referred to in any legal opinion
delivered pursuant to Clause 4.1(f).

 

16.20 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

16.21 No Stamp Taxes

Under the law of its jurisdiction of organization, it is not necessary that any
stamp, registration or similar tax be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents.

 

16.22 No Default

 

  (a) No Default or Event of Default is continuing or might reasonably be
expected to result from the making of any Disbursement.

 

  (b) No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which might have a Material Adverse Effect.

 

16.23 Pari Passu Ranking

Subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to Clause
4.1(f), its payment obligations under the Finance Documents constitute direct,
unconditional and unsubordinated obligations of such Obligor, rank at least pari
passu in priority of payment and in all other

 

- 95 -



--------------------------------------------------------------------------------

respects with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

16.24 Title; Security Documents

 

  (a) It has good, valid, marketable and legal title to all of the assets
purported to be owned by it, free and clear of all Liens, other than Permitted
Liens, and holds such title and rights and all of such assets in its own name
and not in the name of any nominee or other person. It is lawfully possessed of
a valid and subsisting leasehold estate in and to all assets which it purports
to lease, free and clear of all Liens, other than Permitted Liens, and holds
such leaseholds in its own name and not in the name of any nominee or other
person. It has not created and is not contractually bound to create any Lien on
or with respect to any of its assets, its rights or revenues, except for
Permitted Liens.

 

  (b) Subject to any general principles of law which are specifically referred
to in any relevant legal opinion delivered pursuant to Clause 4.1(f), the
provisions of the Security Documents are, or, to the extent not entered into at
the date on which this representation is made or is repeated, will be when
entered into, effective to create, in favour of the Security Agent and the
Intercreditor Agent, when relevant, legal, valid and enforceable liens and first
priority security interest on or in all of the Collateral intended to be covered
thereby, enforceable against the Borrower in accordance with their terms and
subject to the relevant governing law of such Security Documents. No mortgage or
financing statement or other instrument or recordation covering all or any part
of the Collateral is on file in any recording office, except such as may have
been filed in favour of the Security Agent or the Intercreditor Agent.

 

16.25 Launch Contract

 

  (a) The Launch Contract is the only contract or agreement that is necessary
for the launch of the Spaceway 4 Satellite. The Launch Contract has been duly
authorized, executed and delivered by the Borrower and the Launch Suppler, is in
full force and effect and binding upon and enforceable against the Borrower and
the Launch Supplier in accordance with its terms. The Borrower, and to the best
of its knowledge, the Launch Supplier, is in compliance in all material respects
with the terms and conditions of the Launch Contract and no event has occurred
that could reasonably be expected to (i) result in an event of default under, or
a material breach of, the Launch Contract or (ii) result in the revocation,
termination or adverse modification of the Launch Contract.

 

  (b)

As of the date of this Agreement, the Launch Contract (as supplemented by the
letter from the Borrower to the Supplier dated June 10, 2010 relating to
Purchase of LRG Refund Option and the letter from the Supplier to the Borrower
dated June 15, 2010 relating to JUPITER Launch Services - Refund Option)
consists only of the original document (including exhibits and schedules), and
no other agreements, side letters, waivers, supplements or other documents,
written or oral, to which the Borrower is a party have the effect of modifying,
supplementing or waiving in any

 

- 96 -



--------------------------------------------------------------------------------

 

respect any of the respective rights or obligations of the Borrower or the
Launch Supplier, except as permitted under this Agreement. The Facility Agent
has received a true and complete copy of the Launch Contract, including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any. The Launch Contract has not been amended or modified
except as permitted under this Agreement.

 

16.26 Immunity

 

  (a) It is subject to civil and commercial law with respect to its COFACE
Facility Obligations, and the execution, delivery and performance of by each
Obligor of the Finance Documents to which it is a party constitute private and
commercial acts rather than public or governmental acts.

 

  (b) Neither it nor any of its assets has any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, set-off, execution of a judgment or from any other legal process with
respect to the COFACE Facility Obligations of the Borrower or with respect to
any of its other obligations under the Finance Documents to which it is a party.

 

16.27 Insurance

 

  (a) All insurance policies required to be maintained (or to be caused to be
maintained) by it pursuant to Clause 17.2 (Insurance) have been obtained and are
in full force and effect, or if not required to be maintained as of the Closing
Date, will be obtained in the ordinary course at such time such insurance is
required to be obtained pursuant to such Clause 17.2 (Insurance).

 

  (b) Notwithstanding the realisation by the Security Agent or the Intercreditor
Agent of any amounts through the enforcement of the Security Documents, the
Borrower shall remain liable for all amounts payable under this Agreement.

 

16.28 Availability and Transfer of Foreign Currency

 

  (a) No foreign exchange control approvals or other authorizations by any
Governmental Authority are required to assure the availability of Dollars to
enable the Obligors to perform their obligations under the Transaction
Documents.

 

  (b) There are no legal restrictions or requirements which limit the
availability or transfer of foreign exchange for the purpose of the performance
by the Obligors and the Finance Parties of their respective obligations under
the Finance Documents.

 

  (c) There are no legal restrictions or requirements which limit the
availability or transfer of foreign exchange for the purpose of remitting the
proceeds of enforcement of the COFACE Facility Obligations or the Collateral to
the Finance Parties.

 

- 97 -



--------------------------------------------------------------------------------

16.29 Business in United States of America

 

  (a) It is not necessary under the laws of its jurisdiction of incorporation in
order to enable the Lender to enforce its rights hereunder or for the execution,
delivery and performance of any of the Finance Documents that the Lenders should
be licensed, qualified or otherwise entitled to carry on business in the United
States of America.

 

  (b) The Lenders are not and will not be deemed to be domiciled or carrying on
business in the United States of America by reason only of the execution,
performance or enforcement of any of the Finance Documents.

 

16.30 Admission into Evidence

Each Transaction Document to which it is a party is in proper legal form for
admission into evidence for enforcement under the laws of its jurisdiction of
incoporation and each other jurisdiction to which it has submitted jurisdiction
and all necessary filing, notarizations, recording and other fees and all taxes
and expenses related to such filings, notarizations, registrations and
recordings with respect thereto have been paid in full except to the extent a
translation of such Finance Document into French may be required for a
proceeding in France.

 

16.31 Corrupt Practices Laws

To the best of its knowledge and belief, it has complied with all applicable
provisions of the Corrupt Practices Laws in obtaining each Authorisation and
each other consent, license, approval, right and privilege in respect of its
business and operations and is otherwise conducting its business in compliance
with all applicable Corrupt Practices Laws.

 

16.32 Compliance with Anti-Terrorism Laws

 

  (a) To the best of its knowledge and belief, it (i) is not, and is not
controlled by, a Restricted Party, (ii) has not received funds or other property
from a Restricted Party; or (iii) is not in breach of, or is the subject of any
action or investigation under, any Anti-Terrorism Law.

 

  (b) Each of it and its Subsidiaries has taken reasonable measures to ensure
compliance with the Anti-Terrorism Laws.

 

  (c) In this Clause 16.32:

 

  (i) “Anti-Terrorism Laws” means any laws or regulations relating to terrorism
or money laundering, including each of:

 

  (A) Executive Order No. 13224 of September 23, 2001 — Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the “Executive Order”); and

 

  (B) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

 

- 98 -



--------------------------------------------------------------------------------

  (C) the Money Laundering Control Act of 1986, Public Law 99-570; and

 

  (D) any similar law enacted in the US.

 

  (ii) “Restricted Party” means any person listed:

 

  (A) in the Annex to the Executive Order;

 

  (B) on the “Specially Designated Nationals and Blocked Persons” list
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury; or

 

  (C) in any successor list to either of the foregoing.

 

16.33 Anti-corruption

 

  (a) To the best of its knowledge and belief, after due and careful inquiry,
the funds that it shall use to pay all amounts due by it under any Transaction
Document to which it is a party do not, and shall not, derive from, and are not,
and shall not be, otherwise connected to, any prohibited activities in any way
whatsoever.

 

  (b) To the best of its knowledge and belief after due and careful inquiry,
neither it nor any of its Subsidiaries has committed directly or indirectly and
in whatever form, any act of corruption, active or passive, (howsoever defined
in any jurisdiction or by any international treaty) of any public or private
entity, representative, agent or employee in any jurisdiction.

 

  (c) Neither it nor any of its Subsidiaries is currently subject, or has been
subject for the past five years, to any judicial or administrative proceeding in
connection with any such act of corruption.

 

  (d) Neither it nor any of its Subsidiaries is listed by any international
financial institution (including, without limitation, the World Bank, the
European Bank for Reconstruction and Development, the African Development Bank,
the Asian Development Bank, and the Inter-American Development Bank) as an
entity excluded from the financings granted by such institutions or has
otherwise been subject to any sanction from any such institutions.

 

16.34 Prohibited Payments

To the best of its knowledge, no prohibited payment has been made or provided,
directly or indirectly, by (or on behalf of) it, any of its Affiliates, its
officers, directors or any other person acting on its behalf to, or for the
benefit of, any authority (or any official, officer, director, agent or key
employee of, or other person with management responsibilities in, of any
authority) in connection with any of the Transaction Documents.

 

- 99 -



--------------------------------------------------------------------------------

16.35 Illicit Origin

 

  (a) To the best of its knowledge and belief, after due and careful inquiry, no
investments, no payments made by it or any of its Affiliates have been funded
out of funds from an illicit origin, and none of the sources of funds to be used
by it in connection with the Transaction Documents to which it is a party are
from an illicit origin.

 

  (b) None of the Disbursements are used to finance equipment or sectors under
embargo decisions of the United Nations, the World Bank, the European Union and
the United States of America.

 

16.36 Reliance

The Borrower acknowledges that it makes the representations and warranties
contained in this Clause 16 with the intention of inducing the Finance Parties
to enter into this Agreement and the other Finance Documents to which it is a
party and that the Finance Parties have entered into this Agreement and the
other Finance Documents to which it is a party on, among other things, the basis
of each such representation and warranty.

 

17. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Finance Party that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the commitments have been terminated and
the principal of and interest on the Facility, all fees and all other expenses
or amounts payable under any Finance Document shall have been paid in full,
unless the Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of its Restricted Subsidiaries to:

 

17.1 Existence; Businesses and Properties

 

  (a) With respect to the Borrower and its Restricted Subsidiaries, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under Clause
18.8 (Merger, Amalgamation, Consolidation or Sale of All or Substantially All
Assets), and except for the liquidation or dissolution of Restricted
Subsidiaries if the assets of such Restricted Subsidiaries to the extent they
exceed estimated liabilities are acquired by the Borrower or a Wholly Owned
Subsidiary of the Borrower in such liquidation or dissolution; provided that
Restricted Subsidiaries that are Obligors may not be liquidated into
Subsidiaries that are not Obligors and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

 

  (b)

Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, unless the failure to do so, in each case, would not result in a
Material Adverse Effect, (ii) comply in all material respects with all
applicable laws, rules, regulations and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted (including Environmental Laws) and (iii) at all times

 

- 100 -



--------------------------------------------------------------------------------

 

maintain and preserve all material property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

 

17.2 Insurances

 

17.2.1  Insurances – General provisions

 

  (a) With respect to the Borrower and its Restricted Subsidiaries, keep its
insurable properties (other than Satellites, the insurance required with regard
to which is contained in paragraph (b) and Clauses 17.2.2 and seq. below)
insured at all times by financially sound and reputable insurers in such amounts
as shall be customary for similar businesses and maintain such other reasonable
insurance (including, to the extent consistent with past practices,
self-insurance), of such types, to such extent and against such risks, as is
customary with companies in the same or similar businesses and maintain such
other insurance as may be required by law or any other Finance Document.

 

  (b) The Borrower will, and will cause each Restricted Subsidiary to, obtain,
maintain and keep in full force and effect at all times (i) with respect to each
Satellite (other than the Spaceway 4 Satellite and the Spaceway 3 Satellite the
insurance required with regard to which is contained in Clauses 17.2.2 and seq.
below) procured by the Borrower or any Restricted Subsidiary for which the risk
of loss passes to the Borrower or such Restricted Subsidiary at or before
launch, launch insurance with respect to each such Satellite covering the launch
of such Satellite and a period of time thereafter and (ii) at all times
subsequent to the initial completion of in-orbit testing, in each case with
respect to each Satellite it then owns or for which it has risk of loss (or
portion, as applicable), In Orbit Insurance; provided that the insurance
coverage specified in sub-paragraphs (i) and (ii) above will only be required to
the extent, if at all, and on such terms (including coverage period, exclusions,
limitations on coverage, co-insurance, deductibles and coverage amount) as is
determined by the Board of Directors of the Borrower to be in the best interests
of the Borrower and to be in accordance with prudent business practices and
applicable laws as evidenced by a resolution of the Board of Directors.

 

  (c) With respect to each insurance policy required by Clause 17.2.1(b), the
Borrower shall ensure that such insurance policy:

 

  (i) contains no exclusions other than:

 

  (A) Acceptable Exclusions; and

 

  (B) such specific exclusions applicable to the performance of the Satellite
(or portion, as applicable) being insured as are reasonably

 

- 101 -



--------------------------------------------------------------------------------

 

acceptable to the Board of Directors of the Borrower in order to obtain
insurance for a price that is, and on other terms and conditions that are,
commercially reasonable;

 

  (ii) provides coverage for all risks of loss of and damage to the Satellite;
and

 

  (iii) names the Borrower or the applicable Restricted Subsidiary as the named
insured.

 

  (d) In connection with the covenants set forth in Clause 17.2, it is
understood and agreed that:

 

  (i) none of the Finance Parties and their respective agents or employees shall
be liable for any loss or damage insured by the insurance policies required to
be maintained under this Clause 17.2, it being understood that (A) the Borrower
and the other Obligors shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against any of the Finance Parties or their agents or employees; and

 

  (ii) the designation of any form, type or amount of insurance coverage by any
Finance Party under this Clause 17.2 shall in no event be deemed a
representation, warranty or advice by any Finance Party that such insurance is
adequate for the purposes of the business of the Borrower and its Subsidiaries
or the protection of their properties.

 

  (e) For the insurances and amount of cover thereunder required to be
maintained under Clause 17.2.3 and Clause 17.2.4 in respect of the Spaceway 3
Satellite, the Spaceway 4 Satellite and any Satellite replacing the Spaceway 3
Satellite, the Borrower shall carry and maintain such insurances placed with
brokers, reinsurers and insurers of recognized responsibility, all being
satisfactory to the Facility Agent and the Intercreditor Agent and rated, unless
otherwise agreed by the Facility Agent and the Intercreditor Agent, at or above
(A) A- by Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or any successor thereto or (B) A- by AM Best’s Rating Agency or
any successor thereto.

 

  (f) On the date of this Agreement and from time to time thereafter, the
Borrower shall deliver to the Facility Agent and the Intercreditor Agent upon
its request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

- 102 -



--------------------------------------------------------------------------------

17.2.2  Property All Risks Insurance (Spaceway 4 Satellite and Spaceway 3
Satellite)

 

  (a) The Borrower will procure and maintain, or ensure that the relevant
suppliers supplying goods and services in respect to the Spaceway 4 Satellite
and any Satellite being manufactured to replace the Spaceway 3 Satellite,
procure and maintain, in full force and effect, at all times prior to the launch
of each relevant Satellite, Property All Risks Insurance on such terms as are
reasonably commercially available and customary in the industry which shall
cover any loss of, or damage to, the relevant Satellite and the relevant
Satellite and launch specific ground components, including all components
thereof, at all times during the manufacture, testing, storage and
transportation of each such Satellite and the relevant Satellite and launch
specific ground components up to the time of risk transfer of such Satellites to
the Borrower.

 

  (b) The Borrower shall submit evidence of cover for each such Satellite, being
either the broker’s issued policy documentation cover note, binder or policy
documents issued by the relevant insurer and/or certificates issued by the
brokers of the relevant supplier to the Facility Agent and the Intercreditor
Agent upon request.

 

17.2.3  Launch Insurance

 

  (a) The Borrower will obtain, maintain and keep in full force and effect with
respect to (i) the Spaceway 4 Satellite and (ii) any Satellite being launched to
replace the Spaceway 3 Satellite, space risk insurance against loss of or damage
to such Satellite covering all risks of physical loss of or damage to each such
Satellite until 12 months after launch, subject only to Acceptable Exclusions.

 

  (b) The Launch Insurance in respect of any Satellite replacing the Spaceway 3
Satellite, before December 31, 2022 shall be bound no later than 3 (three)
months prior to the then scheduled launch date of such Satellite and shall be
for an amount to be determined in accordance with prudent business practices,
taking into account the self insurance capacity of the Borrower, after
consultation with the Facility Agent and the Intercreditor Agent. The Borrower
shall submit evidence of cover, being either the broker’s issued policy
documentation cover note, binder or policy documents issued by the relevant
insurer and/or certificate issued by the Borrower’s broker to the Facility Agent
and the Intercreditor Agent upon request.

 

  (c) The Launch Insurance in relation to the Spaceway 4 Satellite shall:

 

  (i) include in-orbit cover remaining in effect until the date that falls one
year from the commencement of the cover under such Launch Insurance, and be
placed, together with the payment of the required premium in full and be in full
force and effect not later than 3 (three) months prior to the scheduled Launch
Date of the Spaceway 4 Satellite (as such date may be modified from time to time
in accordance with the terms of the Launch Contract);

 

- 103 -



--------------------------------------------------------------------------------

  (ii) be on terms reasonably commercially available and acceptable to the
Facility Agent (acting on the instructions of the Lenders, acting reasoneably)
following consultation with the Insurance Advisor and to the Intercreditor
Agent;

 

  (iii) become effective from the time that is the earlier of (x) the time
designated by the Launch Supplier during the launch sequence when the order to
ignite solid propellant booster(s) is sent if such event follows ignition of the
Vulcain engine of the Launch Vehicle (as such term is defined in the Launch
Contract) that has been integrated with Spaceway 4 Satellite and with other
satellite(s) and (y) the time that the cover with respect to the Spaceway 4
Satellite expires (including in the event of a terminated ignition) under the
insurance procured by the manufacturer of the Spaceway 4 Satellite or under the
Property All Risks Insurance as described above;

 

  (iv) be denominated in Dollars and for an amount which, when added with the
cover available under the Launch Risk Guarantee, to the extent such cover is
available and in full force and effect, will not be less, at any time from the
date determined under the provisions of paragraph (iii) above until the date
that falls one year from the commencement of the cover under such Launch
Insurance, than 120% of the aggregate of the maximum amount of the Facility and
the Senior Credit Agreement (i.e. not less than USD $198,000,000);

 

  (v) in the event the Borrower has elected to take the Launch Risk Guarantee,
wrap the Launch Risk Guarantee;

 

  (vi) name the Borrower as the named insured and the Intercreditor Agent for
and on behalf of the Common Finance Parties as additional insured and first and
sole loss payee, and provide that payments due thereunder, shall be payable
directly to the Intercreditor Agent for and on behalf of the Common Finance
Parties as first and sole loss payee, such payments to be applied in accordance
with the provisions of the Intercreditor Agreement; and

 

  (vii) provide that it will not be cancelled or reduced below the amount
specified in paragraph (iv) above (other than a reduction from the payment of a
claim) or materially amended without notice to the Facility Agent and the
Intercreditor Agent. All such notices shall be sent by facsimile and e-mail to
the Facility Agent and the Intercreditor Agent and shall be effective as stated
in such notices, provided that 15 calendar days’ advance written notice shall be
given by the insurers to the Facility Agent and the Intercreditor Agent in the
event of notice of cancellation for non-payment of premium.

 

- 104 -



--------------------------------------------------------------------------------

  (d) The Borrower shall obtain from its insurer providing the Launch Insurance
waivers of any subrogation rights against the Lenders.

 

  (e) The Borrower shall submit evidence of cover, being either the broker’s
issued policy documentation cover note, binder or policy documents issued by the
relevant insurer (the “Launch Insurance Documentation”) to the Facility Agent
and the Intercreditor Agent in respect of the Launch Insurance for the Spaceway
4 Satellite at least 3 (three) months prior to the scheduled Launch Date of the
Spaceway 4 Satellite (as such date may be modified from time to time in
accordance with the terms of the Launch Contract).

 

17.2.4  In Orbit Insurance

 

  (a) The Borrower will obtain, maintain and keep in full force and effect with
respect to (i) the Spaceway 3 Satellite and (ii) any Satellite that has replaced
the Spaceway 3 Satellite, and (iii) the Spaceway 4 Satellite, in orbit insurance
against loss of or damage to such Satellite (“In Orbit Insurance”) on terms
reasonably commercially available and subject only to Acceptable Exclusions.

 

  (b) Such In Orbit Insurance shall include in-orbit cover remaining in effect,
and being renewed, during the period from the date of expiry of the Launch
Insurance relating to such Satellite until the date on which the commitments
under this Agreement have been terminated and the principal of, and interest on,
the Facility, all fees and all other expenses or amounts payable under any
Finance Document shall have been paid in full to the Finance Parties.

 

  (c) The In Orbit Insurance shall initially be placed, together with the
payment of the required premium in order to obtain binding commitments from
underwriters not later than 30 days prior to the expiration of the relevant
Launch Insurance and be in full force and effect not later than on the date of
expiration of the relevant Launch Insurance. It shall, subject to terms being
reasonably commercially available:

 

  (i) be denominated in Dollars and (i) for the Spaceway 3 Satellite and any
Satellite replacing the Spaceway 3 Satellite, for an amount not less than
USD 250,000,000 with a linear depreciation of such amount over 12 years and
(ii) for the Spaceway 4 Satellite for an amount not less than the higher of
(a) USD 200,000,000 (two hundred million) with a linear depreciation of such
amount over 15 years and (b) prior to the end of the Availability Period (x) the
maximum amount of the Facility and after the end of the Availability Period
(y) the then outstanding amount of the Facility.

 

  (ii)

provide that it will not be cancelled or reduced below the amount required
pursuant to sub paragraph (i) (other than a reduction from the payment of a
claim) or materially amended without notice to the Facility Agent. All such
notices shall be sent by facsimile and e-mail to the Facility Agent by the
Borrower and shall be effective as stated in such notices, provided that,

 

- 105 -



--------------------------------------------------------------------------------

 

15 (fifteen) calendar days’ advance written notice shall be given by the
insurers to the Facility Agent in the event of notice of cancellation for
non-payment of premium.

 

  (d) The Borrower shall submit evidence of such cover, being either the
broker’s issued policy documentation cover note, binder or policy documents
issued by the relevant insurer and/or certificate issued by the Borrower’s
broker in accordance with the provisions of Clause 17.2.6 (General Insurance
Provisions and Requirements).

 

  (e) In the case of renewals of In Orbit Insurance, the Borrower shall pay any
and all required premiums relating to such policies in full on their due date
and cause to be produced to the Facility Agent evidence of such renewal as soon
as practicable and in any event before the date of renewal and such insurance
shall be in full force and effect not later than the date of expiration of the
then existing In Orbit Insurance.

 

17.2.5 Third Party Liability Insurance

The Borrower shall cause and ensure that a third party liability insurance for
liabilities arising from bodily injury and loss or damage to third party
property (“Third Party Liability Insurance”) is maintained in relation to bodily
injury and loss or damage to third party property caused by (i) the Spaceway 3
Satellite and (ii) any Satellite replacing the Spaceway 3 Satellite, and
(iv) the Spaceway 4 Satellite at all times before and after the launch of the
relevant Satellite as required by law or as is customarily maintained by owners
and operators of satellites in accordance with prudent business practices and
corporate governance.

The Borrower shall submit evidence of such cover, being either the broker’s
issued policy documentation cover note, binder or policy documents issued by the
relevant insurer and/or certificate issued by the Borrower’s broker in
accordance with the provisions of Clause 17.2.6 (General Insurance Provisions
and Requirements).

 

17.2.6 General Insurance Provisions and Requirements

 

  (a) Each insurance policy shall comply with the Finance Parties’ requirements
set out in this Agreement and shall be on reasonable terms and conditions.

 

  (b) Promptly after the issuance or material modification or renewal of each
relevant insurance in relation to the Spaceway 4 Satellite, the Spaceway 3
Satellite or any replacement to the Spaceway 3 Satellite, the Borrower shall
provide to the Facility Agent and the Intercreditor Agent (with sufficient
copies for the other Finance Parties), certificate(s) of internationally
recognised insurance broker(s) usually involved in space risk insurance,
describing in reasonable detail the insurances then carried and maintained on
such Satellite, to the extent such certificates are obtainable from insurance
broker(s) usually involved in space risk insurance confirming that:

 

- 106 -



--------------------------------------------------------------------------------

  (i) the Property All Risks Insurance, the Launch Insurance, the In Orbit
Insurance and the Third Party Liability Insurance, as appropriate, are in full
force and effect on the date they are respectively required to be entered into
force and comply with the terms hereof, and the date and time of commencement
and expiry of each insurance policy,

 

  (ii) with the exception of insurances provided by suppliers, specifying the
deductible amounts and levels of co insurance, if any, for each type of loss and
providing a full list of underwriters, each insurer being named with its net
lines expressed as a percentage, for each insurance;

 

  (iii) the sums insured and expiration dates of such insurances;

 

  (iv) the premia for the Property All Risks Insurance, Launch Insurance, the In
Orbit Insurance and the Third Party Liability Insurance shall be payable by the
Borrower in accordance with the terms agreed for each such insurance; and

 

  (v) all premia due at the date of such certificate have been paid in full.

 

  (c) The Borrower shall use reasonable efforts (having regard to the terms
which are reasonably commercially available in the insurance market) to obtain
agreement to incorporate in the Launch Insurance relating to the Spaceway 4
Satellite an undertaking of the insurers, either directly or via the insurance
broker, and the broker to advise the Facility Agent and the Intercreditor Agent
(by facsimile and by e mail) of any loss or of any default in the payment of any
premium and of any event other act or omission of which the broker or the
insurers have knowledge and which might reasonably result, in their opinion, in
the invalidation, the lapse or the cancellation in whole or in part of such
Insurance.

 

  (d) The Borrower shall use its reasonable efforts (having regard to the terms
which are reasonably commercially available in the insurance market) to obtain
agreement to incorporate in the Launch Insurance related to the Spaceway 4
Satellite, provisions whereby in the event of failure in filing any notice of
proof of loss, the Facility Agent or the Security Agent or the Intercreditor
Agent shall have the right to submit a notice of proof of any loss within the
time periods specified in the applicable insurance policies.

 

  (e) The Borrower shall use reasonable efforts (having regard to the terms
which are reasonably commercially available in the insurance market) to obtain
agreement to incorporate in the Launch Insurance related to the Spaceway 4
Satellite, agreement from the insurers to waive:

 

- 107 -



--------------------------------------------------------------------------------

  (i) all rights of set-off and counterclaim against the Facility Agent and the
Intercreditor Agent and the other Common Finance Parties (and any party
subrogated to any of the Common Finance Parties in whole or in part) in
connection with their rights to make payments under such insurance; and

 

  (ii) all rights of subrogation against the Facility Agent and the
Intercreditor Agent and the other Common Finance Parties (and any party
subrogated to any of the Common Finance Parties in whole or in part) against the
Borrower.

 

  (f) The Borrower shall use reasonable efforts (having regard to the terms
which are reasonably commercially available in the insurance market) to obtain
agreement from the insurers that the Launch Insurance in relation to Spaceway 4
shall not be permitted to lapse or to be cancelled, without written notice being
given by facsimile and email to the Facility Agent and the Intercreditor Agent
at the same time such notices are sent to the Borrower and shall be effective as
stated in such notices provided that, 15 (fifteen) calendar days’ advance
written notice shall be given in the event of notice of cancellation for non
payment of premium.

 

  (g) The Borrower shall provide to the Facility Agent and the Intercreditor
Agent (with sufficient copies for the other Common Finance Parties), a Letter of
Undertaking from the Borrower’s appointed insurance broker with regard to the
Launch Insurance related to the Spaceway 4 Satellite not later than 3 (three)
months prior to the scheduled Launch Date of the Spaceway 4 Satellite (as such
date may be modified from time to time in accordance with the terms of the
Launch Contract).

 

17.2.7 Premiums; Renewals

The Borrower shall pay or cause to be paid the premiums (or installments
thereof) as required and produce to the Facility Agent upon request receipts in
respect of payment of such premiums (or installments thereof) or other evidence
of such payments as the Facility Agent may reasonably request. The Facility
Agent and/or the Lenders and/or the Intercreditor Agent shall have the right
(without any obligation) to pay the insurance premia if the relevant party fails
to or delays in making any such payment within the time periods specified in the
relevant insurance policies. If any payment of the premia is effected by the
Facility Agent and/or the Lenders and/or the Intercreditor Agent, the Borrower
shall on demand reimburse the Facility Agent and/or the Lenders and/or the
Intercreditor Agent the amount of any premia so paid and all related costs and
expenses.

 

17.2.8 Reliance

The Security Agent on behalf of the Finance Parties and the Intercreditor Agent
on behalf of the Common Finance Parties shall be entitled to full reliance,
without exception, that the certificates of insurance and letters of undertaking
delivered pursuant to this Clause 17.2 do not conflict with the terms and
conditions of the underlying insurance policies. Copies of

 

- 108 -



--------------------------------------------------------------------------------

the policies and endorsements and riders amendatory thereof (excluding premium
information) with respect to the insurances required under this Clause shall be
made available to the Facility Agent and the Intercreditor Agent upon request
for inspection by their respective representatives and/or the Insurance Advisor
at the offices of the Borrower or its insurance brokers during normal business
hours (except for such insurances as are to be provided by suppliers).

 

17.2.9 Certain Undertakings

The Borrower shall:

 

  (a) not later than three months prior to the scheduled Launch Date of the
Spaceway 4 Satellite (as such date may be modified from time to time in
accordance with the terms of the Launch Contract):

 

  (i) deliver to the Facility Agent and the Intercreditor Agent:

 

  (A) an original copy of the Launch Insurance Delegation, duly executed by the
Borrower and each Insurer under the Launch Insurance for the Spaceway 4
Satellite and each other party thereto, it being specified that the Borrower
shall use (i) reasonable efforts (having regard to the terms which are
reasonably commercially available in the insurance market) to ensure that the
Launch Insurance Delegation is in the form attached hereto at SCHEDULE 13 (Form
of Launch Insurance Delegation) or (ii) or any other form agreed with the
Facility Agent, such agreement not to be unreasonably withheld or delayed. In
any event the Launch Insurance Delegation shall meet the conditions required to
constitute a valid and enforceable French law delegation (délégation imparfaite)
for the payment of all amounts due to the Borrower under the Launch Insurance to
be entered into for the Spaceway 4 Satellite in accordance with articles 1275 of
the French civil code ; and

 

  (B) legal opinions from Delaware counsel to the Borrower and French counsel to
the Lenders, in each case addressing such issues as the Facility Agent may
reasonably request; and

 

  (ii) deliver to each insurer a copy of this Agreement, the Senior Credit
Agreement, the Security Agreement (together with notice thereof in the form of
Annex 2 thereto), the Intercreditor Agreement and of the Launch Insurance
Delegation; and

 

  (b)

not make or permit to be made any modification to the insurances required
hereunder which is adverse to the interest of the Security Agent or the
Intercreditor Agent or any other Common Finance Parties (provided, that all

 

- 109 -



--------------------------------------------------------------------------------

 

insurances shall always comply with the requirements of the Finance Documents);
and

 

  (c) not do, or omit to do, or permit to be done, or left undone anything
whereby any required insurance would or might reasonably be expected to be
rendered, in whole or in part, invalid or unenforceable or lapse or be
cancelled.

 

  (d) ensure that it remains the owner of the Spaceway 4 Satellite and the
Spaceway 3 Satellite (or of any other Satellite acquired in replacement of such
Satellites,), except as permitted pursuant to the provisions of paragraph 18.4
(d) of Clause 18.4 (Asset Sales)

 

17.3 Taxes

Pay and discharge promptly, and cause each of its Subsidiaries to pay and
discharge promptly, when due all material Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labour, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, and
the Borrower or the affected Restricted Subsidiary, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto.

 

17.4 Financial Statements, Reports, etc.

Furnish to the Facility Agent (who will promptly furnish such information to the
Lenders):

 

  (a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K if the Borrower is
required to file such an Annual Report) after the end of each fiscal year, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries and of the Parent as of the close of such fiscal year and the
consolidated results of its operations during such fiscal year and (commencing
in fiscal year 2010) setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis and of
the Parent in accordance with GAAP (it being understood that the delivery by the
Borrower of Annual Reports on Form 10-K of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this paragraph (a) to the extent
such Annual Reports include the information specified herein);  

 

- 110 -



--------------------------------------------------------------------------------

  (b) within 45 (forty five) calendar days (or, if applicable, such shorter
period as the SEC shall specify for the filing of Quarterly Reports on Form 10-Q
if the Borrower is required to file such a Quarterly Report) after the end of
each of the first three fiscal quarters of each fiscal year (commencing with the
third fiscal quarter of 2010, which may be delivered within 80 days after the
end of such fiscal quarter), a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries and of the Parent as of the close of such fiscal quarter and
the consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and (commencing in fiscal year 2010)
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower and by a Financial Officer of the Parent on
behalf of the Parent as fairly presenting, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis and of the Parent in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes (it
being understood that the delivery by the Borrower of Quarterly Reports on Form
10-Q of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this paragraph (a) to the extent such quarterly reports include
the information specified herein);

 

  (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower:

 

  (i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;

 

  (ii) setting forth computations in reasonable detail satisfactory to the
Facility Agent demonstrating compliance with the Debt to Adjusted EBITDA
Maintenance Ratio and (with respect to each fiscal quarter of the Borrower
ending on 30 June or 31 December of any fiscal year) the Interest Coverage
Ratio, in each case as of the end of such fiscal quarter;

 

  (iii) setting forth (for information purposes only) the Net Debt to Adjusted
EBITDA Ratio as of the end of the preceding fiscal quarter; and

 

  (iv) setting forth the list of Restricted Subsidiaries and of Unrestricted
Subsidiaries as at such date;

 

  (d)

if, as a result of any change in accounting principles and policies from those
as in effect on the Closing Date, the consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to paragraphs (a) or (b) above
will differ in any material respect from the consolidated financial statements
that would have

 

- 111 -



--------------------------------------------------------------------------------

 

been delivered pursuant to such paragraphs had no such change in accounting
principles and policies been made, then, together with the first delivery of
financial statements pursuant to paragraph (a) and (b) above following such
change, a schedule prepared by a Financial Officer on behalf of the Borrower
reconciling such changes to what the financial statements would have been
without such changes;

 

  (e) promptly upon receipt thereof, copies of any and all notices and other
written communications from any Governmental Authority, with respect to the
Borrower or any of its Subsidiaries relating to any matter that could reasonably
be expected to result in a Material Adverse Effect.

 

  (f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Restricted Subsidiaries, or compliance with the terms of any Finance
Document, or such consolidating financial statements, as in each case the
Facility Agent may reasonably request (for itself or on behalf of any Lender);

 

  (g) promptly upon request by the Facility Agent, copies of: (i) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed with the
Internal Revenue Service with respect to a Plan; (ii) the most recent actuarial
valuation report for any Plan; (iii) all notices received from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Facility Agent shall reasonably request;

 

  (h) within 90 days after the beginning of each fiscal year commencing in 2011,
a detailed consolidated quarterly budget for such fiscal year, including
quarterly projections with respect to such fiscal year, and including a
description of underlying assumptions with respect thereto (collectively, the
“Budget”); and

 

  (i) as soon as possible and in any event with five days after receipt thereof
by the Borrower or any ERISA Affiliate (i) from the PBGC, copies of each notice
received by the Borrower or such ERISA Affiliate of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan, or
(ii) from a Multiemployer Plan sponsor, a copy or each notice received by the
Borrower or such ERISA Affiliate concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA in respect of which the Borrower or
such ERISA Affiliate is reasonably expected to be liable.

 

17.5 Litigation and Other Notices

Furnish to the Facility Agent written notice of the following promptly after any
Responsible Officer of the Borrower obtains actual knowledge thereof:

 

  (a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

- 112 -



--------------------------------------------------------------------------------

  (b) the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

 

  (c) any other development specific to the Borrower or any of the Restricted
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

 

  (d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect.

 

17.6 Maintaining Records; Access to Properties and Inspections

Maintain all financial records in accordance with GAAP and permit any persons
designated by the Facility Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Restricted
Subsidiaries at reasonable times, upon reasonable prior notice to the Borrower,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any persons designated by the Facility Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to the Borrower to discuss the affairs,
finances and condition of the Borrower or any of the Restricted Subsidiaries
with the officers thereof and independent accountants therefor (subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract).

 

17.7 Use of Proceeds

Use the proceeds of the Facility solely in accordance with the provisions of
Clause 3.1 (Availability and Purpose).

 

17.8 Additional Guarantors

 

  (a) Cause each Restricted Subsidiary that guarantees any Indebtedness of the
Borrower or any Guarantor (excluding a guarantee of Indebtedness of a Restricted
Subsidiary that is not a Guarantor issued by another Restricted Subsidiary that
is not a Guarantor) to become an Additional Guarantor in accordance with the
provisions of Clause 27.2 (Additional Guarantors). The liability of each
Additional Guarantor will be limited to an amount not to exceed the maximum
amount that can be guaranteed by that Additional Guarantor without rendering the
guarantee, as it relates to such Additional Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally. Each such guarantee shall be
released in accordance with the provisions of Clause 15.2 (Limitation on
Guarantor Liability).

 

- 113 -



--------------------------------------------------------------------------------

  (b)

Furnish to the Facility Agent prompt written notice of any change (i) in any
Obligor’s corporate or organization name, (ii) in any Obligor’s identity or
organizational structure or (iii) in any Obligor’s organizational identification
number; provided that the Borrower shall not effect or permit any such change
unless all filings have been made, or will have been made within any statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Facility Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral for
the benefit of the Finance Parties and furnish to the Facility Agent prompt
written notice of any disposal or transfer of 10% or more of the Voting Stock or
the Capital Stock of the Borrower or of the Parent.

 

17.9 Fiscal Year; Accounting

Cause its fiscal year to end on December 31.

 

17.10 Launch Date and In-Orbit Delivery

Deliver to the Facility Agent:

 

  (a) As soon as confirmed by the Launch Supplier, a certificate of an Officer
of the Borrower confirming the then scheduled Launch Date; and

 

  (b) as soon as the Launch has occurred, a certificate of an Officer of the
Borrower confirming the Launch Date; and

 

  (c) as soon as the In Orbit Delivery has occurred, a certificate of an Officer
of the Borrower confirming the same (including the date of In-Orbit Delivery).

 

17.11 Launch Events of Loss and Launch Risk Guarantee Claims

 

  (a) If a Launch Event of Loss shall occur, (i) immediately notify the same to
the Facility Agent with the circumstances and relevant facts regarding such
Launch Event of Loss and diligently pursue all its rights to compensation with
respect to such Launch Event of Loss under the Launch Insurance and (ii) cause
all Loss Proceeds relating to such Launch Event of Loss to be applied to the
repayment of the Facility under this Agreement in accordance with Clause 6.3.2
(Prepayment from Loss Proceeds).

 

  (b) If the Borrower shall have a Launch Risk Guarantee Claim against the
Launch Supplier, (i) immediately notify the same to the Facility Agent with the
circumstances and relevant facts regarding such Launch Event of Loss and
diligently pursue all its rights to compensation against the Launch Supplier
with respect to such Launch Risk Guarantee Claim and (ii) cause all amounts
received in respect of any such Launch Risk Guarantee Claim to be applied in
accordance with Clause 6.3.1 (Launch Risk Guarantee Claims).

 

17.12 Pari Passu

Ensure that the COFACE Facility Obligations of the Borrower under this Agreement
are and will be unconditional, secured on the terms of the Security Documents
and

 

- 114 -



--------------------------------------------------------------------------------

unsubordinated and do rank and will rank at least pari passu with the present
and future senior unsecured Indebtedness of the Borrower and the other members
of the Group.

 

17.13 Further Assurances; etc

At the reasonable expense of the Borrower and at the request of the Facility
Agent, make, execute, endorse, acknowledge, file and/or deliver to the Facility
Agent from time to time such confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments and take such further steps as are necessary
or desirable in order to carry out the intent, purpose and provisions of the
Transaction Documents (including in order to maintain each Security Document in
full force and effect and enforceable in accordance with its terms and to
maintain and preserve the Liens created by the Security Documents and the
perfection and priority thereof). Furthermore, the Borrower shall deliver to the
Facility Agent such opinions of counsel and other related documents as may be
reasonably requested by the Facility Agent to assure itself that this Clause
17.13 has been complied with.

 

17.14 “Know your customer” checks

 

  (a) If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status of an Obligor after the date of this Agreement;
or

 

  (iii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

  (b)

Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry

 

- 115 -



--------------------------------------------------------------------------------

 

out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

  (c) If the accession of a Restricted Subsidiary to this Agreement as an
Additional Guarantor in accordance with Clause 17.8 (Additional Guarantors)
obliges the Facility Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or on
behalf of any prospective new Lender) in order for the Facility Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Restricted
Subsidiary to this Agreement as an Additional Guarantor.

 

17.15 Supplemental Disclosure

Reasonably promptly, but in no event less than 5 (five) Business Days prior to
the date of the making of any Disbursement or any date on which a representation
or warranty is or is deemed to be repeated, supplement or amend SCHEDULE 9
(Disclosures) with respect to any matter hereafter arising or discovered that,
if existing or known as at the date of this Agreement, would have been required
to be set forth or described in such SCHEDULE 9 (Disclosures) and with respect
to matters for which no Part exists in SCHEDULE 9 (Disclosures), to notify the
Facility Agent if any representation or warranty ceases to be true and correct
by including an additional Part in SCHEDULE 9 (Disclosures) with respect to such
representation or warranty. No disclosure contained in such supplemented,
amended or additional Parts of SCHEDULE 9 (Disclosures) shall limit any right of
any Lender to decline to participate in or permit a Disbursement if such
supplemented, amended or additional Parts of SCHEDULE 9 (Disclosures) disclose
that any of the representations or warranties of the Borrower contained in this
Agreement (by reference to SCHEDULE 9 (Disclosures) on the date hereof) are not
true and correct at and as of the date of this Agreement.

 

17.16 Separate Existence

 

  (a) Maintain its existence and its material rights and privileges and a legal
identity separate from any other entity at all times;

 

  (b) Maintain accurate and complete records and books of account that are
separate from those of any other Affiliate and that separately identify its
respective assets, liabilities, and financial affairs;

 

- 116 -



--------------------------------------------------------------------------------

  (c) Hold itself out as a Person, separate and apart from any other Person;

 

  (d) Correct any known misunderstanding regarding its separate identity; and

 

  (e) The Borrower (individually) and is Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the date of this Agreement.

 

18. ADDITIONAL COVENANTS

 

18.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock

 

  (a) The Borrower covenants and agrees with each Finance Party that, so long as
the Agreement shall remain in effect (except contingent indemnification
obligations) and until the outstanding principal amount of the Facility and
interest thereon, all fees and all other expenses or amounts payable under any
Finance Document have been paid in full, unless the Lenders shall otherwise
consent in writing:

 

  (i) the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and

 

  (ii) the Borrower will not permit any of its Restricted Subsidiaries to issue
any shares of Preferred Stock;

provided, however, that the Borrower and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and any Restricted Subsidiary may issue shares of Preferred Stock, in each
case if the Debt to Adjusted EBITDA Ratio of the Borrower for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is Incurred or such Disqualified Stock or Preferred Stock is issued would be
less than or equal to 5.00 to 1.00 determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been Incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period; provided that the amount
of Indebtedness that may be Incurred and Disqualified Stock or Preferred Stock
that may be issued pursuant to the foregoing by non-Guarantors other than the
Borrower shall not exceed USD 40.0 million at any one time outstanding (the
“Non-Guarantor Exception”).

 

  (b) The foregoing limitations will not apply to (collectively, “Permitted
Debt”):

 

  (i)

existing Indebtedness of the Borrower and its Restricted Subsidiaries at the
Signing Date as listed and described in Part 3 (Existing Indebtedness) of
SCHEDULE 9 (Disclosures)

 

- 117 -



--------------------------------------------------------------------------------

 

and the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under any other Senior Credit Agreement and the issuance and
creation of letters of credit and bankers’ acceptances thereunder (with letters
of credit and bankers’ acceptances being deemed to have a principal amount equal
to the face amount thereof) in aggregate principal amount not to exceed USD 50.0
million;

 

  (ii) Indebtedness created hereunder and under the other Finance Documents;

 

  (iii) (1) Indebtedness (including Capitalized Lease Obligations) Incurred by
the Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by
the Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by
any Restricted Subsidiaries of the Borrower to finance (whether prior to or
within 270 days after) the purchase, lease, construction or improvement of
property (real or personal) or equipment (whether through the direct purchase of
assets or the Capital Stock of any person owning such assets (but no other
material assets)) and (2) any Acquired Indebtedness, provided, however, that the
aggregate principal amount of Indebtedness (including Acquired Indebtedness),
Disqualified Stock and Preferred Stock incurred pursuant to this paragraph (d),
when aggregated with the principal amount of all other Indebtedness (including
Acquired Indebtedness), Disqualified Stock and Preferred Stock then outstanding
that was Incurred pursuant to this paragraph (d), does not exceed the greater of
(x) USD 25.0 million and (y) 3.5% of Total Assets of the Borrower at the time of
Incurrence;

 

  (iv) Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to drawn
letters of credit and drawn bank guarantees issued in the ordinary course of
business, including without limitation drawn letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims;

 

  (v) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Transactions
or the disposition of any business, assets or a Subsidiary of the Borrower in
accordance with the terms of the Agreement, other than guarantees of
Indebtedness Incurred by any person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

 

- 118 -



--------------------------------------------------------------------------------

  (vi) Indebtedness of the Borrower to a Restricted Subsidiary; provided that
any such Indebtedness is fully subordinated in right of payment of principal and
interest to the COFACE Facility Obligations, to the satisfaction of the Finance
Parties; provided, further, that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an Incurrence of such Indebtedness;

 

  (vii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;

 

  (viii) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness,
and such Indebtedness is owed to a Restricted Subsidiary that is not a
Guarantor, such Indebtedness is fully subordinated in right of payment of
principal and interest to the satisfaction of the Finance Parties to the
guarantee of such Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except (x) to the
Borrower or another Restricted Subsidiary or (y) a pledge of Indebtedness
referred to in this paragraph (i) shall be deemed to be held by the pledgor and
shall not be deemed a transfer until the pledgee commences actions to foreclose
on such Indebtedness) shall be deemed, in each case, to be an Incurrence of such
Indebtedness;

 

  (ix) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes) (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of the Agreement to be outstanding or (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges;

 

  (x) Indebtedness (including reimbursement obligations with respect to drawn
letters of credit and bank guarantees) in respect of drawn performance, bid,
appeal and surety bonds and completion guarantees provided by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

- 119 -



--------------------------------------------------------------------------------

  (xi) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower not otherwise permitted hereunder in an aggregate principal amount
which, when aggregated with the principal amount or liquidation preference of
all other Indebtedness and Disqualified Stock then outstanding and Incurred
pursuant to this paragraph (xii), does not exceed USD 40.0 million at any one
time outstanding;

 

  (xii) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries so
long as the Incurrence of such Indebtedness or other Obligations by the Borrower
or such Restricted Subsidiary is permitted under the terms of the Agreement;
provided that if such Indebtedness is by its express terms subordinated in right
of payment to the COFACE Facility Obligations or the guarantee of such
Restricted Subsidiary, as applicable, any such guarantee of such guarantor with
respect to such Indebtedness shall be fully subordinated in right of payment of
principal and interest to the COFACE Facility Obligations or such Guarantor’s
guarantee, as applicable, to the satisfaction of the Finance Parties
substantially to the same extent as such Indebtedness is subordinated to the
COFACE Facility Obligations or the guarantee of such Restricted Subsidiary, as
applicable;

 

  (xiii) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower which serves to refund, refinance or defease any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under the first
paragraph of this covenant and paragraphs (ii), (iii), (iv), (xiv), (xv),
(xviii) and (xix) of this paragraph or any Indebtedness, Disqualified Stock or
Preferred Stock Incurred to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including any Indebtedness, Disqualified
Stock or Preferred Stock Incurred to pay premiums and fees in connection
therewith (subject to the following proviso, “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:

 

  (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced;

 

  (B) has a Stated Maturity which is no earlier than the earlier of (x) the
Stated Maturity of the Indebtedness being refunded or refinanced or (y) at least
91 days later than the Final Maturity Date;

 

- 120 -



--------------------------------------------------------------------------------

  (C) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the COFACE Facility Obligations or the guarantee of such Restricted
Subsidiary, as applicable, such Refinancing Indebtedness is junior to the COFACE
Facility Obligations or the guarantee of such Restricted Subsidiary, as
applicable, or (b) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock;

 

  (D) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;

 

  (E) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of a Subsidiary of the Borrower that is not a Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Guarantor, or (y) Indebtedness of the Borrower or a Restricted Subsidiary that
refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary; and

 

  (F) in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under paragraph (iv) or (xix), shall be deemed to have
been Incurred and to be outstanding under such paragraph (iv) or (xix), as
applicable, and not this paragraph (xiv) for purposes of determining amounts
outstanding under such paragraphs (iv) and (xix);

and provided, further, that subparagraphs (A) and (B) of this paragraph
(xiv) will not apply to any refunding, refinancing or defeasance of (1) the
COFACE Facility Obligations or (2) the Debt Documents.

 

  (xiv) Indebtedness, Disqualified Stock or Preferred Stock of persons that are
acquired by the Borrower or any of its Restricted Subsidiaries or merged or
amalgamated into the Borrower or a Restricted Subsidiary in accordance with the
terms of the Agreement; provided, however, that such Indebtedness, Disqualified
Stock or Preferred Stock is not Incurred in contemplation of such acquisition,
merger or amalgamation; provided, further, however, that after giving effect to
such acquisition, merger or amalgamation:

 

  (A) the Borrower would be permitted to Incur at least USD 1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set forth in the
first paragraph of this covenant; or

 

- 121 -



--------------------------------------------------------------------------------

  (B) the Debt to Adjusted EBITDA Ratio of the Borrower would be less than or
equal to such ratio immediately prior to such acquisition;

 

  (xv) Indebtedness arising from the honouring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within 5 (five) Business Days of its Incurrence;

 

  (xvi) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to the Senior Credit
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

 

  (xvii) Contribution Indebtedness;

 

  (xviii) Indebtedness of non-Guarantors Incurred for working capital purposes
and any refinancings of such Indebtedness; provided, however, that the aggregate
principal amount of Indebtedness Incurred under this paragraph, when aggregated
with the principal amount of all other Indebtedness then outstanding and
Incurred pursuant to this paragraph, does not exceed USD 25.0 million;

 

  (xix) Indebtedness of the Borrower or its Restricted Subsidiaries pursuant to
the Equipment Financing Agreements;

 

  (xx) Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries under Capitalized Lease Obligations with respect to no more than
three Satellites at any time; and

 

  (xxi) Subordinated Indebtedness Incurred by the Borrower or any of the
Guarantors to finance the purchase, design, lease, construction, launch, launch
insurance, in orbit insurance or improvement of one or more Satellites (other
than the Spaceway 4 Satellite) following the Closing Date; provided, however,
that the aggregate amount of Subordinated Indebtedness Incurred under this
paragraph (xxi), when aggregated with the principal amount of all other
Subordinated Indebtedness then outstanding and Incurred pursuant to this
paragraph (xxi), does not exceed USD 200.0 million.

 

  (c)

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock meets the criteria
of one or more of the categories of permitted Indebtedness, Disqualified Stock
or Preferred Stock described in paragraphs (b)(i) through (b)(xxi) above or is
entitled to be Incurred pursuant to the first paragraph of this covenant, the
Borrower shall, in its sole discretion, divide, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock in any

 

- 122 -



--------------------------------------------------------------------------------

 

manner that complies with this covenant and such item of Indebtedness,
Disqualified Stock or Preferred Stock will be treated as having been Incurred
pursuant to one or more of such paragraphs or pursuant to the first paragraph
hereof. Accrual of interest, the accretion of accreted value, amortization or
original issue discount, the payment of interest in the form of additional
Indebtedness with the same terms, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness for purposes
of this covenant. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this covenant.

 

  (d) For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower Dollar equivalent), in the case of
revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

 

18.2 Limitation on Restricted Payments

 

  (a) The Borrower covenants and agrees with each Finance Party that, so long as
the Agreement shall remain in effect (except contingent indemnification
obligations) and until the outstanding principal amount of the Facility and
interest thereon, all fees and all other expenses or amounts payable under any
Finance Document have been paid in full, unless the Lenders shall otherwise
consent in writing, the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

  (i)

declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment with respect to such Equity Interests made in connection with any
merger, amalgamation or consolidation involving the Borrower (other than
(A) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower or

 

- 123 -



--------------------------------------------------------------------------------

 

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);

 

  (ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any Parent of the Borrower, including in connection with any
merger or consolidation;

 

  (iii) make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Subordinated Indebtedness of the Borrower
or any Restricted Subsidiary (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal instalment or
final maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and
(B) Indebtedness permitted under paragraphs 18.1(b)(vii) and 18.1(b)(ix) of the
second paragraph of the covenant in Clause 18.1 (Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock)); or

 

  (iv) make any Restricted Investment,

(all such payments and other actions set forth in paragraphs (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless, at
the time of such Restricted Payment:

 

  (A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

 

  (B) immediately after giving effect to such transaction on a pro forma basis,
the Borrower would be permitted to Incur at least USD 1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test in the first
paragraph of the covenant in Clause 18.1 (Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock); and

 

  (C)

such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Signing Date (including Restricted Payments permitted by paragraphs (b)(i),
(b)(iv), (b)(vi) and (b)(vii) of the next succeeding paragraph, but excluding
all other Restricted Payments permitted by the next succeeding paragraph), is
less than

 

- 124 -



--------------------------------------------------------------------------------

 

the amount equal to the difference between (i) the Cumulative Credit and
(ii) 1.4 times Cumulative Interest Expense, and

 

  (D) further provided that, at all times prior to the In-Orbit Delivery of the
Spaceway 4 Satellite:

 

  (1) the maximum amount that the Borrower shall be entitled to distribute in
any fiscal year shall be equal to the amount by which the cash in hand of the
Borrower and its Restricted Subsidiaries (on a consolidated basis) on
December 31 of the previous fiscal year exceeds the Base Amount for such
previous fiscal year, where the Base Amount is equal to:

 

  (I) USD 85,000,000 for 2010;

 

  (II) USD 99,000,000 for 2011; and

 

  (III) USD 222,000,000 for 2012 and any other complete fiscal year prior to the
In-Orbit Delivery of the Spaceway 4 Satellite; and

 

  (2) the Borrower has previously submitted to the Facility Agent an Officer’s
Certificate confirming that, immediately after giving effect to the relevant
Restricted Payment, the Borrower and its Restricted Subsidiaries (on a
consolidated basis) would have sufficient cash in hand in order to be able to
make all future payments in connection with the acquisition and launch
(including all insurance requirements) of the Spaceway 4 Satellite.

 

  (b) Paragraphs (a)(iv)(A), (a)(iv)(B) and (a)(iv)(C) above will not prohibit:

 

  (i) the payment of any dividend or distribution within 60 (sixty) calendar
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of the Agreement;

 

  (ii)

the repurchase, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of the Borrower or Subordinated Indebtedness of the
Borrower or any Guarantor in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than the Cash Contribution Amount or the
sale of any Disqualified Stock or Designated Preferred Stock or any Equity
Interests sold to a Restricted Subsidiary of the Borrower or to an employee
stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Equity Interests of the Borrower or contributions to the equity
capital of the Borrower (collectively, including any such contributions,
“Refunding Capital

 

- 125 -



--------------------------------------------------------------------------------

 

Stock”) and (b) the declaration and payment of accrued dividends on the Retired
Capital Stock out of the proceeds of the substantially concurrent sale (other
than to a Subsidiary of the Borrower or to an employee stock ownership plan or
any trust established by the Borrower or any of its Subsidiaries) of Refunding
Capital Stock;

 

  (iii) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or any Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale (or as promptly as
practicable after giving any requisite notice to the holders of such
Subordinated Indebtedness) of, new Indebtedness of the Borrower or any Guarantor
which is Incurred in accordance with the covenant in Clause 18.1 (Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock) so long as (a) the principal amount of such new Indebtedness does not
exceed the principal amount of the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired for value (plus the amount of any premium
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired plus any fees
incurred in connection therewith), (b) such Indebtedness is Incurred by the
Borrower or by a Guarantor in respect of refinanced Indebtedness of a Guarantor
and, in each case, is fully subordinated to the COFACE Facility Obligations, or
the related guarantee, as the case may be, at least to the same extent as such
Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
acquired or retired for value to the satisfaction of the Lenders, (c) such
Indebtedness has a final scheduled maturity date equal to or later than the
earlier of (x) final scheduled maturity date of the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired or (y) at least 91 days
later than the Final Maturity Date, and (d) such Indebtedness has a Weighted
Average Life to Maturity at the time Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired;

 

  (iv)

the repurchase, retirement or other acquisition (or dividends to any Parent of
the Borrower to finance any such repurchase, retirement or other acquisition)
for value of Equity Interests of the Borrower or any Parent of the Borrower held
by any future, present or former employee, director or consultant of the
Borrower, any Parent of the Borrower or any Subsidiary of the Borrower pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or other agreement or arrangement made after June 30,
2010; provided, however, that the aggregate amounts paid under this paragraph
(iv) do not exceed USD 7.5 million in any calendar year (with unused amounts in
any calendar year being permitted to be carried over to succeeding calendar
years subject to a

 

- 126 -



--------------------------------------------------------------------------------

 

maximum payment (without giving effect to the following proviso) of USD 15.0
million in any calendar year (commencing with 2010); provided, further, however,
that such amount in any calendar year may be increased by an amount not to
exceed: (a) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower to members of management, directors
or consultants of the Borrower, any Parent of the Borrower and Restricted
Subsidiaries of the Borrower (provided that the amount of such cash proceeds
utilized for any such repurchase, retirement, other acquisition or dividend will
not increase the amount available for Restricted Payments under paragraph
(iii) of the immediately preceding paragraph); plus (b) the cash proceeds of key
man life insurance policies received by the Borrower, any Parent of the Borrower
(to the extent contributed to the Borrower) or the Restricted Subsidiaries of
the Borrower after June 30, 2010; less (c) the amount of any Restricted Payments
previously made pursuant to subparagraphs (a) and (b) of this second proviso of
paragraph (iv); provided that the Borrower may elect to apply all or any portion
of the aggregate increase contemplated by subparagraphs (a) and (b) above in any
calendar year;

 

  (v) the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries issued or incurred in accordance with the covenant in
Clause 18.1 (Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock);

 

  (vi)

the declaration and payment of dividends or distributions (a) to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued after June 30, 2010 and (b) to any Parent of the Borrower, the proceeds
of which will be used to fund the payment of dividends to holders of any class
or series of Designated Preferred Stock (other than Disqualified Stock) of any
Parent of the Borrower issued after June 30, 2010; provided, however, that
(A) in the case of subparagraph (a) and (b) of this paragraph (vi), for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Designated
Preferred Stock, after giving effect to such issuance (and the payment of
dividends or distributions) on a pro forma basis, the Borrower would be
permitted to Incur at least USD 1.00 of additional Indebtedness pursuant to the
Debt to Adjusted EBITDA Ratio test in the first paragraph of the covenant in
Clause 18.1 (Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock) and (B) the aggregate amount of
dividends declared and paid pursuant to subparagraph (a) and (b) of this
paragraph (vi) does not exceed the net cash proceeds actually received by the
Borrower, or contributed to the Borrower by any Parent, from any such

 

- 127 -



--------------------------------------------------------------------------------

 

sale of Designated Preferred Stock (other than Disqualified Stock) issued after
June 30, 2010;

 

  (vii) the payment of dividends on the Borrower’s common Capital Stock (or the
payment of dividends to any Parent of the Borrower to fund the payment by such
Parent of the Borrower of dividends on such entity’s common Capital Stock) of up
to 6.0% per annum of the net cash proceeds received by or contributed to the
Borrower from any public offering of common Capital Stock after June 30, 2010,
other than public offerings with respect to common Capital Stock of the Borrower
or any Parent of the Borrower registered on Form S-4 or Form S-8 and other than
any public sale constituting an Excluded Contribution;

 

  (viii) Investments that are made with Excluded Contributions;

 

  (ix) other Restricted Payments in an aggregate amount not to exceed USD 30.0
million;

 

  (x) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary of the
Borrower by, Unrestricted Subsidiaries (other than to the extent such
Investments were made pursuant to paragraph (ix) above or pursuant to paragraphs
1.1(i) or 1.1(j) of the definition of Permitted Investments);

 

  (xi) (a) for so long as the Borrower is a Flow Through Entity, payment of
dividends or other distributions to any member of the Borrower in an amount,
with respect to any period after June 30, 2010, (i) not to exceed the tax amount
that the Borrower is required to distribute to its members pursuant to
Section 6.3.4 of the Second Amended and Restated Limited Liability Company
Agreement as in effect on June 30, 2010 with respect to the Borrower for such
period or (ii) in the event that Section 6.3.4 of the Second Amended and
Restated Limited Liability Company Agreement is no longer operable, equal to
(A) the product of the amount of aggregate net taxable income allocated by the
Borrower to such member of the Borrower for such period multiplied by the
Presumed Tax Rate for such period less (B) the amount of dividends or other
distributions, if any, received by such member from the Borrower during such
period; and (b) if the Borrower is not a Flow Through Entity, payment of
dividends or other distributions to any direct or indirect Parent of the
Borrower that files a consolidated U.S. federal tax return that includes the
Borrower and its subsidiaries in an amount not to exceed the amount that the
Borrower and its Restricted Subsidiaries would have been required to pay in
respect of federal, state or local taxes, as the case may be, in respect of such
year if the Borrower and its Restricted Subsidiaries had paid such taxes
directly as a stand-alone taxpayer or stand-alone group;

 

- 128 -



--------------------------------------------------------------------------------

  (xii) the declaration and payment of dividends to, or the making of loans to,
any Parent of the Borrower (a) in amounts required for such entity to pay
general corporate overhead expenses (including salaries, bonuses and benefits
paid to management and employees of any Parent, directors’ and officers’
insurance premiums, audit fees and other costs associated with any Parent being
a public company with a class of equity securities registered under the Exchange
Act and professional and administrative expenses) for any direct or indirect
parent entity of the Borrower to the extent such expenses are attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries and
(b) in amounts required for any Parent of the Borrower to pay interest and/or
principal on Indebtedness that satisfies each of the following: (i) the proceeds
of which were contributed to the Borrower or any of its Restricted Subsidiaries,
(ii) that has been guaranteed by, or is otherwise considered Indebtedness of,
the Borrower Incurred in accordance with the covenant in Clause 18.1 (Limitation
on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock) and (iii) that was incurred (A) to refund, refinance or defease
Indebtedness of such Parent of the Borrower or the Borrower and (B) pursuant to
paragraph (a) or paragraph (b)(xiii) of the covenant in Clause 18.1 (Limitation
on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock);

 

  (xiii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

  (xiv) payments to Permitted Holders for management, consulting, monitoring and
advisory services in an aggregate amount not to exceed USD 1.0 million in any
fiscal year, plus out of pocket costs and expenses incurred in connection with
such services;

 

  (xv) the payment, purchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower and its Restricted Subsidiaries pursuant to provisions similar
to those set out Clauses 6.3.3 (Change of Control) and 18.4 (Asset Sales);
provided that, prior to such payment, purchase, redemption, defeasance or other
acquisition or retirement, the Borrower (or a third party to the extent
permitted by the Agreement) has delivered a Change of Control Notice or made an
Asset Sale Offer, as the case may be, with respect to the outstanding principal
amount of the Facility as a result of such Change of Control or Asset Sale, as
the case may be, and has repaid the portion of the outstanding principal amount
of the Facility validly tendered and not withdrawn in connection with such
Change of Control or such Asset Sale Offer, as the case may be;

 

- 129 -



--------------------------------------------------------------------------------

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under paragraphs (v), (vi), (vii), (viii), (ix),
(x), (xi), (xii), (xiii), (xiv) and (xv), no Default or Event of Default shall
have occurred and be continuing or would occur as a consequence thereof and the
conditions set forth above in paragraph (a)(iv)(D) shall be fulfilled.

 

  (c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The Fair Market Value of any
assets or securities that are required to be valued by this covenant will be
determined in good faith by senior management or the Board of Directors of the
Borrower.

 

  (d) As of the Closing Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary”. For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments or Permitted
Investments in an amount determined as set forth in the last sentence of the
definition of “Investments.” Such designation will only be permitted if
Restricted Payments or Permitted Investments in such amount would be permitted
at such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary and is not a Guarantor.

 

18.3 Dividend and Other Payment Restrictions Affecting Subsidiaries

 

  (a) The Borrower covenants and agrees with each Finance Party that, so long as
the Agreement shall remain in effect (except contingent indemnification
obligations) and until the outstanding principal amount of the Facility and
interest thereon, all fees and all other expenses or amounts payable under any
Finance Document have been paid in full, unless the Lenders shall otherwise
consent in writing, the Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary to:

 

  (i) (x) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to
any other interest or participation in, or measured by, its profits; or (y) pay
any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

 

  (ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

 

  (iii) sell, lease or transfer any of its properties or assets to the Borrower
or any of its Restricted Subsidiaries;

 

- 130 -



--------------------------------------------------------------------------------

except in each case for such encumbrances or restrictions existing under or by
reason of:

 

  (A) encumbrances or restrictions pursuant to this Agreement and contractual
encumbrances or restrictions in effect as listed in Part 4 (Existing Liens) of
SCHEDULE 9 (Disclosures);

 

  (B) applicable law or any applicable rule, regulation or order;

 

  (C) any agreement or other instrument of a person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person, or the property or assets of the person, so acquired and is
discharged within 6 months of the acquisition;

 

  (D) contracts or agreements for the sale of assets, including customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

 

  (E) Secured Indebtedness otherwise permitted to be Incurred pursuant to the
covenants in Clauses 18.1 (Limitation on Incurrence of Indebtedness and Issuance
of Disqualified Stock and Preferred Stock) and 18.6 (Liens) that limit the right
of the debtor to dispose of the assets securing such Indebtedness;

 

  (F) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

  (G) customary provisions in joint venture agreements and other similar
agreements (including customary provisions in agreements relating to any Joint
Venture);

 

  (H) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature discussed in paragraph (iii) above on the property so acquired;

 

  (I) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions of the type described in paragraph (iii) above on the property
subject to such lease;

 

- 131 -



--------------------------------------------------------------------------------

  (J) other Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower or Preferred Stock of any Restricted Subsidiary of
the Borrower that is Incurred subsequent to the Closing Date and permitted
pursuant to the covenant in Clause 18.1 (Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock); provided
that such encumbrances and restrictions contained in any agreement or instrument
will not materially affect the Borrower’s ability to make anticipated principal
or interest payments on the COFACE Facility Obligations (as determined in good
faith by senior management or the Board of Directors of the Borrower);

 

  (K) restrictions pursuant to the Equipment Financing Agreements; and

 

  (L) any encumbrances or restrictions of the type referred to in paragraphs
(i), (ii) and (iii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
paragraphs (A) through (K) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of senior management or the Board
of Directors of the Borrower, no more restrictive as a whole with respect to
such encumbrances and restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

  (b) For purposes of determining compliance with this covenant, (i) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common Capital Stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to the Borrower or a Restricted Subsidiary of the Borrower to other
Indebtedness Incurred by the Borrower or any such Restricted Subsidiary shall
not be deemed a restriction on the ability to make loans or advances.

 

18.4 Asset Sales

 

  (a)

The Borrower covenants and agrees with each Finance Party that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the outstanding principal amount of the Facility and interest thereon,
all fees and all other expenses or amounts payable under any Finance Document
have been paid in full, unless the Lenders shall otherwise consent in writing,
the Borrower will not, and will not permit any of its Restricted Subsidiaries
to, cause or make an Asset Sale, unless (x) the Borrower or any of its
Restricted

 

- 132 -



--------------------------------------------------------------------------------

Subsidiaries, as the case may be, receives consideration at the time of such
Asset Sale at least equal to the Fair Market Value (as determined in good faith
by the Board of Directors of the Borrower) of the assets sold or otherwise
disposed of and (y) at least 75% of the consideration therefor received by the
Borrower or such Restricted Subsidiary, as the case may be, is in the form of
Cash Equivalents; provided that the amount of: (a) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet) of the
Borrower or any Restricted Subsidiary of the Borrower (other than liabilities
that are by their terms fully subordinated to the COFACE Facility Obligations)
that are assumed by the transferee of any such assets and from which the
Borrower or any Restricted Subsidiary are released in writing, (b) any notes or
other obligations or other securities or assets received by the Borrower or such
Restricted Subsidiary of the Borrower from such transferee that are converted by
the Borrower or such Restricted Subsidiary of the Borrower into cash within 180
days of the receipt thereof (to the extent of the cash received), and (c) any
Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market Value
(as determined in good faith by the Board of Directors of the Borrower), taken
together with all other Designated Non-cash Consideration received pursuant to
this paragraph (c) that is at that time outstanding, not to exceed 5.0% of Total
Assets of the Borrower at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), shall be deemed to be Cash Equivalents for the
purposes of this provision.

 

  (b) Within 365 days after the receipt by the Borrower or any Restricted
Subsidiary of the Borrower of the Net Proceeds of any Asset Sale (or Event of
Loss Proceeds other than Loss Proceeds referred to in Clause 6.3 (Mandatory
Prepayments)), the Borrower or such Restricted Subsidiary of the Borrower may
apply the Net Proceeds from such Asset Sale (together with any Event of Loss
Proceeds other than Loss Proceeds referred to in Clause 6.3 (Mandatory
Prepayments)), at its option:

 

  (i) to permanently reduce Obligations under Secured Indebtedness or Pari Passu
Indebtedness (provided that if the Borrower or any Guarantor shall so reduce
Obligations under Pari Passu Indebtedness (other than Pari Passu Indebtedness
that is Secured Indebtedness), the Borrower will equally and ratably reduce the
COFACE Facility Obligations) or Indebtedness of a Restricted Subsidiary that is
not a Guarantor, in each case other than Indebtedness owed to the Borrower or an
Affiliate of the Borrower,

 

  (ii)

to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a person, such
acquisition results in such person becoming a Restricted Subsidiary of

 

- 133 -



--------------------------------------------------------------------------------

 

the Borrower), or capital expenditures or assets, in each case used or useful in
a Similar Business, and/or

 

  (iii) to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Capital Stock of a person,
such acquisition results in such person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Event of Loss;

provided that in the case of paragraphs (ii) and (iii) above, a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment and, in the event such binding commitment is later
cancelled or terminated for any reason before such Net Proceeds are so applied,
the Borrower or such Restricted Subsidiary enters into another binding
commitment within nine months of such cancellation or termination of the prior
binding commitment; provided, further, that any such binding commitment to
invest shall be subject to only customary conditions (other than financing).

Pending the final application of any such Net Proceeds (or Event of Loss
Proceeds other than Loss Proceeds referred to in Clause 6.3 of the Agreement),
the Borrower or such Restricted Subsidiary of the Borrower may temporarily
reduce Indebtedness under a revolving credit facility, if any, or otherwise
invest such Net Proceeds (or Event of Loss Proceeds other than Loss Proceeds
referred to in Clause 6.3 of the Agreement) in Cash Equivalents or Investment
Grade Securities.

Any Net Proceeds from any Asset Sale (or Event of Loss Proceeds other than Loss
Proceeds referred to in Clause 6.3 (Mandatory Prepayments)) that are not applied
as provided and within the time period set forth in the first sentence of this
Clause 18.4(b) will be deemed to constitute “Excess Proceeds”. When the
aggregate amount of Excess Proceeds exceeds USD 15.0 million, the Borrower shall
make an Asset Sale Offer (and, at the option of the Borrower, to holders of any
Pari Passu Indebtedness) to repay the maximum outstanding principal amount of
the Facility (and repay or purchase such Pari Passu Indebtedness) that is an
integral multiple of USD 2,000 that may be purchased out of the Excess Proceeds
at par (or, in the event such Pari Passu Indebtedness was issued with
significant original issue discount, 100% of the accreted value thereof), plus
accrued and unpaid interest, if any (or, in respect of such Pari Passu
Indebtedness, such lesser price, if any, as may be provided for by the terms of
such Pari Passu Indebtedness), to the date fixed for the closing of such offer,
in accordance with the procedures set forth in the Agreement. The Borrower will
commence an Asset Sale Offer with respect to Excess Proceeds within 10 (ten)
Business Days after the date that Excess Proceeds exceed USD 15.0 million as
provided in Clause 18.4(c). To the extent that the aggregate principal amount
outstanding in respect of the Facility (and such Pari Passu Indebtedness)
tendered for prepayment pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Borrower may use any remaining Excess

 

- 134 -



--------------------------------------------------------------------------------

Proceeds for any purpose that is not prohibited by the Agreement. Upon
completion of any such Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.

 

  (c) In the event that, pursuant to this Clause 18.4, the Borrower is required
to offer to each Lender to prepay its participation in the outstanding principal
amount of the Facility (an “Asset Sale Offer”), it will follow the procedures
specified below.

 

  (i) The Asset Sale Offer shall be made to all Lenders and, at the option of
the Borrower, to all holders of other Pari Passu Indebtedness. The Asset Sale
Offer will remain open for a period of at least 20 (twenty) Business Days
following its commencement and not more than 30 (thirty) Business Days, except
to the extent that a longer period is required by applicable law (the “Offer
Period”). No later than 3 (three) Business Days after the termination of the
Offer Period (the “Purchase Date”), the Borrower will apply all Excess Proceeds
(the “Offer Amount”) to the prepayment of the outstanding principal amount of
the Facility and such other Pari Passu Indebtedness (on a pro rata basis, if
applicable and practicable) or, if less than the Offer Amount has been tendered
for prepayment, the portion of the outstanding principal amount of the Facility
and other Pari Passu Indebtedness tendered in response to the Asset Sale Offer.

 

  (ii) Upon the commencement of an Asset Sale Offer, the Borrower will send, by
first class mail, a notice to the Facility Agent, who will deliver such notice
to the Lenders. The notice will contain all instructions and materials necessary
to enable each Lender to tender its participation in the outstanding principal
amount of the Facility for prepayment pursuant to the Asset Sale Offer. The
notice, which will govern the terms of the Asset Sale Offer, will state:

 

  (A) that the Asset Sale Offer is being made pursuant to this Clause 18.4 and
the length of time the Asset Sale Offer will remain open;

 

  (B) the Offer Amount, the purchase price and the Purchase Date;

 

  (C) a statement that any Lender wishing to have its participation in the
outstanding principal amount of the Facility repaid pursuant to such Asset Sale
Offer must comply with this Clause 18.4(c).

 

  (iii)

In order to accept any Asset Sale Offer, a Lender shall notify the Facility
Agent in writing at its address for notices contained in the Agreement prior to
noon on the Business Day prior to the last day of the Offer Period of such
Lender’s election to require the Borrower to prepay all or a portion of such
Lender’s participation in the outstanding principal amount of the Facility
pursuant to such Asset Sale Offer (which, in the case of any election to require
less than all of such Lender’s participation in the

 

- 135 -



--------------------------------------------------------------------------------

outstanding principal amount of the Facility to be prepaid in such Asset Sale
Offer, shall be in a minimum principal amount of USD 2,000 or an integral
multiple thereof) and shall specify the amount of such Lender’s participation in
the outstanding principal amount of the Facility which such Lender requests be
prepaid in such Asset Sale Offer. In order to validly withdraw any election with
respect to its participation in the outstanding principal amount of the Facility
(or any part thereof) in any Asset Sale Offer, the Lender holding such
participation shall notify the Facility Agent in writing at its address for
notices contained in the Agreement prior to noon on the Business Day prior to
the last day of the Offer Period of such Lender’s election to withdraw such
participation from such Asset Sale Offer, which notification shall include a
copy of such Lender’s previous notification electing to have its participation
prepaid in such Asset Sale Offer and shall state that such election is
withdrawn. The Facility Agent shall from time to time, upon request by the
Borrower, advise the Borrower of the amount of the outstanding principal amount
of the Facility to be prepaid pursuant to any Asset Sale Offer.

 

  (d) Notwithstanding any other provision of this Agreement, the Borrower will
not sell, transfer, swap or otherwise dispose any of the Satellite known as
“Spaceway 3” or the Spaceway 4 Satellite (or of any other Satellite acquired in
replacement of such Satellites) without the prior written consent of the
Lenders, provided that:

 

  (i) in determining whether or not to give such consent, the Lenders shall, in
good faith and acting reasonably, consider the impact of the proposed
transaction on the creditworthiness and business prospects of the Borrower; and

 

  (ii) should the Lenders not consent to the proposed transaction and the
Borrower nonetheless wishes to consummate the proposed transaction, the Borrower
shall be entitled, prior to consummation of the proposed transaction, to
voluntarily prepay all amounts owing to the Lenders under this Agreement in
accordance with Clause 6.4 (Voluntary Prepayments).

 

18.5 Transactions with Affiliates

 

  (a)

The Borrower covenants and agrees with each Finance Party that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the outstanding principal amount of the Facility and interest thereon,
all fees and all other expenses or amounts payable under any Finance Document
have been paid in full, unless the Lenders shall otherwise consent in writing,
the Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with or for the benefit of,

 

- 136 -



--------------------------------------------------------------------------------

any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of USD 2.0 million,
unless:

 

  (i) such Affiliate Transaction is on terms that are not less favourable to the
Borrower or the relevant Restricted Subsidiary than those that could have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated person; and

 

  (ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of USD 10.0 million,
the Borrower delivers to the Facility Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with (i) above.

 

  (b) The foregoing provisions will not apply to the following:

 

  (i) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries;

 

  (ii) Restricted Payments permitted by the provisions of the covenant in Clause
18.2 (Limitation on Restricted Payments) and Investments under the definition of
“Permitted Investments”;

 

  (iii) the entering into of any agreement to pay, and the payment of,
(i) management, consulting, monitoring and advisory fees and expenses to the
Permitted Holders in an aggregate amount in any fiscal year not to exceed
USD 1.0 million and (ii) expense reimbursement, in each case made pursuant to
the management services agreement originally dated March 27, 2006 between the
Borrower and HCI (or any agreement contemplated by such agreement);

 

  (iv) the payment of reasonable and customary fees to, and indemnity provided
on behalf of officers, directors, employees or consultants of the Borrower, any
Parent of the Borrower or any Restricted Subsidiary of the Borrower;

 

  (v) payments by the Borrower or any of its Restricted Subsidiaries to the
Permitted Holders made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the Board of Directors of the
Borrower in good faith ;

 

  (vi)

transactions in which the Borrower or any of its Restricted Subsidiaries, as the
case may be, delivers to the Facility Agent a letter from an Independent

 

- 137 -



--------------------------------------------------------------------------------

 

Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of paragraph (a)(i) above;

 

  (vii) payments or loans (or cancellation of loans) to employees or consultants
that are (x) approved by a majority of the Board of Directors of the Borrower in
good faith, (y) made in compliance with applicable law and (z) otherwise
permitted under the Agreement;

 

  (viii) any agreement as listed and described in Part 5 of SCHEDULE 9
(Disclosures) and any amendment thereto (so long as any such agreement together
with all amendments thereto, taken as a whole, is not more disadvantageous to
the Lenders in any material respect than the agreement as in effect on the date
of this Agreement, as determined in good faith by senior management or the Board
of Directors of the Borrower) or any transaction contemplated thereby;

 

  (ix) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Restricted Subsidiaries, in the reasonable determination of the
members of the Board of Directors of the Borrower, or are on terms at least as
favourable as would reasonably have been entered into at such time with an
unaffiliated party;

 

  (x) if otherwise permitted under the Agreement, the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower to any Permitted
Holder or to any director, officer, employee or consultant of the Borrower or
any Parent of the Borrower;

 

  (xi) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or of a Restricted Subsidiary
of the Borrower, as appropriate, in good faith;

 

  (xii) any contribution to the capital of the Borrower;

 

  (xiii) transactions permitted by, and complying with, the provisions of the
covenant in Clause 18.8 (Merger, Amalgamation, Consolidation or Sale of All or
Substantially All Assets);

 

  (xiv)

transactions between the Borrower or any of its Restricted Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that

 

- 138 -



--------------------------------------------------------------------------------

such director abstains from voting as a director of the Borrower or such direct
or indirect parent company, as the case may be, on any matter involving such
other person;

 

  (xv) pledges of Equity Interests of Unrestricted Subsidiaries;

 

  (xvi) any agreement entered into in compliance with Section 7.10 of the Second
Amended and Restated Limited Liability Company Agreement; and

 

  (xvii) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

  (xviii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Borrower
Transaction Documents and any amendment thereto or similar agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this paragraph (xviii) to the extent that the terms of any such
amendments thereto, taken as a whole, or new agreement are not materially
adverse to the Lenders.

 

18.6 Liens

The Borrower covenants and agrees with each Finance Party that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the outstanding principal amount of the Facility and interest thereon,
all fees and all other expenses or amounts payable under any Finance Document
have been paid in full, unless the Lenders shall otherwise consent in writing,
the Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, Incur or suffer to exist any Lien (other
than Permitted Liens) on any asset or property now owned or hereafter acquired
by the Borrower or any such Restricted Subsidiary, or any income or profits
therefrom unless:

 

  (a) in the case of Liens securing Indebtedness that is Subordinated
Indebtedness, the COFACE Facility Obligations or such guaranty under the
Agreement of a Guarantor is secured by a Lien on such property or assets that is
senior in priority to such Liens; and

 

  (b) in all other cases, the COFACE Facility Obligations or such guaranty under
the Agreement of a Guarantor is equally and ratably secured;

provided that any Lien which is granted to secure the COFACE Facility
Obligations or such guaranty under this Clause 18.6 shall be automatically
released and discharged at the same time as the release of the Lien that gave
rise to the obligation to secure the COFACE Facility Obligations or such
guaranty under this Clause 18.6.

 

- 139 -



--------------------------------------------------------------------------------

18.7 Limitation on Lines of Business

The Borrower covenants and agrees with each Finance Party that, so long as the
Agreement shall remain in effect (except contingent indemnification obligations)
and until the outstanding principal amount of the Facility and interest thereon,
all fees and all other expenses or amounts payable under any Finance Document
have been paid in full, unless the Lenders shall otherwise consent in writing,
the Borrower will not, and will not permit any Restricted Subsidiary to, engage
in any business other than a Similar Business.

 

18.8 Merger, Amalgamation, Consolidation or Sale of All or Substantially All
Assets

 

  (a) The Borrower covenants and agrees with each Finance Party that, so long as
the Agreement shall remain in effect (except contingent indemnification
obligations) and until the outstanding principal amount of the Facility and
interest thereon, all fees and all other expenses or amounts payable under any
Finance Document have been paid in full, unless the Lenders shall otherwise
consent in writing, the Borrower may not consolidate, amalgamate or merge with
or into or wind up into (whether or not the Borrower is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets in one or more related
transactions to, any person unless:

 

  (i) the Borrower is the surviving person the “Successor Company”);

 

  (ii) immediately after giving effect to such transaction no Default or Event
of Default shall have occurred and be continuing;

 

  (iii) immediately after giving pro forma effect to such transaction, the Debt
to Adjusted EBITDA Ratio for the Successor Company and its Restricted
Subsidiaries would be equal to or less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such transaction. and

 

  (iv) each Guarantor, unless it is the other party to the transactions
described above, shall have by written agreement, confirmed that its guarantee
shall apply to such person’s obligations under the Agreement.

 

  (b) Notwithstanding the foregoing, the Borrower may merge, amalgamate or
consolidate with an Affiliate incorporated or organized solely for the purpose
of incorporating or organizing the Borrower in another state of the United
States, the District of Columbia or any territory of the United States so long
as the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby (any transaction described in this sentence a “Specified
Merger/Transfer Transaction”). This Clause 18.8 will not apply to a sale,
assignment, transfer, conveyance or other disposition of assets between or among
the Borrower and its Restricted Subsidiaries.

 

  (c)

For purposes of this covenant, the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the properties and assets of
one or more Subsidiaries of the Borrower, which properties and assets, if held
by the

 

- 140 -



--------------------------------------------------------------------------------

Borrower instead of such Subsidiaries, would constitute all or substantially all
of the properties and assets of the Borrower on a consolidated basis, shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the Borrower.

 

18.9 Restrictions on Activities of HNS Finance Corporation

Other than in connection with or incident to its obligations under this
Agreement and its existence, HNS Finance Corporation will not hold any assets,
become liable for any obligations or engage in any business activities,
including, without limitation, any business activities that would be the subject
of the covenants set forth in this Clause 18 (Additional Covenants) and in the
Agreement; provided, however, that HNS Finance Corporation may be a co-obligor
(or a guarantor) with respect to Indebtedness permitted to be Incurred by this
Agreement if the Borrower is a primary obligor of such Indebtedness and the net
proceeds of such Indebtedness are received by the Borrower or one or more of the
Borrower’s Subsidiaries other than HNS Finance Corporation, including without
limitation, Indebtedness under the Debt Documents. At any time after the
Borrower or any successor entity is a corporation, HNS Finance Corporation may
consolidate or merge with or into the Borrower or any Restricted Subsidiary.

 

19. FINANCIAL COVENANTS

The covenants in this Clause 19 shall remain in force from the date of this
Agreement for so long as this Agreement shall remain in effect (except
contingent indemnification obligations) and until the commitments in respect of
the Facility have been terminated and the principal of and interest on the
Facility, all fees and all other expenses or amounts payable under any Finance
Document have been paid in full.

 

19.1 Interest Coverage Ratio

The Borrower shall not permit the Interest Coverage Ratio to be less than 2.5:1
as at the end of the fiscal quarter ending 30 June or the fiscal quarter ending
31 December in any fiscal year.

 

19.2 Debt to Adjusted EBITDA Maintenance Ratio

The Borrower shall not, at any time, permit the Debt to Adjusted EBITDA
Maintenance Ratio to be more than 5:1.

 

19.3 Testing and Notification

 

  (a) The financial covenants set out in this Clause 19 shall be tested by
reference to each of the annual and quarterly financial statements delivered
pursuant to this Agreement.

 

  (b) If at any time the Borrower determines that it has not satisfied the
requirements of Clause 19.1 (Interest Coverage Ratio) or 19.2 (Debt to Adjusted
EBITDA Maintenance Ratio), the Borrower shall so notify the Facility Agent in
writing, specifying the nature of the relevant breach and the steps, if any, the
Borrower proposes to take in order to remedy the relevant breach.

 

- 141 -



--------------------------------------------------------------------------------

20. NEGATIVE COVENANTS

The Borrower covenants and agrees with each Finance Party that, so long as this
Agreement shall remain in effect (except contingent indemnification obligations)
and until the commitments in respect of the Facility have been terminated and
the principal of and interest on the Facility, all fees and all other expenses
or amounts payable under any Finance Document have been paid in full, unless the
Lenders shall otherwise consent in writing, the Borrower will not, and will not
cause or permit any of the Restricted Subsidiaries to:

 

20.1 Limitation on Modifications of Indebtedness; Modifications of Certificate
of Formation, Operating Agreement and Certain Other Agreements; etc.

 

  (a) Amend or modify in any manner materially adverse to the Finance Parties,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Finance Parties), the
articles or certificate of incorporation or by-laws or certificate of formation
or limited liability company operating agreement of the Borrower or any of the
Restricted Subsidiaries.

 

  (b) Amend or modify, or permit the amendment or modification of, any provision
of the Debt Documents, any document relating to Refinancing Indebtedness in
respect thereof or any other material debt instruments (including, without
limitation, the Equipment Financing Agreements or any agreement (including any
document relating to the Debt Documents or any Refinancing Indebtedness in
respect thereof) relating thereto, other than amendments or modifications that
(1) are not in any manner materially adverse to the Finance Parties and that do
not affect the subordination provisions thereof (if any) in a manner adverse to
the Finance Parties or (2) otherwise comply with the proviso set forth in Clause
18.1(b)(xviii) or the definition of “Equipment Financing Agreements”, as the
case may be.

 

20.2 Amendment, Termination or Extension of Launch Contract

Without the prior written consent of the Facility Agent:

 

  (a) agree to or acquiesce in:

 

  (i) the cancellation, suspension or termination of any Transaction Document,
other than by virtue of its scheduled expiration in the ordinary course in
accordance with its terms;

 

  (ii) the assignment, release or relinquishment of the rights or obligations of
any Party to a Finance Document (other than the Finance Parties) except (A) as
contemplated by the Security Documents or (B) as permitted without the consent
of the Borrower, by the terms of a Transaction Document, or

 

  (iii) subject to paragraph (b) below, any material amendment, supplement or
modification of, or any consent or waiver with respect to, any of the provisions
of the Launch Contract; or

 

- 142 -



--------------------------------------------------------------------------------

  (b) amend, supplement, modify or agree to any material amendment, supplement
or modification of, or consent or waiver with respect to any terms of the
Satellite Contract or the Launch Contract (other than any amendment for
technical errors and any amendment which improves the Borrower’s rights
thereunder).

 

20.3 Launch Events of Loss and Launch Risk Guarantee Claims

Agree to any compromise, adjustment or settlement in connection with any Launch
Event of Loss or Launch Risk Guarantee Claim, without the consent of the
Facility Agent.

 

20.4 Compliance with ERISA

Permit to occur any ERISA Event with respect to the Borrower or any Restricted
Subsidiary.

 

20.5 Separate Existence

 

  (a) Conduct its business in the name of any of its Affiliates or any other
Person; or

 

  (b) Co-mingle its assets with the assets of any of its Affiliates or any other
Person.

 

21. EVENTS OF DEFAULT

 

21.1 Events of Default

It shall be an event of default (an “Event of Default”) if any of the following
events shall occur.

 

  (a) An Obligor fails to pay any sum due under any of the Finance Documents to
which it is a party, or any portion thereof when due, or within 3 (three)
Business Days after the date when due; or

 

  (b) The Borrower fails to perform, observe or comply with any of its
obligations or covenants under Clause 19 (Financial Covenants); or

 

  (c) Any party to a Transaction Document (other than a Finance Party) fails to
perform or observe any other obligation or covenant (not specified above)
contained in any Transaction Documents on its part to be performed or observed
and the effect of such failure is not remedied within 30 (thirty) calendar days
after the earlier of (i) the date the Borrower shall have actual knowledge
thereof and (ii) the giving of notice thereof by the Facility Agent to the
Borrower; or

 

  (d) Any representation or warranty of any party to a Transaction Document
(other than a Finance Party) made in any of the Transaction Documents, or in any
certificate or other written statement delivered by the Borrower pursuant to any
of the Transaction Documents, proves to have been incorrect in any material
respect when made or reaffirmed; or

 

  (e)

A Parent of the Borrower, the Borrower or any Restricted Subsidiary of the
Borrower or any Guarantor fails to pay any Indebtedness (other than Indebtedness
owing to a Restricted Subsidiary of the Borrower) within any applicable grace
period after final maturity or the acceleration of any such Indebtedness by the

 

- 143 -



--------------------------------------------------------------------------------

 

holders thereof because of a default, in each case, if the total amount of such
Indebtedness unpaid or accelerated exceeds USD 25.0 million or its foreign
currency equivalent (a “Material Indebtedness”);

 

  (f) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (excluding any such event or condition in respect of any Equipment
Financing Agreement or Agreements as to which the Borrower does not reasonably
believe are likely to result in Material Indebtedness becoming due or requiring
the prepayment, repurchase, redemption or defeasance thereof, prior to its
stated maturity) provided that this Clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
that paragraph (B) of this Clause Clause (f) shall not apply as from the date
that falls on the date on which the Common Collateral has ceased to exist,;

 

  (g) The Borrower or any Restricted Subsidiary or any Guarantor shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of the Borrower or any Restricted Subsidiary or of any
substantial part of the assets of the Borrower or any Restricted Subsidiary or
shall commence any case or other proceeding relating to the Borrower or any
Restricted Subsidiary under any Bankruptcy Law, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary and the Borrower or
any Restricted Subsidiary shall indicate their approval thereof, consent thereto
or acquiescence therein; or

 

  (h) The filing of any case or other proceeding against the Borrower or any
Restricted Subsidiary or any Guarantor under any Bankruptcy Law and such case or
proceeding is not discharged or dismissed within forty five (45) days of its
commencement; a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Borrower or any Restricted
Subsidiary bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Restricted Subsidiary in an involuntary case under any
Bankruptcy Law; or

 

  (i)

The Borrower or any Restricted Subsidiary or any Guarantor fails to pay final
judgments aggregating in excess of USD 25.0 million or its foreign currency

 

- 144 -



--------------------------------------------------------------------------------

 

equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 (sixty) calendar days; or

 

  (j) Any obligation of any Guarantor pursuant to Clause 15 (Guarantee and
Indemnity) cease to be in full force and effect (except as contemplated by the
terms thereof) or any Guarantor that is as a Restricted Subsidiary denies or
disaffirms its obligations under this Agreement and such event has not been
remedied within 10 days; or

 

  (k) Any Finance Document, at any time after its execution and delivery and for
any reason other than the satisfaction in full of all the obligations of the
Borrower thereunder, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or the Borrower denies in writing that it has any or further
liability or obligation under this Agreement or any Security Document; or any of
the security interests created or intended to be created by the Security
Documents fails to be a valid and perfected security interest having the
priority purported to be created by the applicable Security Documents; or

 

  (l) The auditors qualify their report on any audited accounts the Borrower or
any Restricted Subsidiary or any Guarantor, where the matter the subject of such
qualification is reasonable likely to have a Material Adverse Effect; or

 

  (m) (i) The Launch Contract shall be terminated or suspended (other than by
virtue of its scheduled expiration in the ordinary course in accordance with its
terms or pursuant to articles 18.3, 18.4 or 18.5 thereof); or (ii) the Launch
Contract, or any provision of the Launch Contract, shall be declared to be null
and void, or the validity or enforceability thereof shall be contested by any
party thereto or any Governmental Authority; or (iii) the Borrower or the Launch
Supplier shall deny that it has any further liability or obligation under the
Launch Contract; or (iv) the Borrower or the Launch Supplier shall default in
the observance or performance of any of the material covenants or agreements
contained in the Launch Contract and such default shall not be cured within the
applicable grace period (if any) contained in the Launch Contract, or either
party to the Launch Contract assigns or transfers all or any part of its rights
and obligations in, to or under the Launch Contract other than (A) as permitted
in the Finance Documents or (B) to a transferee which has been approved by the
Facility Agent; or

 

  (n) The Borrower shall, in the reasonable opinion of the Facility Agent, have
actually abandoned the launch of the Spaceway 4 Satellite or the launch of the
Spaceway 4 Satellite has not occurred on 30 May 2013;

 

  (o) Any event, condition or circumstance shall exist or shall have occurred
which, in the reasonable judgment of the Facility Agent, constitutes or could
reasonably be expected to constitute a Material Adverse Effect; or

 

- 145 -



--------------------------------------------------------------------------------

  (p) Any change of applicable law resulting in any of the transactions
contemplated by any Transaction Documents becoming illegal, invalid, void or
unenforceable or which has had or could reasonably be expected to have a
Material Adverse Effect; or

 

  (q) One or more ERISA Events shall have occurred which individually or in the
aggregate results in or is reasonably likely to result in a Material Adverse
Effect or (ii) there exist any facts or circumstances that reasonably could be
expected to result in the imposition of a Lien under Section 412(n) of the Code
or under ERISA with respect to a Plan or Multiemployer Plan; or

 

  (r) Any Authority asserting or exercising governmental or police powers in the
United States of America shall take an action, including a general moratorium,
cancelling, suspending or deferring of the obligations of any Obligor preventing
or hindering the fulfillment by any Obligor of its obligations under any of the
Finance Documents or having any effect on the currency in which any Obligor may
pay its obligations under any of the Finance Documents or on the availability of
foreign currencies in exchange for the currency of the United States of America
(including any requirement for the approval to exchange foreign currencies for
the United States of America) or otherwise; or

 

  (s) Any Authority asserting or exercising governmental or police powers in the
United States of America or any Person acting under such authority shall have
taken any action to condemn, seize, nationalize or appropriate, or to assume
custody or control of, all or any significant portion of the assets of any
Obligor; or

 

  (t) The COFACE Policy is fully or partially withdrawn, suspended, repudiated,
terminated or cancelled by COFACE or otherwise ceases to be in full force and
effect or the conditions of indemnifications thereunder cease to be fulfilled
for any reason, in each case other than as a consequence of the fraud or willful
default of any Lender; or

 

  (u) Any Restricted Payment occurs that is not permitted under Clause 18.2
(Limitation on Restricted Payments).

 

21.2 Acceleration

On and at any time after the occurrence of an Event of Default, the Facility
Agent may, and, if so directed by the Lenders, shall, by notice to the Borrower:

 

  (a) cancel the Facility (whereupon no Disbursement can be made under this
Agreement) or suspend the Facility (whereupon no Disbursement can be made under
this Agreement until such date as the Facility Agent may specify); and/or

 

  (b)

declare that all or part of the Facility, together with accrued interest, and
all other amounts accrued under the Finance Documents be immediately due and
payable,

 

- 146 -



--------------------------------------------------------------------------------

whereupon they shall become immediately due and payable (without presentment,
demand, protest or having resort to any procedure whatsoever); and/or

 

  (c) declare that all or part of the Facility be payable on demand, whereupon
they shall immediately become payable on demand by the Facility Agent on the
instructions of the Lenders.

 

22. ROLE OF THE AGENTS AND THE MANDATED LEAD ARRANGERS

 

22.1 Appointment of the Agents

 

  (a) Each Finance Party (other than the Facility Agent) appoints the Facility
Agent to act as its administrative agent under and in connection with the
Finance Documents. The Facility Agent hereby accepts such appointment.

 

  (b) Each Finance Party (other than the Security Agent and the Intercreditor
Agent) appoints the Security Agent to act as Security Agent under and in
connection with the Finance Documents. The Security Agent hereby accepts such
appointment.

 

  (c) Each Finance Party (other than the Intercreditor Agent) appoints the
Intercreditor Agent to act as Intercreditor Agent under and in connection with
the Finance Documents. The Intercreditor Agent hereby accepts such appointment.

 

  (d) Each other Finance Party authorises each Agent to exercise the rights,
powers, authorities and discretions specifically given to it under or in
connection with the COFACE Policy and the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

  (e) Each other Finance Party authorises each Agent to take such action and
exercise such rights, powers and discretions, notwithstanding the other
provisions of this Agreement, as such Agent, in its sole discretion, may deem
necessary for the purpose of preserving the Lenders’ rights under the COFACE
Policy.

 

22.2 Duties of the Agents

 

  (a) Each Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to such Agent for that Party by any other Party.

 

  (b) Without prejudice to Clause 28.7 (Copy of Transfer Certificate or
Assignment Agreement to Borrower), paragraph (a) above shall not apply to any
Transfer Certificate or to any Assignment Agreement.

 

  (c) Except where a Finance Document specifically provides otherwise, none of
the Agents is obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  (d) If an Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

- 147 -



--------------------------------------------------------------------------------

  (e) If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Facility Agent or the Mandated Lead Arrangers) under this Agreement it shall
promptly notify the other Finance Parties.

 

  (f) The Agents’ duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  (g) The Facility Agent shall provide the information and documents provided by
any of the Lenders, the Borrower, and the Guarantors to the French Authorities
as is required under the COFACE Policy.

 

22.3 No Fiduciary Duties

 

  (a) Nothing in this Agreement constitutes either Agent or either Mandated Lead
Arranger or the Documentation Agent or the Structuring Bank as a trustee or
fiduciary of any other person.

 

  (b) None of the Agents, the Mandated Lead Arrangers, the Documentation Agent
and the Structuring Bank shall be bound to account to any Lender for any sum or
the profit element of any sum received by it for its own account.

 

22.4 Roles of the Mandated Lead Arrangers, the Documentation Agent and the
Structuring Bank

 

  (a) Except as specifically provided in the Finance Documents, neither Mandated
Lead Arranger has any obligation of any kind to any other Party under or in
connection with the Finance Documents.

 

  (b) Neither the Documentation Agent nor the Structuring Bank has any
obligation of any kind to any other Party under or in connection with the
Finance Documents.

 

22.5 Business with the Group

Any Finance Party may accept deposits from, lend money to and generally engage
in any kind of banking or other business with the Borrower or the Guarantors.

 

22.6 Rights and Discretions of the Agents

 

  (a) Each Agent may rely on:

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (ii) any written statement made by a director, authorised signatory or an
Officer of any Person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

  (b) Each Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

 

- 148 -



--------------------------------------------------------------------------------

  (i) no Event of Default has occurred (unless it has actual knowledge of an
Event of Default arising under Clause 21.1(a)); and  

 

  (ii) any right, power, authority or discretion vested in any Party or the
Lenders has not been exercised.

 

  (c) Each Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts whose advice or services it
deems (in its sole and absolute discretion) reasonably necessary, expedient or
desirable (and the Borrower shall promptly indemnify each Agent against any
cost, loss or liability in respect thereto) and rely upon any advice so obtained
(and shall not be liable for any action taken or omitted to be taken by it in
accordance with the advice of such lawyers, accountants, surveyors or other
experts).

 

  (d) Each Agent may act in relation to the Finance Documents through its
authorised personnel and agents.

 

  (e) Each Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 

  (f) Notwithstanding any other provision of any Finance Document to the
contrary, no Finance Party is obliged to do or omit to do anything if it would
or might in its reasonable opinion constitute a breach of any law or regulation
or a breach of a fiduciary duty or duty of confidentiality.

 

22.7 Lenders’ Instructions

 

  (a) Subject to the terms of the COFACE Policy, each Agent shall (i) exercise
any right, power, authority or discretion vested in it as Agent, as the case may
be, in accordance with any instructions given to it by the Lenders (or, if so
instructed by the Lenders, refrain from exercising any right, power, authority
or discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Lenders.

 

  (b) Each Agent may refrain from acting in accordance with the instructions of
the Lenders until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

  (c) In the absence of instructions from the Lenders, each Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

  (d) The Facility Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document, save in respect of any proceedings relating
the protection, perfection or preservation of rights under the Security
Documents.

 

- 149 -



--------------------------------------------------------------------------------

22.8 Responsibility for Documentation

None of the Agents, the Mandated Lead Arrangers, the Documentation Agent and the
Structuring Bank:

 

  (a) are responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agents, the Mandated Lead
Arrangers, the Documentation Agent, the Structuring Bank, the Borrower or the
Guarantors or any other person in connection with any Finance Document or the
transactions contemplated in the Finance Documents; or

 

  (b) are responsible for the documentation nor for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, or in connection with, any Finance Document.

 

22.9 Exclusion of Liability

 

  (a) Without limiting paragraph (b) below, no Agent will be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or willful misconduct.

 

  (b) No Party (other than an Agent) may take any proceedings against any
officer, employee or agent of such Agent in respect of any claim it might have
against that Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of each Agent may rely on this Clause.

 

  (c) No Agent will be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by such Agent if such Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by such Agent for that
purpose.

 

  (d) Nothing in this Agreement shall oblige any Agent or Mandated Lead Arranger
or the Documentation Bank or the Structuring Bank to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Agents, the Documentation Agent, the Structuring
Bank and the Mandated Lead Arrangers that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by that Agent, the Documentation Agent, the
Structuring Bank or that Mandated Lead Arranger.

 

22.10 Lenders’ Indemnity to the Agents

Each Lender shall (in proportion to its percentage of participation in the
Facility) indemnify the Agents, within three Business Days of demand, against
any cost, loss or liability incurred by either of them (otherwise than by reason
of such Agent’s gross negligence or willful misconduct) in acting as the
relevant Agent under the Finance Documents (unless

 

- 150 -



--------------------------------------------------------------------------------

 

such Agent has otherwise been reimbursed by the Borrower or the Guarantors
pursuant to a Finance Document).

 

22.11 Resignation of the Agents

 

  (a) Each Agent may resign and appoint one of its Affiliates as successor by
giving at least ten days’ prior written notice to the other Finance Parties and
the Borrower.

 

  (b) Alternatively each Agent may resign by giving 60 days advance notice to
the other Finance Parties and the Borrower, in which case the Lenders (after
consultation with the Borrower) may appoint a successor Agent in accordance with
the provisions of the COFACE Policy.

 

  (c) If the Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 60 days after notice of resignation was given, the
relevant Agent (after consultation with the Borrower) may appoint a successor
Agent in accordance with the provisions of the COFACE Policy.

 

  (d) The retiring Agent shall, at its own cost, make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

  (e) The Agent’s resignation shall only take effect upon the appointment of a
successor. Such successor agent shall be entitled to charge for its services
such agency fees and expenses.

 

  (f) Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 22. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

  (g) Subject to the provisions of the COFACE Policy, the Lenders may, by notice
to an Agent, require it to resign. In this event, the relevant Agent shall
automatically cease to be Agent as from the effective date set forth in the
notice thereof given to it by the Lenders and will be replaced in accordance
with the provisions of this Agreement.

 

22.12 Confidentiality

 

  (a) In acting as agent for the Finance Parties, each Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

 

  (b) If information is received by another division or department of an Agent,
it may be treated as confidential to that division or department and that Agent
shall not be deemed to have notice of it.

 

- 151 -



--------------------------------------------------------------------------------

22.13 Relationship with the Lenders

 

  (a) Each Agent may treat the person shown in its records as Lender at the
opening of business (in the place of such Agent’s principal office as notified
to the Finance Parties from time to time) as the Lender acting through its
Facility Office:

 

  (i) entitled to or liable for any payment due under any Finance Document on
that day; and

 

  (ii) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

  (b) Each Lender shall supply the Facility Agent with any information required
by the Facility Agent in order to calculate the Mandatory Cost in accordance
with SCHEDULE 8 (Mandatory Cost Formula).

 

22.14 Credit Appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each Agent, each Mandated Lead Arranger, the Documentation Agent and
the Structuring Bank that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

  (a) the financial condition, status and nature of each member of the Group;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or of the Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security;

 

  (c) whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document or the Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Security; and

 

  (d) the adequacy, accuracy and/or completeness of any information provided by
any Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Security; and

 

- 152 -



--------------------------------------------------------------------------------

  (e) the right or title of any person in or to, or the value or sufficiency of
any part of the Collateral, the priority of any of the Security or the existence
of any Liens affecting the Collateral,

and each Lender warrants to each Agent, each Mandated Lead Arranger, the
Documentation Agent and the Structuring Bank that it has not relied on and will
not at any time rely on it in respect of any of these matters.

 

22.15 Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

22.16 Deduction from Amounts Payable by the Agents

If any Party owes an amount to any Agent under the Finance Documents, that Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which that Agent would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed to the extent that such deduction does
not breach any applicable regulation. For the purposes of the Finance Documents
that Party shall be regarded as having received any amount so deducted.

 

22.17 Compliance with terms of the COFACE Policy

 

  (a) Each Lender will cooperate in good faith with the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the COFACE Policy continues in full
force and effect and shall indemnify and hold harmless each other Lender in the
event that the COFACE Policy does not continue in full force and effect due to
its gross negligence or willful default.

 

  (b) Each Lender is responsible for complying with the terms of the COFACE
Policy.

 

22.18 Security Documents

 

  (a) No Agent shall be liable (unless directly caused by its gross negligence
or willful misconduct) for any failure, omission, or defect in perfecting the
security constituted by any Security Document or any security created thereby
including, without limitation, any failure to (i) register the same in
accordance with the provisions of any of the documents of title of any Borrower
to any of the property thereby charged, (ii) make any recordings or filings in
connection therewith, (iii) effect or procure registration of or otherwise
protect the security created by or pursuant to the Security Documents under any
registration laws in any jurisdiction, and (iv) give notice to any person of the
execution of any of the Security Documents or to obtain any licence, consent or
other authority for the creation of any security.

 

- 153 -



--------------------------------------------------------------------------------

  (b) The Security Agent and the Intercreditor Agent may accept without enquiry
such title as the Borrower may have to the property over which security is
intended to be created by any Security Document.

 

  (c) Neither the Security Agent nor the Intercreditor Agent in its capacity as
agent or otherwise shall not be under any obligation to hold any title deeds,
Security Documents or any other documents in connection with the property
charged by any Security Documents or any other such security in its own
possession or to take any steps to protect or preserve the same.

 

  (d) Save as otherwise provided in the Security Documents, all moneys which are
received by the Security Agent or the Intercreditor Agent in its capacity as
agent or otherwise under the Security Documents may be invested in the name of
or under the control of the Security Agent or the Intercreditor Agent, as
relevant in any investments which may be selected by the relevant Agent.
Additionally, the same may be placed on deposit in the name of or under the
control of the Security Agent or the Intercreditor Agent at such bank or
institution (including any Agent) and upon such terms as the Security Agent or
the Intercreditor Agent may think fit.

 

  (e) Each Finance Party hereby confirms its approval of the Security Documents
and any security created or to be created pursuant thereto and hereby
authorises, empowers and directs each of the Security Agent and/or the
Intercreditor Agent (by itself or by such person(s) as it may nominate) to
execute and enforce the same as agent or as otherwise provided (and whether or
not expressly in the Finance Party’s name) on its behalf, subject always to the
terms of this Agreement and the Security Documents and the Intercreditor
Agreement (as appropriate).

 

22.19 Release of Security

Subject to the provisions of the Intercreditor Agreement, the Security Agent
shall act under the Security Documents as agent for itself and for the other
Finance Parties. The Security Agent shall and is hereby authorised by each of
the Finance Parties (other than the Security Agent) (and to the extent it may
have any interest therein, every other party hereto) to execute on behalf of
itself and each of the Finance Parties (other than the Security Agent) and every
other party hereto where relevant without the need for any further referral to,
or authority from, any Finance Party or other person hereto all such releases of
security and guarantees given under any Finance Document as the Security Agent
is authorised or required to effect by the terms of this Agreement.

The Intercreditor Agent shall act under the Security Documents to which it is a
party as agent for itself and for the other Common Finance Parties. The
Intercreditor Agent shall and is hereby authorised by each of the Finance
Parties (other than the Intercreditor Agent) (and to the extent it may have any
interest therein, every other party hereto) to execute on behalf of itself and
each of the Finance Parties (other than the Intercreditor Agent) and every other
party hereto where relevant without the need for any further referral to, or
authority from, any Finance Party or other person hereto all such releases of
security and

 

- 154 -



--------------------------------------------------------------------------------

guarantees given under any Finance Document as the Intercreditor Agent is
authorised or required to effect by the terms of the Intercreditor Agreement.

 

22.20 Conflict with Security Documents

If there is any conflict between the provisions of this Agreement and/or any
Security Documents with regard to instructions to or the matters affecting the
Security Agent, this Agreement will prevail.

If there is any conflict between the provisions of this Agreement and/or any
Security Documents and the Intercreditor Agreement with regard to instructions
to or the matters affecting the Intercreditor Agent, the Intercreditor Agreement
will prevail.

 

22.21 Independent Right to Demand Performance

Each of the Obligors and each of the Finance Parties (other than the Security
Agent) agree that the Security Agent shall have its own independent right to
demand performance by the Borrower under the Security Documents to which it is a
party.

Each of the Obligors and each of the Finance Parties (other than the
Intercreditor Agent) agree that the Intercreditor Agent shall have its own
independent right to demand performance by the Borrower under the Security
Documents to which it is a party .

 

23. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a) interfere with the right of any Finance Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;

 

  (b) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  (c) oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

24. SHARING AMONG THE FINANCE PARTIES

 

24.1 Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 25 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

  (a) the Recovering Finance Party shall, within 3 (three) Business Days, notify
details of the receipt or recovery, to the Facility Agent;

 

  (b)

the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 25 (Payment Mechanics), without taking account of any Tax
which

 

- 155 -



--------------------------------------------------------------------------------

would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 

  (c) the Recovering Finance Party shall, within 3 (three) Business Days of
demand by the Facility Agent, pay to the Facility Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 25.6 (Partial Payments).

 

24.2 Redistribution of Payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 25.6 (Partial Payments).

 

24.3 Recovering Finance Party’s Rights

 

  (a) On a distribution by the Facility Agent under Clause 24.2 (Redistribution
of Payments), the Recovering Finance Party will be subrogated to the rights of
the Finance Parties which have shared in the redistribution.

 

  (b) If and to the extent that the Recovering Finance Party is not able to rely
on its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

24.4 Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a) each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 24.2 (Redistribution of Payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to the appropriate part of its share of the
Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

  (b) that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

24.5 Exceptions

 

  (a) This Clause 24 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

- 156 -



--------------------------------------------------------------------------------

  (b) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

  (i) it notified that other Finance Party of the legal or arbitration
proceedings; and

 

  (ii) that other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

25. PAYMENT MECHANICS

 

25.1 Payments to the Facility Agent

 

  (a) On each date on which the Borrower or a Lender is required to make a
payment under a Finance Document (subject to Clause 25.12 (Payments to the
Security Agent)), the Borrower or Lender shall make the same available to the
Facility Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Facility
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

  (b) All payments to be made by the Borrower under this Agreement shall be made
in Dollars in immediately available funds to the account of the Facility Agent
with account 200.194.093.00.136 held in BNP Paribas New York, The Equitable
Building, 787 Seventh Avenue, New York (BNPWFC-UF D/D Swift Code BNPAUS 3N) in
favor of BNP Paribas Paris SF Export Finance quoting reference “LSI-BOCI-GCA
Coface Loan Agreement dated October 29, 2010 USA/Hughes/Arianespace”, or to such
other account as the Facility Agent may from time to time designate to the
Borrower in writing.

 

  (c) For any payment to be made by the Borrower, the Borrower shall ensure that
the Facility Agent receives a swift advice of such payment from the Borrower’s
bank no later than the Business Day immediately preceding the date of such
payment. The swift message shall be sent to BNP PARIBAS BFI-LSI-BOCI-GCA SWIFT
BNPAFRPPXXX.- code 8133 Ms BREGERAS Anne-Marie/ Ms LAGRANGE Hélène quoting
reference “Coface Loan Agreement dated October 29, 2010 USA/Hughes/Arianespace”
or such other account in the principal financial centre of the country of that
currency with such bank as the Facility Agent specifies.

 

25.2 Evidence of Financial Indebtedness

 

  (a) Each amount lent by a Lender shall be evidenced by one (1) or more
accounts or records maintained by such Lender and by the Facility Agent in the
ordinary course of business. The accounts or records maintained by the Facility
Agent and each Lender shall be conclusive absent manifest error of the amount of
any amount lent by the Lenders to the Borrower and the interest and payments
thereon.

 

- 157 -



--------------------------------------------------------------------------------

  (b) Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower under this Agreement to
pay any amount owing with respect to the COFACE Facility Obligations. If there
is any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Facility Agent in respect of such matters, the
accounts and records of the Facility Agent shall control in the absence of
manifest error.

 

25.3 Distributions by the Facility Agent

Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 25.4 (Distributions to the Borrower) and
Clause 25.5 (Clawback) and Clause 25.12 (Payments to the Security Agent), be
made available by the Facility Agent as soon as practicable after receipt to the
Party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the Facility Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency.

 

25.4 Distributions to the Borrower

The Facility Agent and the Security Agent may (with the consent of the Obligor
or in accordance with Clause 26 (Set Off) apply any amount received by it for
that Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

 

25.5 Clawback

 

  (a) Where a sum is to be paid to the Facility Agent or the Security Agent
under the Finance Documents for another Party, the Facility Agent is not obliged
to pay that sum to that other Party (or to enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.

 

  (b) If the Facility Agent or the Security Agent pays an amount to another
Party and it proves to be the case that the Facility Agent had not actually
received that amount, then the Party to whom that amount (or the proceeds of any
related exchange contract) was paid by the Facility Agent or the Security Agent
shall on demand refund the same to the Facility Agent together with interest on
that amount from the date of payment to the date of receipt by the Facility
Agent or the Security Agent, calculated by it to reflect its cost of funds.

 

25.6 Partial Payments

 

  (a) If the Facility Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by an Obligor under the Finance Documents,
the Facility Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

 

- 158 -



--------------------------------------------------------------------------------

  (i) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Facility Agent, the Security Agent, the Intercreditor Agent, the
Documentation Agent, the Structuring Bank or the Mandated Lead Arrangers under
the Finance Documents;

 

  (ii) secondly, in or towards payment pro rata of any accrued interest, fee or
commission due to the Finance Parties but unpaid under this Agreement;

 

  (iii) thirdly, in or towards payment pro rata of any principal due but unpaid
under this Agreement; and

 

  (iv) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

  (b) The Facility Agent shall, if so directed by the Lenders, vary the order
set out in paragraphs (a)(ii) to (a)(iv) above.

 

  (c) Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

 

25.7 No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

25.8 Business Days

 

  (a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  (b) During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

25.9 Currency of Account

 

  (a) Subject to paragraphs (b) and (c) below, Dollars is the currency of
account and payment for any sum due from the Borrower under any Finance
Document.

 

  (b) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (c) Any amount expressed to be payable in a currency other than Dollars shall
be paid in that other currency.

 

25.10 Change of Currency

 

  (a) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

- 159 -



--------------------------------------------------------------------------------

  (i) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Facility Agent (after consultation with the Borrower); and

 

  (ii) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 

  (b) If a change in any currency of a country occurs, this Agreement will, to
the extent the Facility Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

 

25.11 Disruption to Payment Systems etc.

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:

 

  (a) the Facility Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Facility as the Facility Agent may
deem necessary in the circumstances;

 

  (b) the Facility Agent shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c) the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

  (d) any such changes agreed upon by the Facility Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
34 (Amendments and Waivers);

 

  (e)

the Facility Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of

 

- 160 -



--------------------------------------------------------------------------------

the Facility Agent) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 25.11; and

 

  (f) the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

 

25.12 Payments to the Security Agent

Notwithstanding any other provision of any Finance Document, after a notice has
been given to the Borrower under Clause 21.2 (Acceleration), and at any time
after any Liens created by or pursuant to any Security Document becomes
enforceable, the Security Agent may require the Borrower to pay all sums due
under any Finance Document as the Security Agent or the Intercreditor Agent may
direct for application in accordance with the terms of the Intercreditor
Agreement.

 

26. SET OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any matured obligation owed by that Finance Party to
that Obligor regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

27. CHANGES TO THE OBLIGORS

 

27.1 Assignments and transfer by the Obligors

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

27.2 Additional Guarantors

Any Restricted Subsidiary that is required to become an Additional Guarantor in
accordance with Clause 17.8 (Additional Guarantors) shall, upon completion of
all required “know your customer” (or similar) formalities in accordance with
Clause 17.14 (“Know your customer” checks), deliver to the Facility Agent:

 

  (a) a duly completed and executed Accession Letter; and

 

  (b) all of the documents and other evidence listed in Clause 4.1 (Conditions
Precedent to the First Disbursement) in relation to that Restricted Subsidiary
that such Restricted Subsidiary would have been required to submit had it been
an Original Guarantor, each in form and substance satisfactory to the Facility
Agent.

The Facility Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Clause 4.1 (Conditions Precedent to
the First Disbursement).

 

27.3 Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Restricted Subsidiary that the representations and warranties are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.

 

- 161 -



--------------------------------------------------------------------------------

28. CHANGE TO THE LENDERS

 

28.1 Assignments and Transfers by the Lenders

 

  (a) Subject to this Clause 28, a Lender (the “Existing Lender”) may:

 

  (i) assign any of its rights; or

 

  (ii) transfer any of its rights and obligations,

at any time under the Finance Documents to any other bank or financial
institution with a principal branch office located within the Republic of France
and eligible to the benefit of the interest make-up mechanisms applicable to the
Facility (the “New Lender”).

 

28.2 Conditions of Assignment or Transfer

 

  (a) The consent of the Borrower is required for an assignment or transfer by
an Existing Lender, unless:

 

  (i) the assignee or transferee is another Lender, or an Affiliate of a Lender
or COFACE; or

 

  (ii) a Default or an Event of Default has occurred and is continuing.

 

  (b) The Borrower may not unreasonably withhold or delay its consent. The
Borrower will be deemed to have given its consent five Business Days after the
Existing Lender has requested it, unless such consent is expressly refused by
the Borrower within such five Business Day period.

 

  (c) If:

 

  (i) a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Lending Office; and

 

  (ii) as a result of circumstances existing at the date the assignment,
transfer or change occurs, the Borrower would be obliged to make a payment to
the New Lender or Lender acting through its new Lending Office under Clause 10
(Tax Gross-up and Indemnities) or Clause 11 (Increased Costs),

then the Borrower will be obliged to make payments to the New Lender or Lender
acting through its new Lending Office only to the extent it would have been
obligated to make payments to the Existing Lender or Lender acting through its
previous Lending Office if the assignment, transfer or change had not occurred.

 

  (d)

The assignment or transfer by an Existing Lender of any of its rights and
obligations under this Agreement shall not be effective until such time as the
assignment is recorded in the Register. The Facility Agent shall record an
assignment or transfer of all or part of an Existing Lender’s rights and
obligations

 

- 162 -



--------------------------------------------------------------------------------

 

under this Agreement in the Register on behalf of the Borrower and is hereby
irrevocably appointed by the Borrower for such purpose.

 

  (e) Any Lender may transfer or assign all or any part of its rights under the
Finance Documents to COFACE in accordance with the COFACE Policy.

 

  (f) No such transfer or assignment shall be effective unless and until the
Facility Agent’s consent has been provided in writing.

 

  (g) For the avoidance of doubt, it is specified and acknowledged by the
Borrower that nothing in this Agreement shall in any way restrict the ability
for a Lender to invite sub-participants or grant sub-participations to any
entity.

 

28.3 Assignment or Transfer Fee

Unless it is a Subsidiary of an Existing Lender, the New Lender shall, on the
date upon which an assignment or transfer takes effect, pay to the Facility
Agent (for its own account) a fee of 4,000 US Dollars.

 

28.4 Limitation of Responsibility of the Finance Parties

 

  (a) Unless expressly agreed to the contrary, none of the Finance Parties makes
any representation or warranty or assumes any responsibility to a New Lender
for:

 

  (i) the legality, validity, effectiveness, adequacy or enforceability of any
of the Finance Documents, the Security or any other documents;

 

  (ii) the financial condition of any of the Borrower or of any of the
Guarantors;

 

  (iii) the performance and observance by any of the Borrower or any of the
Guarantors of its obligations under the Finance Documents or any other
documents; or

 

  (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b) Each New Lender confirms to the Finance Parties that it:

 

  (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each of the Borrower
and of the Guarantors and its related entities in connection with its
participation in this Agreement and has not relied on any information provided
to it by the Existing Lender in connection with any Finance Document; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each of the Borrower and of the Guarantors and its related entities whilst

 

- 163 -



--------------------------------------------------------------------------------

 

any amount is or may be outstanding under the Finance Documents or any
commitment is in force.

 

  (c) Nothing in any Finance Document obliges an Existing Lender to:

 

  (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 28; or

 

  (ii) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any of the Borrower or of the Guarantors of its
obligations under the Finance Documents or otherwise.

 

28.5 Procedure for Transfer

 

  (a) Subject to the conditions set out in Clause 28.2 (Conditions of Assignment
or Transfer), a transfer is effected in accordance with paragraph (c) below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

 

  (b) The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  (c) On the Transfer Date:

 

  (i) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 

  (ii) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii)

the Facility Agent, the Arranger, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender

 

- 164 -



--------------------------------------------------------------------------------

 

been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Facility Agent, the
Arranger and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and

 

  (iv) the New Lender shall become a Party as a “Lender”.

 

28.6 Procedure for Assignment

 

  (a) Subject to the conditions set out in Clause 28.2 (Conditions of Assignment
or Transfer), an assignment may be effected in accordance with paragraph
(c) below when the Facility Agent executes an otherwise duly completed
Assignment Agreement delivered to it by the Existing Lender and the New Lender.
The Facility Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

  (b) The Facility Agent shall only be obliged to execute an Assignment
Agreement delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assignment to such New Lender.

 

  (c) On the Transfer Date:

 

  (i) the Existing Lender will assign absolutely to the New Lender the rights
under the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

  (ii) the Existing Lender will be released by each Obligor and the other
Finance Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

 

  (iii) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

  (d) Lenders may utilise procedures other than those set out in this Clause
28.6 to assign their rights under the Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause 28.5
(Procedure for Transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 28.2 (Conditions of Assignment or Transfer).

 

- 165 -



--------------------------------------------------------------------------------

28.7 Copy of Transfer Certificate or Assignment Agreement to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or an Assignment Agreement, send to the Borrower
a copy of that Transfer Certificate or Assignment Agreement.

 

29. NOTICES

 

29.1 Communications in Writing

Each communication to be made hereunder shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.

 

29.2 Delivery

Any notices, communications, services of process or other document relating to
this Agreement shall be addressed, sent, delivered to the following addresses
and addressees (unless the relevant Party has by 15 calendar days’ notice
specified other details):

For the Borrower:

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

USA

Attention :

Deepak Dutt

e-mail:Deepak.Dutt@hughes.com

and

Dean Manson

e-mail: Dean.Manson@hughes.com

and

Grant Barber

e-mail: Grant.Barber@hughes.com

For the Guarantors:

As set forth in Schedule 1 for such Guarantor.

For the Original Lenders and Mandated Lead Arrangers:

BNP PARIBAS

Corporate and Investment Banking

CIB- SF-Asset Finance Export Finance

Commercial Support CHDESA1

37 place du Marché Saint Honoré

75031 Paris Cedex 01

France

 

- 166 -



--------------------------------------------------------------------------------

Attention :

Dominique Laplasse

and Sylvie Casetcarricaburu

e-mail:dominique.laplasse@bnpparibas.com

e-mail: sylvie.casetcarricaburu@bnpparibas.com

Fax: + 33 1 43 16 81 84

and

SOCIÉTÉ GÉNÉRALE

Tours Société Générale

OPER/FIN/STR/DMT6

189, rue d’Aubervilliers

75886 paris Cedex 18

France

Attention :

Christophe BOUVIER, Risk Manager

OPER/FIN/SMO/EXT

e-mail: christophe.bouvier@sgcib.com

Fax Number 33.1.46.92.45.97

Phone Number: 33.1.58. 98.04.37

and

Arnaud MARTERET, Risk Manager

OPER/FIN/SMO/LMS

e-mail: arnaud.marteret@sgcib.com

Fax Number 33.1.46.92.46.19

Phone Number: 33.1.42.13.86.63

For the Facility Agent:

BNP PARIBAS

Corporate and Investment Banking

CIB- SF-Asset Finance Export Finance

Commercial Support CHDESA1

37 place du Marché Saint Honoré

75031 Paris Cedex 01

France

Attention :

Dominique Laplasse

and Sylvie Casetcarricaburu

e-mail:dominique.laplasse@bnpparibas.com

e-mail: sylvie.casetcarricaburu@bnpparibas.com

Fax: + 33 1 43 16 81 84

 

- 167 -



--------------------------------------------------------------------------------

For the Security Agent:

BNP PARIBAS

Corporate and Investment Banking

CIB- SF-Asset Finance Export Finance

Commercial Support CHDESA1

37 place du Marché Saint Honoré

75031 Paris Cedex 01

France

Attention :

Dominique Laplasse

and Sylvie Casetcarricaburu

e-mail:dominique.laplasse@bnpparibas.com

e-mail: sylvie.casetcarricaburu@bnpparibas.com

Fax: + 33 1 43 16 81 84

For the Intercreditor Agent:

BNP PARIBAS

Corporate and Investment Banking

CIB- SF-Asset Finance Export Finance

Commercial Support CHDESA1

37 place du Marché Saint Honoré

75031 Paris Cedex 01

France

Attention :

Dominique Laplasse

and Sylvie Casetcarricaburu

e-mail:dominique.laplasse@bnpparibas.com

e-mail: sylvie.casetcarricaburu@bnpparibas.com

Fax: + 33 1 43 16 81 84

For the Documentation Agent:

BNP PARIBAS

Corporate and Investment Banking

CIB- SF-Asset Finance Export Finance

Commercial Support CHDESA1

37 place du Marché Saint Honoré

75031 Paris Cedex 01

France

 

- 168 -



--------------------------------------------------------------------------------

Attention :

Dominique Laplasse

and Sylvie Casetcarricaburu

e-mail:dominique.laplasse@bnpparibas.com

e-mail: sylvie.casetcarricaburu@bnpparibas.com

Fax: + 33 1 43 16 81 84

For the Structuring Bank:

SOCIÉTÉ GÉNÉRALE

Tours Société Générale

OPER/FIN/STR/DMT6

189, rue d’Aubervilliers

75886 paris Cedex 18

France

Attention :

Christophe BOUVIER, Risk Manager

OPER/FIN/SMO/EXT

e-mail: christophe.bouvier@sgcib.com

Fax Number 33.1.46.92.45.97

Phone Number: 33.1.58. 98.04.37

and

Arnaud MARTERET, Risk Manager

OPER/FIN/SMO/LMS

e-mail: arnaud.marteret@sgcib.com

Fax Number 33.1.46.92.46.19

Phone Number: 33.1.42.13.86.63

 

30. CALCULATIONS AND CERTIFICATES

 

30.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

30.2 Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

30.3 Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days or, in any case where
the practice in the London interbank market differs, in accordance with that
market practice.

 

- 169 -



--------------------------------------------------------------------------------

31. WAIVER OF CLAIMS AND DEFENCES

 

31.1 Independence

The Borrower hereby acknowledges that its liability to pay in full any sum
payable under this Agreement or any other Finance Document on the due date for
payment thereof is totally independent from, and is in no way conditional upon
performance by the Launch Supplier of any of its obligations under the Launch
Contract, or under any other agreement and shall not be affected in any way by
reason of any claim or defence which the Borrower may have or may consider that
it has against the Launch Supplier or any other third party.

 

31.2 Refusal

The Borrower shall not be entitled to refuse or to postpone performance of any
payment and repayment or other obligation under this Agreement or any other
Finance Document by reason of any claim or defence which it may have or may
consider that it has against any Finance Party under or in connection with this
Agreement or any other Finance Document or for any other reason whatsoever.

 

32. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

33. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

34. AMENDMENTS AND WAIVERS

 

34.1 Required Consents

 

  (a) Subject to Clause 34.2 (Exceptions) any term of the Finance Documents may
be amended or waived only with the consent of the Lenders and the Obligors and
following consultation by the Facility Agent with COFACE. Any such amendment or
waiver will be binding on all Parties.

 

  (b) The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause.

 

34.2 Exceptions

 

  (a) An amendment or waiver that has the effect of changing or which relates
to:

 

  (i) the definition of “Lenders” in Clause 1.1 (Definitions);

 

- 170 -



--------------------------------------------------------------------------------

  (ii) an extension to the date of payment of any amount under the Finance
Documents;

 

  (iii) a reduction in the Margin, the Risk Mitigation Fee or a reduction in the
amount of any payment of principal, interest, fees or commission payable;

 

  (iv) an increase in or an extension of any commitment;

 

  (v) a change to an Obligor, other than as required in accordance with the
provisions of this Agreement;

 

  (vi) any provision which expressly requires the consent of all the Lenders;

 

  (vii) Clause 2 (Finance Parties’ Rights and Obligations), Clause 28 (Change to
the Lenders) or this Clause 34;

 

  (viii) the nature or scope of the assets of the Borrower which from time to
time are, or are expressed to be, the subject of a Lien under the Security
Documents; or

 

  (ix) the release of any Lien granted in accordance with the Security Documents
or the granting of any Lien required under the terms of this Agreement,

shall not be made without the prior consent of all the Lenders.

 

  (b) An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Security Agent, the Intercreditor Agent, the Documentation
Bank, the Structuring Bank and/or a Mandated Lead Arranger may not be effected
without the consent of the Facility Agent, the Security Agent, the Documentation
Bank, the Structuring Bank, the Intercreditor Agent and/or the Mandated Lead
Arranger (as the case may be).

 

  (c) An amendment or waiver of the Intercreditor Agreement may not be effected
without the consent of the Borrower.

 

35. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

36. GOVERNING LAW

This Agreement is governed by and shall be construed in accordance with English
law.

 

- 171 -



--------------------------------------------------------------------------------

37. JURISDICTION AND ENFORCEMENT

 

37.1 Jurisdiction

 

  (a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement) (a
“Dispute”).

 

  (b) The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c) This Clause 37 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
a Dispute in any other courts with jurisdiction. To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

37.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

  (a) irrevocably appoints the Process Agent as its agent for service of process
in relation to any proceedings before the English courts in connection with any
Finance Document; and

 

  (b) agrees that failure by a process agent to notify the relevant Obligor of
the process will not invalidate the proceedings concerned.

 

37.3 Waiver of Immunity

To the extent that the Borrower may be entitled in any jurisdiction to claim for
itself or its assets immunity with respect to its obligations under this
Agreement or any other Finance Document to which it is a party from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process or to the extent that in any
jurisdiction that immunity (whether or not claimed), may be attributed to it or
its assets, the Borrower irrevocably agrees not to claim and irrevocably waives
such immunity to the fullest extent now or in the future permitted by the laws
of such jurisdiction.

 

38. MISCELLANEOUS

 

38.1 Survival

All indemnities set forth herein shall survive the execution and delivery of
this Agreement and the making and repayment of the Facility.

 

38.2 Confidentiality

 

38.2.1 Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 38.2.2
(Disclosure of Confidential Information) and Clause 38.2.3 (Disclosure to
numbering service providers),

 

- 172 -



--------------------------------------------------------------------------------

and to ensure that all Confidential Information is protected with security
measures and a degree of care that would apply to its own confidential
information.

 

38.2.2 Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a) to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b) to any person:

 

  (i) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

  (ii) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (iii) appointed by any Finance Party or by a person to whom paragraph (b)(i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under Clause 22.13 (Relationship with
the Lenders);

 

  (iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 

  (v) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

- 173 -



--------------------------------------------------------------------------------

  (c) to whom information is required to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (d) who is a Party; or

 

  (e) with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (i) in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (ii) in relation to paragraph (b)(iv) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

 

  (iii) in relation to paragraph (b)(v) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 

  (f) to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;

 

  (g)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or

 

- 174 -



--------------------------------------------------------------------------------

 

the Obligors if the rating agency to whom the Confidential Information is to be
given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information;

 

  (h) to the French Authorities;

 

  (i) to the Insurance Advisor.

 

38.2.3 Disclosure to numbering service providers

 

  (a) Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

  (i) names of Obligors;

 

  (ii) country of domicile of Obligors;

 

  (iii) place of incorporation of Obligors;

 

  (iv) date of this Agreement;

 

  (v) the names of the Facility Agent, the Documentation Bank, the Structuring
Bank and the Mandated Lead Arrangers;

 

  (vi) date of each amendment and restatement of this Agreement;

 

  (vii) amount of the Facility;

 

  (viii) currency of the Facility;

 

  (ix) type of Facility;

 

  (x) ranking of Facility;

 

  (xi) Final Maturity Date;

 

  (xii) changes to any of the information previously supplied pursuant to the
paragraphs above; and

 

  (xiii) such other information agreed between such Finance Party and the
Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service

 

- 175 -



--------------------------------------------------------------------------------

 

provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

  (c) Each Obligor represents that none of the information set out in paragraph
(a) above is, nor will at any time be, unpublished price-sensitive information.

 

  (d) The Agent shall notify the Borrower and the other Finance Parties of:

 

  (i) the name of any numbering service provider appointed by the Facility Agent
in respect of this Agreement, the Facility and/or one or more Obligors; and

 

  (ii) the number or, as the case may be, numbers assigned to this Agreement,
the Facility and/or one or more Obligors by such numbering service provider.

 

38.2.4 Entire agreement

This Clause 38.2 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

38.2.5 Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

38.2.6 Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

  (a) of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph 38.2.2(b)(v) of Clause 38.2.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

  (b) upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 38.2 (Confidentiality).

 

38.2.7 Continuing obligations

The obligations in this Clause 38.2 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

 

- 176 -



--------------------------------------------------------------------------------

  (a) the date on which all amounts payable by the Obligors under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available; and

 

  (b) the date on which such Finance Party otherwise ceases to be a Finance
Party.

 

38.3 Officer’s Certificates

Any Officer’s Certificate of the Borrower to be delivered under this Agreement
or any other Finance Document shall be delivered by an Officer whose name,
incumbency and specimen signature are specified in the officer’s certificate
delivered pursuant to the provisions of Clause 4 (Conditions Precedent) and the
Finance Parties may conclusively rely thereon until the Facility Agent shall
have received a replacement certificate.

 

39. EFFECTIVENESS

This Agreement becomes effective as of the date of its signature.

 

- 177 -



--------------------------------------------------------------------------------

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Made in 5 originals.

 

The Borrower

HUGHES NETWORK SYSTEMS, LLC

 

/s./ Dean A Manson

 

Signed on: October 29, 2010

 

By: Dean A. Manson

        SVP, General Counsel and Secretary

 

- 178 -



--------------------------------------------------------------------------------

The Original Guarantors     

HUGHES NETWORK SYSTEMS INTERNATIONAL SERVICE COMPANY

 

/s/ Dean A. Manson

    

HNS REAL ESTATE, LLC

 

/s/ Dean A. Manson

Signed on : October 29, 2010

 

By: Dean A. Manson

        VP, General Counsel and Secretary

    

Signed on : October 29, 2010

 

By: Dean A. Manson

        VP, General Counsel and Secretary

HNS FINANCE CORP.

 

/s/ Dean A. Manson

    

HNS-INDIA VSAT, INC.

 

/s/ Dean A. Manson

Signed on : October 29, 2010

 

By: Dean A. Manson

        VP, General Counsel and Secretary

    

Signed on : October 29, 2010

 

By: Dean A. Manson

        VP, General Counsel and Secretary

HNS-SHANGHAI, INC.

 

/s/ Dean A. Manson

    

HELIUS, LLC

 

/s/ Dean A. Manson

Signed on : October 29, 2010

 

By: Dean A. Manson

        VP, General Counsel and Secretary

    

Signed on : October 29, 2010

 

By: Dean A. Manson

        Secretary

HELIUS ACQUISITION, LLC

 

/s/ Dean A. Manson

 

    

ADVANCED SATELLITE RESEARCH, LLC

 

/s/ Dean A. Manson

Signed on : October 29, 2010

 

By: Dean A. Manson

        Secretary

    

Signed on : October 29, 2010

 

By: Dean A. Manson

        Secretary

 

- 179 -



--------------------------------------------------------------------------------

The Original Lenders   

BNP PARIBAS

 

/s/ Jean Philippe Poirier

  

SOCIETE GENERALE

 

/s/ A. deVarax

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

  

Signed on : October 23, 2010

 

By: A. deVarax

The Mandated Lead Arrangers   

BNP PARIBAS

 

/s/ Jean Philippe Poirier

  

SOCIETE GENERALE

 

/s/ A. deVarax

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

  

Signed on : October 23, 2010

 

By: A. deVarax

The Intercreditor Agent   

BNP PARIBAS

 

/s/ Jean Philippe Poirier

  

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

  

 

- 180 -



--------------------------------------------------------------------------------

The Facility Agent    The Security Agent

BNP PARIBAS

 

/s/ Jean Philippe Poirier

  

BNP PARIBAS

 

/s/ Jean Philippe Poirier

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

  

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

The Structuring Bank    The Documentation Agent

SOCIETE GENERALE

 

/s/ A. deVarax

  

BNP PARIBAS

 

/s/ Jean Philippe Poirier

Signed on : October 23, 2010

 

By: A. deVarax

  

Signed on : October 23, 2010

 

By: Jean Philippe Poirier

 

- 181 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL GUARANTORS

 

Guarantor

 

 

Details

 

   

Hughes Network Systems International

Service Company

 

A corporation duly organised and validly existing under the laws of the State of
Delaware, with its principal office located at 11717 Exploration Lane,
Germantown, Maryland 20876

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    HNS Real Estate, LLC  

A limited liability company duly organised and validly existing under the laws
of the State of Delaware, with its principal office located at 11717 Exploration
Lane, Germantown, Maryland 20876

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    HNS Finance Corp.  

A corporation duly organised and validly existing under the laws of the State of
Delaware, with its principal office located at 11717 Exploration Lane,
Germantown, Maryland 20876

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    HNS-India VSAT, Inc.  

A corporation duly organised and validly existing under the laws of the State of
Delaware, with its principal office located at 11717 Exploration Lane,
Germantown, Maryland 20876

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

 

- 182 -



--------------------------------------------------------------------------------

Guarantor

 

 

Details

 

    HNS-Shanghai, Inc.  

A corporation duly organised and validly existing under the laws of the State of
Delaware, with its principal office located at 11717 Exploration Lane,
Germantown, Maryland 20876

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    Helius, LLC  

A limited liability company duly organised and validly existing under the laws
of the State of Utah, with its principal office located at 333 South 520 West,
Suite 330, Lindon, Utah 84042

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    Helius Acquisition, LLC  

A limited liability company duly organised and validly existing under the laws
of the State of Utah, with its principal office located at 333 South 520 West,
Suite 330, Lindon, Utah 84042

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

    Advanced Satellite Research, LLC  

A limited liability company duly organised and validly existing under the laws
of the State of Delaware, with its principal office located at 333 South 520
West, Suite 330, Lindon, Utah 84042

 

Address for notices:

 

11717 Exploration Lane

Germantown, Maryland 20876

 

- 183 -